The next item is the joint debate on freedom, security and justice, as well as immigration, all of which are extremely topical issues, particularly following the repercussions of the meetings held this weekend in Tampere.
These are:
- the oral question to the Council on the progress made in the area of freedom, security and justice (Articles 2 and 39 of the EU Treaty), by Jean-Marie Cavada, on behalf of the Committee on Civil Liberties, Justice and Home Affairs (O-0086/2006 B6-0428/2006), and
- the Council and Commission statements on the common immigration policy.
Mr President, Mr Rajamäki, Mr Frattini, fellow Members, before replying to the oral question, allow me briefly to thank you publicly, Mr Rajamäki, for organising the Tampere ministerial meeting, which took place in really excellent conditions.
As Chairman of the Committee on Civil Liberties, Justice and Home Affairs, I very much want clearly to express how keenly the European Parliament supports the Presidency’s and the Commission’s proposal to activate the bridging clause provided for by Article 42 of the Treaty. This bridging clause was, I repeat, devised at the very time when the European Union was entrusted with the task of facilitating cooperation between the Member States on security matters, that is to say at the time when the 1992 Treaty of Maastricht was drawn up. The clause did not include a deadline by which it had to be activated. Broadly speaking, it is enough for there to be a combination of mutual confidence and the right political conditions in order for this decision to be taken.
Oddly enough, this bridging clause has never so far been activated because transfer to the ordinary legislative procedure was determined directly by the Treaty of Amsterdam when it came to asylum and immigration policies and to judicial cooperation on civil matters and then by the Treaty of Nice, which facilitated transfer to the codecision procedure in the case of these policies that had been communitised. Police and judicial cooperation in criminal matters has, however, remained excluded from the scope of such communitisation.
On that basis, the question arises as to whether, 14 years after the Treaty of Maastricht, the political conditions – in the form of mutual confidence – have finally come together, enabling the Member States to agree to apply the normal decision-making procedure provided for since Maastricht to this highly sensitive field of cooperation.
For the European Parliament, the answer is clearly in the affirmative, and for three reasons. Activation of the bridging clause would, firstly, enable the democratic deficit to be reduced; secondly, strengthen the rule of law; and, finally, make for more effective decision-making.
Let us quickly consider these three points. Where the democratic deficit is concerned, I think it crucial to strengthen the democratic principle whereby all EU legislation, especially when it affects the rights and freedoms of the individual, must be adopted in association with the representatives of the people. There is a serious deficit when that does not happen.
To defenders of the status quo, who claim that this democratic principle is not absent from the third pillar because governments supposedly act under the supervision of their national parliaments, I should like to offer the following clear response. Can anyone sincerely maintain that national parliamentary supervision is sufficient to ensure democratic balance when decisions are adopted at EU, rather than national, level? What, moreover, is one to make of cases in which this parliamentary supervision is absent, as will be the case when it comes to renegotiating the agreements with the United States concerning, in particular, the Passenger Name Records (PNR) agreement – an extremely serious issue that will be considered outside the framework of any democratic control.
Let us turn now to the second reason, which has to do with the principle of strengthening the rule of law. According to this principle, it must be possible for a judge to verify the legality of legislation of any kind. Where EU legislation is concerned, the judge in question should, logically, sit in the European Court of Justice in Luxembourg. However, Article 67 of the Treaty establishing the European Community and Article 35 of the Treaty on European Union introduce such limitations on the competence of that jurisdiction that the judges themselves have expressed doubts as to whether certain legislation relating to the second and third pillars respects the principle of the rule of law. This issue therefore needs to be resolved.
Let us finally turn to the third point, which is about effective decision-making. As we all know, the need to maintain unanimity prevents rapid and effective decision-making of any kind, and this at a time when the seriousness of the threats to the EU since the attacks of 11 September and those on Madrid and London should encourage a much more rapid decision-making process.
Having noted these three weaknesses - and they are, moreover, difficult to challenge objectively – how is it possible still to justify postponing a decision that could have been taken as long as about ten years ago? Some claim, Mr President, that this issue should be settled within the framework of negotiations for a new Constitutional Treaty. That is something to hope for, but can we afford to await the outcome of this whole process, which will, at the very least, take two to three years when there are ongoing security threats and a permanent question mark over our freedoms? Admittedly, the bridging clause will require ratification by the national parliaments, and that could enable those who are more hesitant to gain a bit of time. This difficulty may, however, be overcome through more thorough dialogue with the national parliaments, which, moreover, we in the Committee on Civil Liberties, Justice and Home Affairs will be receiving on 3 and 4 October 2006, that is to say next week, in the form of a big interparliamentary meeting at which we have high hopes of convincing them.
Mr President, ladies and gentlemen, first of all I bring greetings from Tampere and my colleague Leena Luhtanen. I would first like to thank Mr Cavada and Mr Gargani for their enormous contribution at Tampere. We had open and concrete discussions about the development of freedom, security and justice. In connection with this, while we were there we also learnt about cycling, and Commissioner Frattini said that we have to keep pedalling so we do not fall over. It is somewhat similar with the European Union. Some of my more critical colleagues said that surely the bicycle can be stopped safely, and you can even put your feet on the ground to support yourself. I finally had to say that if the chain has come off, however, it is difficult to get going again. We should perhaps adopt the philosophy that Mr Cavada seems to espouse in what was an excellent speech.
Cooperation in the European Union is important for strengthening the security of our citizens, and at the same time we need to ensure that basic rights and freedoms are observed. In this connection, the European Union’s ability to function, take speedy decisions and respond to changes in the operating environment is decisive.
The policy line taken at the European Council in Tampere in 1999 means that there have to continue to be high levels of cooperation between the Commission, the European Parliament and the Council. The Finnish Presidency wants to promote the new Tampere spirit.
The protection of fundamental rights is a priority. All the Member States are parties to the European Convention on Human Rights, and the work of the Council constantly reflects the importance of guaranteeing that the principles contained in it are upheld. This also obviously applies to such sensitive issues as combating terrorism. I would emphasise that these values are acknowledged in all areas, both in internal action and in relations with third countries. Particular attention is being paid to establishing a European Fundamental Rights Agency. Discussions on a Council Regulation establishing the proposed Fundamental Rights Agency of the European Union have begun, and the work has now reached an important phase. The Finnish Presidency will be making a determined effort to have this agency set up by the beginning of next year.
An important question that was raised is whether the Agency should also act in areas now covered under Title VI of the Treaty on European Union. The Presidency particularly wants to focus on exploring the Agency’s competences under the third pillar. To this end, we hope that the Member States will demonstrate flexibility, so that we might find a solution that satisfies everyone.
Last autumn, we had constructive talks on the Data Retention Directive, in what was a difficult situation, to look at its technical, legal and financial aspects. We were soon in a position to address the main concerns of the Member States and the European Parliament. I think that this is a splendid example of how decisions can be taken by a qualified majority, but at the same time the aim is to reach a consensus. Thus encouraged, we would like to adopt the Framework Decision on the protection of personal data under the third pillar as quickly as possible. We aim to conclude the first reading of the proposal during the current six-month term. The Council is now carefully considering the European Parliament’s opinion on this proposal.
The abolition of checks at internal borders – that is, the expansion of the Schengen area – is an important political objective for creating an area in the European Union based on freedom. The Schengen evaluation process launched at the beginning of this year has already made it possible to carry out comprehensive evaluations of police and visa cooperation in the new Member States, as well as data protection at land and sea borders and at airports.
The new Member States must meet all the conditions for applying the Schengen . This also implies the existence of a viable Schengen Information System.
The inspections arranged for this year are now well underway. We will be reviewing the results in December and then deciding on further measures. Some time ago, we received a report from the Commission concerning the delayed technical progress of the SIS II system. Measures and timetables relating to this must be examined openly and honestly in the light of the latest information.
European Council policy means that we have an obligation and a desire to examine what we might be able to do to accelerate preparations for abolishing checks at internal borders. The Finnish Presidency has promoted the drafting of the legislation on SIS II together with the European Parliament, and hopefully we will reach consensus on this in October. I would like to thank Parliament’s rapporteur, Mr Coelho, for his tough but resolute approach to finding a joint solution.
In a high-level working group in the Council, we also agreed on practical measures to try and improve coordination of the SIS II project and cooperation between national projects and preparations for the central system, which is the responsibility of the Commission.
The Finnish Presidency of the Council raised this controversial matter immediately in July, and it was also discussed last week at Tampere. At next week’s Council meeting, we will be discussing the new technical preparations timetable for the SIS II project and any realistic alternative solutions that we might have at our disposal. This should lay the groundwork for setting a target date for removing internal border controls at the December Council and in the European Council. At the December Council, the overall situation with regard to the Schengen inspections may also be examined. We will do our utmost to expand the Schengen area as quickly as possible, with no compromises on security.
The Treaty already contains provisions on procedures to help assess interpretations of cases under Title IV of the Treaty or the legality or interpretation of acts adopted by the Community’s institutions.
Under Article 67 of the Treaty, the Council, acting unanimously and having consulted the European Parliament, may adapt the provisions relating to the competence of the Court of Justice of the European Communities. This Friday the matter will be raised for the first time by the Court of Justice working party, and whether or not it will be discussed further will depend on the opinions expressed by the Member States there. The Presidency regards this as an important issue.
As we know, the citizens of the EU quite rightly expect the European Union to be able to engage in more effective cooperation in the fight against terrorism and organised crime. At the same time, we have to ensure that fundamental rights and freedoms are respected.
By virtue of the Treaty on European Union, the Council, acting unanimously and having consulted the European Parliament, may adopt the use of the bridging clause provided for in Article 42 TEU, and ‘communitarise’ police cooperation and cooperation on crime either entirely or partially. Last week in Tampere, an important debate was held on this subject between representatives of the Member States, the Commission and the European Parliament, and I particularly want to draw attention to the view firmly expressed there by Mr Cavada in the Council of Ministers, which reflects not only my own opinion but that of the European Parliament too. It was a very important addition to our debate. There was also huge support there for more effective decision-making. We are determined to continue the work in this area in accordance with the European Council’s conclusions. I wish to stress that this debate does not go against the Constitutional Treaty: we want to emphasise specifically the importance of the Treaty in the development of an area based on freedom, security and justice.
In order for progress in legal and internal matters to be visible in public security as well, we need to ensure that these acts are fully integrated into the legal systems of the Member States. During our presidential term, we will aim to develop systems to evaluate legal and internal matters, on the basis of the Commission’s communication. In addition, several peer evaluation methods have been established for matters connected with organised crime and terrorism.
Not all the Member States have yet ratified the Protocols to the Europol Convention. The Council has regularly reminded Member States of the importance of this matter. Finland trusts that the Protocol will enter into force by the end of the current year.
Closer cooperation between law enforcement authorities has been one way of trying to achieve added value in internal security in the enlarged Union. The Presidency can announce that Finland will adopt actions nationally in the near future that will permit it to become a signatory to the Prüm Treaty. Soon at least eight Member States will have signed up to this Treaty. This fulfils the minimum requirement for initiating enhanced cooperation pursuant to Article 43 of the Treaty on European Union. As the country to hold the Presidency, we will work towards making the Prüm Treaty part of the European Union’s legal system.
The Council will continue its discussion on the Framework Decision on procedural rights on the basis of the Commission’s initiative. In June, the Council decided to continue its work on the basis of the compromise proposal put forward by the Presidency. This imposed greater restrictions on the number and scope of rights than did the joint proposal, focusing instead on general requirements. We are likewise aiming to bring to a conclusion the first reading of the proposal as regards its main content during the current six-month term.
Regarding racism and xenophobia, the Council has been advised that the Member States that had had general reservations about the draft instrument no longer have them. Talks can therefore start again as soon as possible.
The European Union has developed a joint policy on immigration, border control and asylum on the basis of the Tampere European Council and the Hague Programme. It is founded on the solidarity of the Member States, mutual trust and shared responsibility. It takes full account of human and fundamental rights, including the Geneva Convention on Refugees and the right to seek asylum in the European Union. Member States and their authoritative bodies are responsible for controlling their external borders and immigration and carrying out asylum-seeking procedures.
During the Finnish Presidency so far, the Council has aimed to have a comprehensive debate on immigration questions. This was the case both at the July Council and at the informal ministerial meeting in Tampere last week. Recent events in the Canary Islands and the Mediterranean highlight the destiny that the countries of Europe share and the need for commitment on the part of all the Member States. It is essential that the Union’s institutions – the European Parliament, the European Agency for the Management of Operational Co-operation at the External Borders of the Member States of the European Union (Frontex), the Commission, and other competent bodies – act in a spirit of cooperation and coordination.
The European Union needs to step up its efforts to give practical support to Member States that bear the greatest burden when it comes to the number of illegal immigrants arriving. In connection with this, the Presidency presented its initiative on extended European solidarity at the meeting in Tampere. Under the initiative, in return for a financial contribution from the EU, procedures would be put in place to ensure that Member States adhere to jointly agreed rules and take responsibility for illegal immigrants and asylum seekers entering their territory. The debate on the President’s initiative is to continue, on the basis of the very positive discussions at Tampere.
Development aid from the European Union and the Member States is crucial to eliminating the reasons for illegal migration. The crisis in the Mediterranean now at last shows us how important external relations are in the fight against illegal migration. The Global Approach to Migration and the principal measures focusing on Africa and the Mediterranean region, adopted by the European Council last December, provide a common framework within which the EU can act. This will strengthen cooperation between the Member States and increase dialogue with the countries of Africa and cooperation in the Mediterranean region as a whole. The European Council has asked the Commission to report back on the progress made by the end of this year.
A number of important initiatives have come out of the Global Approach. These include the ministerial meeting in Rabat in July, the initiatives by Frontex to develop Mediterranean coastal surveillance, and special operations to help Spain and Malta. The Presidency is promoting these initiatives, as well as the very important Commission proposal for a Regulation for establishing Rapid Border Intervention Teams (the ‘Rabit’ Regulation).
One of the Finnish Presidency’s main priorities is to develop a system for the integrated control of external borders and the adoption of a strategy on this. Furthermore, the Commission will be examining the relevant questions in the communication on illegal immigration presented in July coherently and thoroughly.
In order to fulfil the aims on illegal immigration set out at Tampere, a number of acts have already been passed which apply to the status of people long resident in a country, family reunification, granting residence permits to the victims of human trafficking, and admission for the purposes of study, vocational training, voluntary work and scientific research. Last January, the Commission adopted a policy plan on legal immigration in accordance with the mandate in the Hague Programme. This also takes account of the Lisbon Programme adopted in July last year.
Another major step forward is the framework programme on solidarity and management of migration flows for the period 2007-2013 and the four funds to be established under it: the European Refugee Fund, the External Borders Fund, the European Return Fund and the European Fund for the Integration of Third Country Nationals. The Council is working towards an agreement at first reading with the European Parliament on these important instruments.
The Presidency realises that the proposal for a Directive of the European Parliament and the Council on common standards and procedures in Member States for returning third country nationals who are illegally resident is very important for a common repatriation policy, but we are also aware of the issues that have to be resolved in order to reach a compromise on the proposals within a reasonable period of time. In partnership with the European Parliament and the Commission, the Council has already decided to intensify the debate to bring deliberations on the proposal to a conclusion.
On the matter of asylum, a discussion on how current EU asylum rules might be improved is expected to be launched. The Commission is to draft a Green Paper on the future of the common European asylum system. This was also discussed at Tampere. It is the goal of the Presidency to ensure that the current minimum standards are transformed into genuine common rules on asylum and subsidiary protection. Practical cooperation between Member States on asylum issues also needs to be reinforced. The Council is expecting the Commission to put forward its proposal on this matter. The Council is also expecting the Commission to put forward a legislative proposal in the near future with regard to extending long-term residential status to refugees and to those who have gained subsidiary protection status.
Increased transparency in the work of the Union is a key aim. In June, the European Council agreed on measures to enhance transparency. The Finnish Presidency stresses the vital importance of transparency, and proposes actively to take forward the debate on transparency on the basis of the Green Paper. The transparency banner was also waved vigorously at Tampere.
Finally, with regard to the secret detention facilities mentioned in a speech by the President of the United States of America in early September, I wish to reassure Parliament that the Council is aware of the possible implications. At a sitting of the General Affairs and External Relations Council in September, ministers expressed their commitment to combating terrorism effectively using all the legal means and tools available to them. Terrorism is simply a threat to a system of values based on the rule of law.
Human rights and humanitarian standards have to be adhered to in the fight against terrorism. As I said at a meeting in August in London, not one victory must go to terrorism or to their efforts to undermine our fundamental rights and values. At the JHA Council in July, I said that I thought it was essential that the Member States should also encourage a report on CIA flights carrying prisoners to be produced, in order to strengthen the basis of more confidential and viable cooperation on security.
Ladies and gentlemen, I am sorry that my speech has gone on for so long, but I have been involved in parliamentary work for 24 years now. When you get a chance to speak to such an agreeable gathering, you can feel like saying a bit too much, but I would like to say in conclusion that our citizens expect the European Union to deliver security, more effective decision-making and the ability to respond to new challenges as a matter of course. They will also insist that we should be able to fight organised crime and terrorism and control migration flows and our common external borders effectively. It is our responsibility and a challenge to parliamentary competence, both in the European Parliament and the national parliaments, to respond together to the demand being made of Europe that it should be a fair and safe place for everyone to live.
Thank you very much, Mr Rajamäki. The Council and the Commission have no time limit. They can therefore take the opportunity to speak for as long as they need or see fit, but there are still only twenty-four hours in the day.
. Mr President, first of all, I would like to express my profound satisfaction at the excellent cooperation with the Finnish Presidency, in particular, Mr Rajamäki and Mrs Luhtanen, and with the European Parliament, particularly with the Committee on Civil Liberties, Justice and Home Affairs and Mr Cavada.
Implementing and further developing The Hague Programme is a joint goal. This calls for effective decision-making and requires clear political priorities to make a real difference. The strategic political goal remains striking the right balance between improving citizens’ security and promoting and defending people’s individual rights. As you know, last week in Tampere, we discussed the main challenges in the area of freedom, security and justice and how best to address them.
It is clear that the fight against terrorism and the management of migration flows are currently the main priorities for the European Union. As I stressed in Tampere, I consider that our efforts in the fight against terrorism at European level need to focus on key areas such as fighting radicalisation and recruitment, the misuse of the internet by terrorists, the prevention and detection of the misuse of explosives, the protection of critical infrastructures, bio-preparedness and transport security.
I am also convinced that any new security measure, especially in relation to air transport, should not bring about a disproportionate reaction which, in my view, would hand victory to terrorism. Security is at the centre of my action and we will assess carefully the effect and proportionality of any decision taken in that field. The fight against terrorism and the defence of individual rights should go hand in hand.
As regards migration, the Commission decided to set up a Commissioners’ Group on Migration Issues. I have the privilege of coordinating that group, which brings together all the policy areas relevant to migration management: from justice and home affairs to development, employment, education and training, regional policy, economic issues, external relations and European neighbourhood policy. That comprehensive approach involves legal and illegal immigration, as well as integration. Solidarity, in the form of financial support and the deployment of experts and equipment to our shared borders, is also an essential element of this approach. While the focus is clearly on migration from Africa, such an approach has to take into account migratory movement from other regions of the world, particularly from our eastern neighbours, some of the countries from which many kinds of illegal trafficking originate.
In the field of illegal immigration, we have, as you know, recently taken many practical measures, particularly in relation to migration flows affecting southern Member States of the European Union. Frontex, in particular, has been very active in coordinating assistance to the Member States in question, for example the Canary Islands, and further operations are planned in the short term in the central Mediterranean area.
Solidarity means practical help to Member States under pressure. We need funds, equipment, boats, helicopters and aeroplanes. For example, for the period 2007-2013, the Frontex Agency will have EUR 272 million, which I deem insufficient to deal with the growing phenomenon of migration. Next year the agency’s budget will be some EUR 21 million. I hope that Parliament will agree to a further increase in the financial envelope.
Additional financial support has been provided to the Member States most affected, in particular Spain, Malta and Italy, via the ARGO programme. In that regard, I should like to mention that last week the Commission decided to fund six emergency projects in the above countries.
The Commission has also adopted a package of measures to help Mauritania in its efforts to contain the flow of illegal migrants to the Canary Islands under the Rapid Reaction Mechanism. We shall do the same concerning other important partners in sub-Saharan Africa, such as Senegal.
As regards the management of the southern external maritime border, I presented to the informal Tampere Council a set of recommendations for operational measures to be taken in the short term, that is, before the summer of 2007. Those recommendations include: firstly, the setting-up of an operational command centre in the relevant regions to coordinate a Mediterranean coastal patrol network; secondly, exploring the establishment of a European surveillance system in order to link up the existing national surveillance systems; thirdly, making the pooling of assets a reality with equipment made available by all Member States to be put at the disposal, at short notice, of a Member State requesting assistance; fourthly, exploring options for the creation of a team of asylum experts in close cooperation with international organisations, above all the United Nations; fifthly, making the maximum and best use of current and future financial instruments.
The above measures aim to strengthen the Community’s capacity to manage and prevent the kind of situations we have seen this year, and should be taken in parallel with the implementation of the global approach on migration adopted by the European Council last December. It is a matter of ensuring an immediate political response based on tangible European solidarity – and I stress the word ‘tangible’ – and a sharing of responsibilities and burdens. That means, as recently stressed by President Barroso and by myself at Tampere, it is of the utmost importance that all Member States continue working together in a spirit of solidarity, not least to assist those southern Member States most affected today by illegal immigration from Africa. It must be absolutely clear that it is up to Member States to provide the assets required to make the joint operations a success. We have made a start, but just a start. The size of the problem, however, is such that much more work is needed.
In that regard, I also hope that from next spring the European Union can make use of the Rapid Border Intervention Teams, whereby teams of national experts, under the coordination of Frontex, will provide quick technical and operational assistance to Member States in need.
Addressing migration in a comprehensive manner also entails developing a structural approach and reinforcing the inclusion of migration in European external policies. This includes looking at the root causes of migration and development issues.
The Commission is making serious efforts to make migration an integral part of its development policy and is engaging in particular with African countries on this matter. In particular, we must give priority to the implementation of the action plan agreed in Rabat last July and to the preparation of a successful European-African conference on migration with the African Union. It is hoped that it will take place in November in Tripoli, Libya.
We should also strengthen our cooperation with North African countries, in particular Algeria, Morocco and Libya, on migration issues, including the issue of international protection, which necessitates a regional response. In this regard, both EU Member States and North African countries must take responsibility for those in need of international protection, including asylum seekers.
Refugee protection is another important part of my portfolio and I am happy to announce to you that two specific regional programmes will start in the coming weeks. We should also ensure that illegal migrants are returned to their countries. In this respect, the Commission is ready to support the efforts of Member States politically, diplomatically and financially, while fully respecting people’s individual dignity.
We should also not forget another important element in fighting illegal immigration: the need to step up the fight against illegal work. It is a key pull factor for illegal immigration. As mentioned in July’s Commission communication on illegal migration, we are currently considering drafting a legislative instrument to harmonise sanctions against employers of illegally resident migrants. Obviously, Member States would have to take immediate measures in this direction, so as to address the issue of illegal work.
In relation to legal economic migration, I must emphasise that the implementation of the Policy Plan on Legal Migration is a priority for the Commission and for me personally. By eliminating illegal work and creating admission procedures for legal migrants, Europe will set up a virtuous circle, or, should I say, a positive structure of incentives.
The Commission is convinced of the necessity of a common approach to managing economic migration as an additional means of achieving the Lisbon objectives and tackling the negative effects of demographic ageing, in order to foster the European economy and competitiveness. In particular, to contribute to economic growth, it is fundamental that Europe becomes, first and foremost, a real pole of attraction for highly skilled migrants. The idea of proposing a directive on the conditions for admission to the European Union for highly skilled workers, including the possibility of a European green card, responds to this economic necessity.
Europe continues to receive low-skilled or unskilled labour only, while the United States, Canada and Australia, for example, are able to attract talented migrants. However, at the same time, I think proper measures should be taken to avoid the growing risk of a brain-drain from poorer countries. A proposal for a directive on the rights of legal migrants in employment constitutes the other pillar of the Commission’s policy in this field for the next year. Both proposals will be presented in the second half of 2007, under the Portuguese Presidency.
Last but not least, I should like to stress another important element of European immigration policy: the integration of migrants. As highlighted in the Common Agenda for Integration, which I put forward in September 2005, greater integration efforts are crucial for a successful common European immigration policy. I strongly hope that after the Council in Luxembourg has endorsed this global European approach towards migration, the same European common approach will also be approved at the highest political level by the European Council in Lahti.
Let me now turn to the ‘ clause’. In Tampere, as Minister Rajamäki and Mr Cavada have just said, we also discussed how to improve decision-making in the field of security and justice, in particular by using the ‘’ or ‘bridging clause’. As you know, the Commission’s position has always been very close to Parliament’s on this issue, as we consider that the bridging clause represents an appropriate and important tool for the Union and Member States to ensure greater efficiency, transparency and accountability of the decision-making process in addition to greater democratic legitimacy, given the stronger role of Parliament.
The debate in Tampere has been very open and constructive. All the Member States, even those that are still reluctant, agreed on the need to move forward. While some of them expressed fears that a decision now on the ‘clause’ would pre-empt the debate on relaunching the constitutional process, I believe this is not the case.
We will be among the first to welcome a positive outcome of the exploration the German Presidency intends to carry out in 2007 and we will give them our full support. Nevertheless, we have to prepare ourselves for a situation where the ‘passerelle’ clause may be the only way to address the urgent need that all of us share. I agree that we need the Constitution, but if we wait we may find ourselves paralysed. In any case, as you know, when the Constitution comes into force the ‘passerelle’ clause will be incorporated into it automatically.
I agreed with Minister Rajamäki when he said in Tampere that Europe is like a bicycle: either it goes ahead or it falls to the ground. And it was only by going ahead faster than others that my compatriot Bettini won the Cycling World Championship a few days ago.
We must, therefore, continue this very important political discussion, building upon the common goodwill shown by all Member States in Tampere. At the next Justice and Home Affairs Council, which takes place in a few days in Luxembourg, we will have a chance to decide on how to move this important dossier forward.
Finally, citizens do want more Europe. Europe would then be more effective in taking decisions. Practitioners, judges, prosecutors and police authorities also want more effective instruments to fight organised crime and terrorism. To be frank, we cannot allow civil society to move faster than our political strategies and policies. If we want to be credible, we have to respond now and not only after tragic events, as has happened in the past.
We thank the Vice-President of the Commission for his explanation of what happened in Tampere and for his optimistic view of what took place there.
We shall now hear the opinions of the political groups. Please bear in mind that the Members’ speaking time is restricted.
. Mr President, ladies and gentlemen, the management of migratory flows, and hence the control of immigration into the EU, is among the most pressing problems with which we have to deal, and it goes without saying that doing so involves looking beyond our narrow national horizons, but that does not mean that we can limit ourselves to a European analysis or to European approaches either. Cooperation with transit countries and countries of origin, and support given to them, are part of the solution, but what is also needed is an integrated approach, for immigration needs to be regulated, and that cannot be a matter for internal policy alone; solutions can be found only by joint efforts across various policy areas.
The Group of the European People’s Party (Christian Democrats) and European Democrats has for a long time been calling for immigration policy that takes account of the needs and rights of other Member States. For example, one cannot go ahead with a mass legalisation without informing or consulting others, only to seek help from the EU once that action begins to suck other migrants in. It is fundamental that national immigration policy must bear in mind its effects on other Member States.
It has to be said, though, that making a policy area – in this case, that of immigration – part of Community policy-making, which involves making it subject to codecision, is not a panacea. There are certainly many problems that affect us all, but at least an equal number that are specifically national, regional or even local in character. For many, one of the attractions of a Community policy on economic migration is that it not only extends their own powers, but could also help with the enforcement of an immigration policy for which there was no majority support at national level, but that motivation takes no account of the Member States’ right to adequate solutions; no policy can succeed unless the citizens of our Member States have a hand in framing it.
. Mr President, ladies and gentlemen, we, in our group, have spent a great deal of time working out how we were going to approach today’s debate. The last time I took the floor of this House to speak in a debate on internal and security policy was when I spoke on the European arrest warrant and the plan for a European Public Prosecutor’s office, following which I had an enormous row with the President-in-Office of the Council. I have no desire to repeat that experience today, but I have to tell the President-in-Office and the Commissioner that I am not going to mince my words either.
Looking around the Chamber, I can see Mr Kirkhope, Mr Pirker, Mrs Klamt, Mr Watson, Mrs Lambert and Mrs Roure; like me, all of them were sitting here six years ago, when we all said exactly the same things. At the time, Mr Watson was the Committee chairman, and the Commissioner was a certain Mr Vitorino, who, by way of a follow-up to Tampere, presented us with what was called a scoreboard, which incorporated all the measures that you, Mr President-in-Office, and you, Commissioner, have described. The scoreboard owed its name to the fact that it explicitly specified timeframes, with measure A to be transposed by the Member States within period B, and the Commission’s report to reach the Council within period C, and so on.
Why, then, six years on, are we again sitting in this House discussing the same issues, the passerelle clause, for example? Six years ago, we were full of optimism when we discussed the provision in the Treaty of Nice to the effect that, from 1999 onwards, and entering into effect five years later – that is, in 2004 – and subject to a unanimous vote in Council, the policy areas that we are discussing today should become subject to the codecision procedure, yet, two years later, nothing has happened yet.
Mrs Klamt made an important point when she said that we must not, where integration or the processing of asylum applications are concerned, interfere with the powers of national, local and regional authorities, but nor can we tolerate a situation in which Community rules and regulations are indispensable yet not forthcoming. The streams of migrants reaching Europe’s southern coasts, which we are discussing today, will not be managed by restrictive measures alone; they call for an approach combining measures against organised crime, measures to give immigrants legal status and a coordinated policy of integration. That is not news to any of us. Why, then, are the Member States refusing to implement the proposals that Commissioner Frattini has just described? I think I know the answer to that question. The reason why they are refusing to do it is that these policy areas – the security of external borders, asylum, the law on citizenship, freedom of establishment and movement, police and justice policy – give them an opportunity to say to their citizens: ‘It is we – not anyone else – who hold the reins of power in this state.’ For fifteen years, the states have shrunk back from the abrogation of sovereignty that the transfer of such rights to the European Union represents, and I can understand why they do, for it involves, to a degree, the surrender of national power, but this surrender of a bit of power must be weighed against the prospect of migration, people-trafficking, uncontrolled immigration and the problems associated with them being allowed to drag on even longer. For ten years, the interior ministers of the European Union have failed to do anything about this, and this state of affairs must be brought to an end.
That is why the approach to which our question refers, and the answers we have been given today – particularly by Commissioner Frattini – are right, but it is time for action at long last.
Mr President, I should like to thank Mr Cavada for his oral question, the opportunity for this debate, and the excellent work that he and his colleagues do in their committee.
I had the honour to chair that committee at the time of the Council meeting in 1999 in Tampere. I have observed the process from Tampere to Tampere. It has been seven lean years. Rather like a critic once said of Samuel Beckett’s play : ‘It is a two-act play in which nothing happens, twice.’
I salute the efforts of Commissioner Frattini and of the Finnish Presidency in trying to coax and cajole the Member States forward. Mr Rajamäki spoke of breathing new life into the spirit of Tampere. It is desperately needed. But the fact is that the country I know best threw a spanner into the works when it insisted on having three pillars. Other countries are now blocking the process of repair. Unless we are able to bring in the footbridge – the ‘ clause’ – we will never have a credible policy in justice and home affairs. We will continue with a policy like a push-bike when what we need is a Ducati.
Member States sit there in their medieval fastnesses with the drawbridges firmly up. In the name of national sovereignty they are enhancing global anarchy. Our citizens demand better.
In the early period of building the European Union, political leaders were ahead of public opinion. They saw leadership as painting a vision of the Europe they wanted and leading people towards it. That can be a dangerous strategy, but far less dangerous than being in the position – as you pointed out, Commissioner – of being behind public opinion. Our citizens are asking: why is there no immigration policy to prevent the human tragedy we see on our southern shores? Why are we not sharing criminal intelligence in the fight against terrorism or the fight against drugs? Why is there no access to justice for victims of cross-border crime or cross-border marital breakdown? When ministers meet, as Abba Eban once said in a different context, they ‘never miss an opportunity to miss an opportunity’.
We want to see more emphasis on European values. We may have no constitution, but we have a Charter of Fundamental Rights. Mr Rajamäki, you said that human rights are at the top of the Council’s concerns and fully taken into account. Are you sure? What about the CIA secret prisons saga, where this House was right to set up a committee on rendition to see whether we need to use Article 7? What about the PNR issue, where the 2007 agreement to replace the sticking-plaster solution you have devised this month must be in tandem with the framework decision on the protection of personal data? And what about minimum procedural guarantees for suspects in criminal proceedings: why is that issue still at the bottom of the in-tray?
Of course there is some progress. But too often the Union looks like the mime artist Marcel Marceau; he appears to be climbing a wall but actually he is going nowhere. I want Mr Frattini and the Presidency to take to the Council on 6 October the message that Europe demands better.
. – Mr President, ladies and gentlemen, the Group of the Greens/European Free Alliance has been in favour of these topics becoming part of Community procedure ever since the Treaty of Maastricht invented the pillar system, which in theory was only meant to be temporary but in reality has proved to be fairly definitive.
Procedures are not everything, however, and I wonder what policy will now be implemented on these topics by Parliament, the Council and the Commission. The priority seems to be that of reducing, rejecting, constraining and eliminating, and it is curious to note that this debate began with the Commissioner speaking about terrorism and maintaining that security must be our top priority. I believe that this speaks volumes, not least about what many of our leaders think constitutes a priority.
Despite the borders, the terrible risks, and the ever-increasing tolerance of violations of international law, we will not succeed in stopping immigration, and that has to be a point on which we are all quite clear. Frankly, Commissioner, I do not like it when you overuse the word ‘solidarity’, especially when you mean ‘helping the Member States to refuse entry at the borders to people who arrive in a desperate state, without any rights’.
I should also like to point out that, by adopting this approach, we have by no means eliminated the risk that, if we refuse entry at the borders to people arriving by boat, we will be seriously breaching the right of many of them to seek asylum, insofar as they are being sent straight back to the place from which they came.
Mass legalisations, which are condemned not only by Mrs Klamt, but also by Mr Frattini, are a direct result of the policy that says ‘zero immigration is possible’, but that actually hides a reality, namely that we need immigrants.
Mr Frattini, Mr Rajamäki, I do not know whether it is true that the majority of the illegal immigrants who come to our countries have no qualifications. I know of cases of history teachers and electricians: qualified people who come here but who cannot find jobs for qualified workers, because they obviously become mixed up with people who have no qualifications whatsoever; in my opinion, saying that the problem is one of depriving developing countries of people who can, instead, help those countries to get out of their underdeveloped state is the wrong message for the European Union to be sending out.
Finally, Mr Rajamäki, Mr Frattini, I should like it if you could give your ideas on the topic of agreements with third countries. My group and I are very concerned about this issue; we know that some of the Member States, such as France, Spain and Italy, are using understandings between police forces to secretly negotiate agreements with third countries that give no guarantees whatsoever regarding respect for people’s rights; we know full well that those countries very often deliberately violate the rights not only of their own citizens, but also of migrants. This is particularly true of Libya, to which Mr Frattini has just stated his desire to donate a large sum of money. Personally, I should like it if he were to spend a little time explaining what kind of democracy and publicity is required for agreements such as this one.
. – Mr President, ladies and gentlemen, it seems to me that, after the failure of last week's Informal Summit in Tampere, the decision has been taken not only to stop pedalling, but perhaps also to lean the bicycle against the wall. Today’s debate also shares this characteristic: the fight against terrorism, the CIA flights, PNR and police cooperation are all being mixed up with immigration.
Only when we realise that the topic of immigration must be dissociated from repressive policies, measures to criminalise migrants and the methods used to combat terrorism and organised crime will it then be possible to hold a serious debate on a common European Union policy on immigration.
We must also ban from our debate any talk of an invasion: the label 'invasion' is untrue and unfounded; we all know that only 15% of illegal immigrants come by sea from Africa and that all the rest come by land or by air. This is the case in Spain and Italy too, even allowing for the numbers of migrants who arrive in the Canary Islands or Lampedusa.
We need to start again using legal channels. As the Commission Green Paper informed us: ‘We need 20 million immigrant workers by 2030.’ So let us take steps to let these people in, instead of leaving them to drown at sea. We do not understand what Frontex did this summer to prevent people from dying.
Europe cannot become known for turning immigrants away , nor can we allow the Atlantic and the Mediterranean to become open-air cemeteries.
I have a proposal to make to Mr Frattini: let us build a monument, an eternal reminder of the migrants drowned at sea. In a few months’ time, it will be the 10th anniversary of the first recognised drowning of migrants at sea, when a boat carrying almost 400 emigrants sank off Porto Palo, between Malta and Sicily. Let us make a humanitarian gesture! Let us build a monument, a symbolic collective tomb for the unknown men and women who died at sea because they were seeking a better future.
As a great Roman poet might have said, ‘let us build a collective monument more lasting than bronze’. When it comes to holding a serious debate on immigration, this is probably the most powerful, most practical gesture that Europe can now make.
. – Mr President, ladies and gentlemen, I have already taken the floor on many occasions in this House in order to stress the urgent need for a common immigration policy, and I am pleased to note the recent initiatives undertaken at Community level and the recent release of funds intended for crisis-hit countries.
The gradual realisation on the part of the Member States – which are now convinced, albeit belatedly perhaps, of the countless tragic deaths in the Mediterranean – that migration no longer just affects the States on the edge of the EU and that the general objectives of economic growth can only be achieved within a general climate of security is anything but trivial. This realisation may at last persuade them to take an equal share in the responsibility and financial burden of managing our borders. This is a real commitment, and it is also demonstrated by the increased financial resources that the EU will make available over the next seven years for the purposes of consolidating an area of freedom, security and justice.
Another positive aspect is the creation of a specific programme aimed at controlling migratory flows with funds intended for repatriations, refugees and integration. Equally important is the creation of a border management agency, which unfortunately still does not have enough staff, but I hope that it will gradually benefit from more attention and funds.
I hope that, by taking this step, we will be able to create common minimum standards for combating illegal immigration and controlling legal immigration and that we will be able to draft a credible policy that respects the rights of individuals. However, a credible policy can only be rigorous; there is no place for a European policy that promotes mass legalisations and that indiscriminately hands out citizenship rights.
It is widely known these days not only that legalisations do not allow problems to be resolved without immigrants' circumstances being improved, but that they nearly always exacerbate them instead, merely encouraging marginalisation and widespread crime, which often result in terrorism.
Finally, being credible means reaffirming the ideals of solidarity and of safeguarding the EU’s own freedoms, and tying this to respect for the law. The EU will never refuse to help the needy and those who genuinely want to integrate, but when it comes to those who want to export violence, culture, values and religions, the 'zero tolerance' principle must take effect; we may not like it, but sometimes it is crucial.
. Mr President, last week’s informal summit in Tampere made one thing clear: the Member States fundamentally disagree on how to tackle illegal immigration. Everyone can see that a solution is needed, but opinions differ on how this should be done. That is why the immigration issue is something that Member States are keen to consign to the European negotiation tables, and that is how history gets to repeat itself.
In the late 1990s, the Netherlands and Germany, facing major problems with the influx of asylum seekers, insisted on solidarity and a distribution of the burden. France, Spain and Portugal, however, obstructed every solution at European level, while northern Member States now fail to react to requests for help. It is at the European level, though, that the solution must be found. A common market with a shared space in which citizens can move freely requires consistent security of its external borders and regulated access to that space.
European policy for illegal immigration is necessary, provided that countries stop acting independently. If the Spanish authorities can give 700 000 illegal immigrants an amnesty without consulting other Member States, then Spain cannot expect help from other Member States.
Finally, President Bush has acknowledged the existence of secret CIA prisons. To this day, though, it is unclear in which countries these prisons were situated, and whether any of them were in the European Union. I should like to hear from the Council and Commission what they intend to do in order to dispel this uncertainty.
Mr President, by regularising the status of one and a half million illegal immigrants in 2005, Spain and Italy have provoked a huge influx of people from Africa, the continent nearest to Western Europe and something of a suburb of Paris.
Spain, rightly accused of irresponsibility in regularising the status of illegal immigrants, argues in response that the majority of Africans arriving in the Canaries – 25 000 since the beginning of the year – are French speakers whose intention it is to travel on to other countries. That being the case, one can appreciate why the truly disastrous Schengen agreement, applied since 1985, needs to be repealed, as it enables any illegal immigrants arriving in Spain, Italy or elsewhere, their status newly regularised, to enter France and benefit from all the social benefits provided there.
Having missed eight of the last ten Council meetings for ministers of the interior, Mr Sarkozy is in no real position to criticise Spain, and this at a time when France is in favour of abolishing the requirement of unanimity in judicial and police cooperation, that is to say is in favour of abandoning one of its sovereign powers. It is crucial to be able to monitor our own borders at a time when immigration is a worldwide phenomenon. The task of monitoring thousands of kilometres of eminently porous coastline or land borders cannot be entrusted to others, and the Member States’ shortcomings in this regard cannot be made up for by Frontex, this European setup that is supposed to monitor Europe’s borders.
Unless we deal with the problem of immigration at source and come up with a large-scale development policy, we shall continue to play host to millions of immigrants who, little by little, will destabilise the Europe we know and finally swamp it. The European institutions are merely accelerating this downward spiral by favouring an immigration policy referred to hypocritically by Mr Sarkozy as ‘selective immigration’. The nations of Europe should take charge of their own affairs again, as Switzerland has just done, and protect themselves against the migratory invasion that has only just begun.
Mr President, I would like to begin by congratulating Mr Frattini on having quite rightly once again used a term that is crucial at this point in the construction of the area of freedom, security and justice: the term priorities.
In this regard, I would like to say that we need a great debate and a great result, which cannot be delayed at this point in the construction of the European Union, because we are often talking about concrete measures, but we need to define what is most important. In one decade, what will be the final objective in terms of the competences of the European Union and the Member States with regard to the two issues that Mr Frattini has mentioned: immigration and radical Islamist terrorism?
That debate cannot be postponed, and, until it takes place and until we have a result, we will not be able to make the correct and appropriate progress in these areas. It is a pre-constitutional debate. It is undoubtedly the thing that creates the most fear today amongst Europeans in terms of their future. It is therefore a pre-constitutional debate and therefore, Mr Frattini and representatives of the Council, it is something that cannot be postponed under any circumstances.
A European Union in one decade is impossible without an immigration policy. It is impossible to conceive of a United States of America with as many immigration policies as it has States. It is impossible to accept that with regard to an emerging phenomenon such as Islamic terrorism – which has dared to move on from placing bombs on a bus to placing bombs on a plane, from attacking cartoons to directly attacking the Pope, that is, an emerging phenomenon – the European Union and its institutions do not yet have a political role that the citizens can see.
It may be little, it may be enough or it may be a lot, but the serious problem is that the European citizens do not know what the European Union does, either in the field of immigration or in the field of terrorism. This is therefore a debate that cannot be postponed. This is the pre-constitutional debate yet to be held and it is the great debate that Europeans will hold over the coming months.
Mr President, our debate is taking place soon after the Tampere II ministerial meeting, at which the Member States tackled issues fundamental to implementing a genuine European area of freedom, security and justice.
I am happy, then, that the issue of the bridging clause is finally up for discussion by the Council. We are of, course, in favour of communitising the whole of the third pillar, particularly where legal immigration is concerned – a process that will finally help stop a number of Member States from blocking matters. I would therefore ask the Council to continue with its discussions, which will, I hope, enable this bridging clause eventually to be activated.
I also wish to raise the issue of the agreement on transferring personal data in connection with flights, otherwise known as the Passenger Names Records (PNR) agreement. Discussions with the US authorities are under way, but I understand that these authorities want still more. Could Vice-President Frattini tell us whether these negotiations will lead to a common agreement before the end of the month, which is not far off? We agreed on a two-stage procedure whereby the content would be discussed again in 2007. Will the Americans really also be proceeding on that basis? I should like, in this connection, to address a remark to the Council and point out that the European Parliament is now awaiting a firm commitment from the Council regarding the framework decision on data protection.
At the Tampere ministerial meeting, the Council appears to have gone back on the strong commitments on immigration made by the European Union seven years ago, particularly when it comes to putting in place a common immigration policy and common asylum system between now and 2010. In this area, too, the deadline is close. My group emphasises that better management of the external borders can only be one aspect of our common immigration policy. No one can remain indifferent to the difficulties and the humanitarian crisis presented at our borders, particularly in southern Europe, or to the huge influx of migrants and asylum seekers.
We therefore want to see European solidarity strengthened. We ask that Europe share the burdens and responsibilities of its immigration policy. We also want to see partnerships implemented with the countries of origin and transit, based above all on respect for both fundamental rights and the right of asylum.
We must not, however, in any instance allow our borders to be controlled externally. We want a comprehensive and transversal approach to immigration problems. The fight against illegal immigration must be accompanied by practical proposals, whether they be in favour of opening legal immigration channels or of real and effective co-development. We must fight against the underlying causes of migration in the shape of poverty and conflicts.
We must allow third countries in difficulties to develop, and migration must also be perceived as a positive factor for development, helping to reduce poverty. We propose, for example, putting in place financial support for immigrants in their countries of origin. To conclude, we want to see active exchange between countries of the North and those of the South and to be made aware of how the proposals in this area put forward in Rabat will be put into practice.
Mr President, as the immigration problem is one of the biggest challenges to face us so far in 2006, one would think that all Member States would have been aware of the urgency of this problem by now, but nothing seems to be further from the truth. The reports on last week’s meeting in Tampere were enough to make one squirm. Indecisiveness reigned supreme. A truly humanitarian tragedy is unfolding along the Union's external borders, partly on account of the Member States’ failing policy, and I have to say, I am deeply embarrassed.
The Council’s primary aim – if one can speak of such a thing existing at all – is to reinforce the external borders. Frontex is the key word, but it relies on the resources and manpower supplied by the Member States, and those resources are still extremely limited. Moreover, it is an illusion to think that the flows of immigrants can be controlled by reinforced external borders alone, not that those are something we should want either. We must look at the reasons why immigrants choose to leave their countries in droves. The link between immigration and development is paramount. Large-scale and strategic investments in the countries of origin are necessary. You might well want to call it a modern Marshall Plan.
Mr President-in-Office of the Council, you should follow the example set by Commissioner Frattini, who has, on a number of occasions, asked you to consider a total package of measures, which alone will enable the Union to have any impact, so I urge you to realise your ambitions, as enshrined in the Tampere programme and confirmed at The Hague, to get stuck into this so important link between immigration and development, establish those cooperation agreements with the countries of origin and transit, draft, as a matter of urgency, a European return policy according to which everyone is entitled to be treated with respect, launch those information campaigns, make sure this European green card becomes a reality, and deal with your own black market in labour. I should like to urge the Council, to use its own metaphor, to pedal as fast as it can.
– Mr President, exactly a year ago, more than 11 and perhaps as many as 16 migrants were shot dead in Ceuta and Melilla. Were the bullets Spanish or Moroccan? We do not know, and no inquiry has been conducted. All that we know at present is that one of those killed was from Cameroon. As for the others, no one has any idea who they were.
Have we learned the lessons of this tragedy? Not at all, because, in July, three other migrants died – in Melilla, I think – and pressure continues to be exerted on Morocco to sign a readmission agreement even though we have, since then, seen evidence every day that police roundups and deportations into the desert are continuing in this country, as well as violations of the fundamental rights of migrants, including those with papers from the High Commissioner for Refugees.
What lessons have we learned from this tragedy? The pressure we continue to put on Morocco has simply caused migrants to take ever more perilous routes further to the south. A few years ago, the idea of reaching the Canaries in small motor boats would have been absolutely unthinkable. Today, it is a reality experienced by many. We know how many of these people arrive in the Canary Islands. We do not know how many left Africa. Thousands, perhaps. Who are they, and what are their names? How many people have perished in this way in Mauritanian or Senegalese waters?
What is the policy in question, and what, Mr Frattini, do I hear you say in your interviews? I hear you say that you want a European armada, with patrols, aircraft, boats and military helicopters; that you want, indeed, to protect our borders. That is what I read and what I hear you say, Mr Frattini.
Why this bellicose language? Have we gone to war against migrants? European Union policy has entered an absolutely vicious circle. We are buying third countries’ collaboration in supervising their own frontiers, that is to say we are shutting migrants into their own countries.
Mr President, Mr Frattini, Mr Rajamäki, the thousands of people who have died in the Atlantic and the Mediterranean have made a mistake, and that is to have been born people. If they had been born goods or currency – if possible the pound, the dollar or the euro – the European Union would have reacted in a different, very hospitable, manner. They were born people, however, my friends. They have committed the terrible crime of leaving their countries to escape hunger or war and to try to live in peace. That is the crime they have committed.
I would beg the Commission and the Council never again to discuss terrorism and immigration at the same time. It is an affront to civilisation. I would beg you never to do it again. Because if you do, you encourage speeches like that of Mr Le Pen – fascist, racist and xenophobic – or actions such as those of countries that are European, but not members of the Union, such as Switzerland, which are very welcoming when it comes to financial flows, banking flows, my friend, but when it comes to people, they even call into question the right to request asylum. That should not be the European Union’s message. I therefore believe that we must entirely change our approach. They are people and they deserve a civilised response.
– Mr President, I would like to raise the issue of so-called forced labour camps. One such camp became public knowledge a few months ago. It was located in the south of Italy and run by an international criminal gang who forced foreign labourers, mostly Poles, to work and even went as far as murdering some of those who tried to escape.
I should also like to take this opportunity to say a few words of praise for the actions of a certain Italian lady who has spontaneously taken it upon herself to care for the grave of an unknown worker who was murdered there. She is an old lady with a low income. Her gesture has been reported in the Italian and Polish press, and I would like to convey my deep gratitude to her.
This really is a very serious problem. It is likely that the camp discovered is not the only one of its kind. Indeed, there are many indications in the press that similar camps probably exist in other countries. It is therefore incumbent on us to place this matter at the top of our agenda.
– Mr President, the ability to control one’s borders and decide who should be a citizen in your country is one of the most basic characteristics of a nation state, and in that regard the UK is very lucky because we are not part of the continent of Europe. We are an island, we have our own natural borders and it is for that reason that I, and the vast majority of the British population, do not want immigration to be controlled at a European level, believing it far better that we organise it for ourselves. But while I am here listening to these debates I am struck that too often we are talking about immigration from third countries, from outside the European Union coming in; we are not talking about what is going on between the Member States.
Just yesterday there was an announcement that two very poor eastern European countries – Romania and Bulgaria – will join the EU. Well, it is perfectly obvious that if you have the free movement of peoples between countries with vastly differing levels of wealth it will lead to a huge migratory flow; all of which makes me wonder how on earth Commission President Barroso can have decided that he is going to make a Romanian the new Immigration Commissioner!
This debate goes to the very heart of what the EU is all about, and it is becoming perfectly obvious that no nation can control its own borders, decide its own immigration policy, and at the same time remain part of the European Union. When this argument gets out there amongst the peoples of Europe, it will be a potentially explosive issue, because once again we have the political class here in the institutions of Brussels and Strasbourg heading in one direction, and public opinion demanding that you head in completely the opposite direction. You may have got away with it on previous policies, but on the question of immigration you will not. You have been warned!
– Mr President, ladies and gentlemen, the first decision made by Mr Prodi’s new government in Italy was to legalise the situation of 500 000 illegal immigrants, and with the family reunion policies that figure will easily reach at least a million. The Zapatero government in Spain has done the same, legalising 700 000 illegal immigrants. The other European Union countries are therefore entitled to wonder what the aim of such measures might be, other than political demagogy.
We have to wonder why the European institutions never dare to insist that these governments face their responsibilities. In Italy, however, the Prodi government has gone further, even altering Community law by making it possible to claim political asylum even in situations that do not fulfil the strict criteria, which we endorse and which are legally required for recognition of political asylum – a fundamental aspect of the freedoms associated with human rights. The privileges of political asylum are even granted to immigrants who do not come from unsafe countries where human rights are not respected, or from war zones. They just need to have applied for asylum or, if their application has been rejected, to be waiting for the end of the lengthy appeals procedure.
These policies run counter to the strict immigration policy being sketched out today by the European institutions, not least since we are talking about tightening up the asylum principle. It could be said, however, that such measures may become a means of getting round the rules, which are designed precisely to keep the problem under control. So I say, thank you, Switzerland! Thank you, Christoph Blocker! Long live Switzerland! No more demagogy in Europe on immigration!
– Mr President, Mr President-in-Office of the Council, Mr Frattini, ladies and gentlemen, once again we are taking stock here in this Chamber of the construction of the area of freedom, security and justice. We should acknowledge that whereas much has been done, much besides remains to be done. I refer to the favourable comments made by Mr Rajamäki as regards the conclusion of the Schengen Information System (SIS) dossier. I hope it will be possible to vote quickly for a compromise at first reading providing us with the legal instrument needed to implement the second generation of SIS.
I should also like to congratulate the Finnish Presidency for including the issue of immigration in the priorities for the forthcoming European Council. Hopefully, the Council will respond favourably to our request to broaden the codecision process to cover legal immigration and integration. We want to see more democratic legitimacy and a common European approach to migration that is based on the principles of cohesion and solidarity and that covers the integration of immigrants living legally in Europe.
I was pleased to hear you speak about the recent events in the Canary Islands and the Mediterranean, Mr Rajamäki. Urgent, practical measures are needed in the area of maritime operational cooperation with a view to developing adequate surveillance capacities at our sea borders and to setting up rapid border intervention teams. I especially welcome Mr Frattini's remarks about the need to ensure that the Community instruments are given the necessary resources. Frontex, for example, must not be deprived of the financial resources it needs to carry out its work.
Lastly, immigration policy must cover the unremitting fight against illegal immigration and against the trafficking of human beings, the return of illegal immigrants to their countries of origin, the opening up of channels for legal immigration, and cooperation and support for the development of countries of origin. Mr President, Mr President-in-Office of the Council, we must condemn the extraordinary mass regularisation of immigrants, as happened in Spain in May of last year.
Mr President, I would like to begin by thanking Mr Cavada, who has inspired a debate on an absolutely crucial issue: the area of freedom, security and justice. I would like to focus on the issue of immigration.
Minister, seven years have passed since Tampere. I was there in a different capacity. Work began there on immigration and on a common policy relating to it, and today the Vice-President of the Commission, Mr Frattini, has made a speech full of passion and information in support of that policy.
I believe that this year the Commission has begun to react seriously and the assistance of a number of countries has contributed to that, particularly the countries most affected: the countries of the South.
It has made many promises for the future. While I agree with him on the need for a common policy and for the unified leadership and coordination that he has advocated in the Commission, I would like to say to Vice-President Frattini that ‘actions speak louder than words’.
In last year’s budget, which is being discharged, 80% of the heading corresponding to immigration has not been spent.
I would remind you that, when the events in the Canary Islands took place, the Commissioner’s spokesman said that there was no money. I would draw your attention to something else, and that is that the money needed cannot be taken from development cooperation, because that would mean robbing Peter to pay Paul. I believe that that is also important.
He has promised us an active policy of investments; I believe that, with regard to Africa, it is the ‘push effect' – which is the really important thing, since it is stupid to think that Africans spend all day reading the Official Journal of the European Communities or the official State bulletins of all of the countries – that must lead us to a common policy, to common immigration criteria and to an active policy with regard to our needs.
If we are to take a constructive approach, Mr President, that is what we must do. I welcome the step that has been taken, but I hope that it will have serious consequences for the future.
– Mr President, this is a difficult thing for me to say, but Mr Schulz is absolutely right in everything he has said. I do not think I have ever said that in this House before, and it does not seem likely that I will ever do it again, but he has spelled out where the problem lies, namely in balancing the sovereignty of the Member States against the Union’s capacity to act. How much are the Member States prepared to concede, and how much capacity to act do they want the EU to have?
This is aptly reflected in the saying to the effect that the spirit is willing, but the flesh weak. Perhaps, in this instance, it will be the German Presidency of the Council that will send out the signal that moves the European Union further ahead, but I have to say that I would like to see Finland and Portugal acting as particle accelerators, for Germany, although large, is sluggish; it is comparable with France in being a country with great traditions, but not much in the way of speed. Like an oil tanker, it is slow and unmanoeuvrable, and less innovative than countries like Finland where these matters are concerned, and so I ask that you help the German Presidency of the Council to make it easier to weigh up where the fundamental key issues are. On the subject of immigration, Günther Beckstein, the Bavarian Interior Minister, made a disastrous error when he claimed that it would not be too much to expect Spain to take in 25 000 people, for what matters is not whether or not it is reasonable that they should be expected; the real point is that the fate of people – people in desperate need – waiting offshore, is at stake.
As far as migration in search of work is concerned, the German Federal Interior Minister, Wolfgang Schäuble, made it abundantly clear that legal migration cannot be considered in isolation from the labour market, so we know that nothing is happening on that front either, and, as for the Human Rights Agency that is so important to you, what the German Federal Chancellor, Angela Merkel, had to say about that was, in effect, ‘well, yes, all right, if we do not have any choice in the matter, but why do we have to have an agency to watch over our own fundamental rights?’ You can see, then, where the problem lies, so I ask you to put your particle-accelerating skills to use; you can enable Germany to make a good job of its term in the Council Presidency. At the moment, it is a prospect that fills me with foreboding.
Mr President, I am delighted to see that there is so much consensus on the fundamental premise: that the phenomenon of immigration is a current and growing phenomenon and that it is not going to stop despite some people’s desire to put up barriers and walls in the sea.
What we need to do from now on, as others have said, is to regulate those migratory flows, but to regulate them on the basis of policy and, more specifically, on the basis of European policy. Let there be no doubt, the people who come to the Canaries are not coming to stay there. They are passing through the Canaries. It is an entry point to Europe; it would appear that some of our fellow Members from other countries have not yet understood that. They are not going to the Canaries for their holidays. It is a way of getting into Europe. That is where we have to provide the resources. We cannot leave the responsibility for dealing with this issue solely to the Spanish or Canary Islands authorities.
I do not therefore understand, and even less share, the reticence about using the passerelle procedure and communitising this issue from the point of view of collective responsibility. I do not understand why there is so much fear and reticence about accepting a European approach to an issue that cannot be seen in any other way.
Please allow me to add another concern. We must not employ an ostrich-like policy and delegate or transfer responsibility for these flows to countries that are well known for their lack of respect for human rights, such as Morocco or Libya, for example.
Mr President, there are many of us who have for years been fighting for the basic principles of the rule of law. In particular, we have fought for legal certainty, which is of course protection in relation to the police and other forces of the state, especially for society’s underprivileged. The fight has, in general, been in vain. Never has legal certainty been exposed to such serious threats as it is today. The EU Treaty’s ‘area of freedom, security and justice’ is at best a myth or, rather, perhaps, a piece of juridico-political deception, concealing the systematic destruction of the rule of law. Moreover, none of the EU’s institutions has shown an ability to implement the eminently necessary change of course. There is only room for two messages. The first is that, without having committed crimes on the scale of the United States – with Guantánamo and other torture centres around the world – the EU and the Member States commit outrages every day against both terrorist suspects and refugees who have no rights. The ‘Fort Europe’ police state is dangerously near. Secondly, the EU’s institutions have no desire to find any explanation for the two basic problems that are at the root of the evils. The most important cause where both points are concerned is, purely and simply, economic and social inequality in the world: inequality that increases each day as a direct consequence of the EU’s policy towards, and oppression of, the world’s poorest countries. This is the root of the evil. Only in acknowledging this will the necessary legal policy acquire any meaning.
If, seven years after the adoption of a programme for strengthening the European Union’s external borders in order to check uncontrolled immigration, the task still remains undone, it is clear that the European Union’s common immigration policy is still a matter for the future. The arguments that are used in defence of uncontrolled immigration do not withstand criticism. Immigrants do little to help stabilise adverse demographic trends in Europe, since the jobless rate amongst immigrants significantly exceeds average levels. The fact that unemployment indicators also maintain the same trend amongst immigrants from second-world countries demonstrates that the task of integrating immigrants does not form part of Member States’ immigration policies. In actual fact, the labour market is often closed to immigrants, and this leads the Member States to open up their social insurance systems. In turn, this is perceived as an invitation by immigrants in ‘donor’ countries.
I would like to say something about Europe’s common immigration policy. In the short term, together with significant improvement to the European Union’s external border controls it is necessary to come to an agreement on a comprehensive and structured immigration policy. This should be based on an assessment of the Member States’ employment markets and Member States’ potential to integrate immigrants. In the medium term, together with a significant improvement in the quality of the aid programmes designed for developing world countries, the Member States must be able to agree on an important revision to the European Union’s existing import and export policies, particularly in the sphere of agricultural products. Thank you.
Mr President, fellow Members, we have heard Mr Frattini complain about our not being able to protect Europe’s southern borders, rightly pointing out that an illegal immigrant who succeeds in getting into Spain or Italy can be in Lille or Hamburg within a day, and heard him propose, like Mr Sarkozy, that the right of veto be completely abolished. This is one more example of European integration being used as a solution to the problems it presents. Have not most of the parties represented in this House opened the floodgates to uncontrolled immigration by means of the Schengen agreements and the Treaty of Amsterdam, thereby depriving the Member States of their competence in this matter?
The Commission is now freezing the readmission agreements between Member States and interfering in family reunification policies and even wishes to bring in 25 million additional immigrants to curb the population decline. No, ladies and gentlemen, it is not possible to takes turns in power for 30 years and then, as soon as the elections come along, make out that one is not responsible for the current situation. Moreover, we are also supposed to go further in the headlong flight towards federalism. Frankly, if you want to destroy European civilisation, just continue as you are.
– Today we are speaking about progress in the area of freedom, security and justice. Talk of progress is premature, however, when the Commission is unable or unwilling to honour its commitments for 2007 as regards the expansion of the Schengen area. I find it unacceptable that citizens of the ten new Member States will not be able to move freely across EU internal borders by the promised time, namely October of next year. It is inexplicable, in my view, that they will be subject to border police controls for a further two to three years. The Commission ought to behave not like a bunch of interlopers but like a body elected by this Parliament and extraordinarily well paid by the taxpayer. If it is incapable of getting the conditions in place for the Schengen area then it is incompetent. If it is simply hiding behind technical difficulties and wants to defer freedom of movement, then it is not to be trusted. Mr Barroso and his Commissioners are now hampering the free movement of people, which is one of the pillars of the EU. They should be aware of the extent to which they are risking the public’s trust in the Europe project in its current form.
Mr President, here we are again. Mr Schulz was quite right. I dusted my 1999 speech down, Mr Schulz left the Chamber after his speech, various other things remain just the same as they were seven years ago. There is a lot of grey hair in this Chamber – not on me, of course.
It is true that we have the same issues and I myself believe in pragmatic inactivity as being something we should not always be concerned about. In this particular area, at a time of great terrorist threat – and there were terrorist threats in 1999 as well – there is a very uncertain message being sent out that the Presidency and the Commission and, regrettably, too many of those sitting in this House then and now seem to think that the most pressing need is to bring in the under Article 42.
I have always had reservations about imposing a single model of justice on countries where there are different legal systems evolving in different ways. In the case of the UK, our system of civil law is the greatest legacy of the great Angevin king Henry II, which developed with great success for over 800 years. Equally, we have not experienced the Napoleonic Code imposed throughout much of Europe 200 years ago. Even though we cannot apply that system, we have never wished to stop others doing so where it is appropriate.
Even on its own terms, the move to harmonisation is flawed. The ruling in the Cassis de Dijon case was one of the key moments in the development of the internal market, giving precedence to the principle of mutual recognition over blanket harmonisation.
The Council is due to present its mid-term review of The Hague Programme at the end of the year. As Piet Hein Donner, the midwife of the programme, has said, the first principle is the implementation of mutual recognition as the fundament for judicial cooperation. The programme is founded on the assumption of cooperation. Cooperation should determine the dynamics and development of European collaboration. I believe that is a practical and sensible approach, one which is showing signs of success and I urge the Presidency and the Commission to proceed on those lines.
– Mr President, ladies and gentlemen, on such a sensitive subject, we really must avoid having a dialogue in which nobody listens. Instead, it is a good idea to begin to lay down some points of reference.
The first point of reference is the subject of immigration, which is a challenge for us all. We need only think about what happened this summer: once again, tens of thousands of people landed on Lampedusa and the Canaries, or it would be better to say that they arrived in Europe. Spain, Italy and sometimes Cyprus and Greece have often been merely gateways through which these people pour in, as they do not just stay by the gates.
As President Borrell Fontelles, Commissioner Frattini and now the President-in-Office of the Council have also pointed out, that is why it is not just a case of a humanitarian emergency or a one-off event; above all it is a structural problem, which is testing the whole European Union and its ability to implement a European immigration policy at last. Such a policy is needed not in order to do any particular Member State a favour, but because the Union as a whole is involved.
The second point of reference is that even those of us in positions of responsibility must not make the mistake of confusing immigration with terrorism, because that above all makes the people of Europe feel afraid and insecure. Instead, we should perhaps introduce a different paradigm: that of immigration and slavery, since many of these immigrants are beginning to be associated with that in certain Member States.
The third point of reference is more positive, however: we have to acknowledge that we are facing a new challenge for our civilisation to address. Such an awareness lies at the heart of the cultural and political leap that the Union has to make on immigration. It is not a marginal issue that only affects a few of us, but a new commitment that the Union needs to adopt as one of the new Millennium goals, and we have already clearly spelt out what that means.
Mr Frattini, Mr Rajamäki, we are aware that all of this will meet with considerable resistance from many governments, but if this Parliament has a role to play, then it is to exert pressure, to commit itself and to send out the message: ‘Let us do something about it.’ We need to tell the governments that are frightened that it is also a way to rebuild trust between the Union and its citizens, by showing that the Union exists and can make its presence felt.
Mr President, it is a red herring to say that we cannot get effective EU action on crime, terrorism and civil liberties without a new Constitution. Mr Schulz, your outrage was as entertaining as ever, but it is your Government and Mrs Klamt’s which is using that pretext from Berlin. We get endless speeches and conferences saying that terrorism, racism and immigration are top challenges – which they are; but the Commission still cannot tell us if states have implemented the five-year-old anti-terrorism law, and states are only just moving forward on a four-year-old proposal to tackle race hate crime. There is no common EU policy on migration.
We are told today by the Council that safeguarding human rights is a priority for EU governments. If that is so, how come foreign ministers were unable recently to make any formal response to President Bush’s admission of CIA secret prisons, just as they were unable to do anything about Guantánamo for four years? This system is dysfunctional and ineffective in fighting terrorism and upholding human rights. It is a betrayal of the 21st-century security needs of what will soon be half a billion people.
– Mr President, immigration goes on whether we want it to or not; the only thing that matters is how we handle it. Europe needs immigrants, and the idea of Europe as a fortress with wealth within and poverty without is unsustainable.
This proposal may well be well-intentioned, but it is nevertheless not a good one; it is a party-political compromise lacking sufficient vision. The current practice of sending foreigners back from southern Europe and northern Africa is brutal, inhumane and ethically indefensible; we have forgotten how to act in accordance with the principles of liberty, equality and fraternity. Our approach to human rights is highly hypocritical, and we are disregarding the Geneva Convention on Refugees.
– I should like to use this two-minute speech on the important issue of immigration, which in view of its multi-faceted nature would require a great deal longer, to call for the following:
- An end to repressive, securitarian policies that criminalise immigrants, who after all are just men and women looking for a job and a decent life;
- The closure of immigrant detention centres and an end to the inhuman policy of deportation;
- The fight against traffickers in human beings and their accomplices to be stepped up;
- The fight against xenophobia and racism, and against all policies and distorted views feeding these attitudes, to be stepped up;
- The regularisation of immigrant workers, ensuring their labour and social rights, a crucial prerequisite for putting an end to the appalling phenomenon of exploitation;
- An effective immigration policy that specifically includes family reunification;
- A policy that reverses the current trend towards concentrating wealth in the hands of the few at the expense of the exploitation and poverty of millions and millions of human beings. I should also like to quote some statistics from the United Nations: The 691 richest people in the world have a net fortune equivalent to USD 2.2 billion, which is equal to the combined wealth of the 145 poorest countries. What is more, the 500 richest people have a combined income higher than that of the 416 million poorest. The 8 million richest people in the world have a net fortune equivalent to 80% of the GDP of all the countries in the world.
- In other words, what is needed is a policy that uses the human race’s ample resources, means and advances in science and technology to effectively resolve the problems facing the peoples of the world. This policy should be diametrically opposed to that of neoliberalism, militarism and failure to respect the sovereignty of peoples and countries.
Mr President, in the context of the problems related to the immigration process raised in today’s question, attention has been drawn, amongst other issues, to the lack of mutual trust between Member States of the European Union. This mistrust and suspicion almost automatically affects relationships with third countries, such as the United States, which is Europe’s natural ally in the war on terrorism. Such an attitude hampers the establishment of clear legal provisions in these areas. It effectively limits, or even prevents, useful cooperation.
It is hard to agree with the view expressed today by Commissioner Frattini, namely that the protection of fundamental rights and fighting terrorism ought to go hand in hand. I believe that for the benefit of most European citizens, serious thought should be given to redefining fundamental rights with a view to restricting them. This would allow us to counter terrorist actions swiftly and efficiently. Clearly, we must move in that direction in the interests of security.
Mr President, last Sunday the small country of Switzerland voted in favour of a type of immigration policy that is best suited to the needs of the country in question and its citizens. As Commissioner Frattini stated, it could also be worth emulating the immigration policies adopted by Australia and United States. The European Union, however, has been following an over-ambitious immigration policy for years, to the detriment of the interests of its own citizens.
Our security, justice and immigration policies ought to strengthen development aid for Africa. It should put an end to the influx of Muslims and, if demographic factors or the situation on the labour market require it, welcome Christians from Eastern European countries like Belarus, Ukraine, Georgia, Armenia and Russia, who would not jeopardise the identity of our Christian civilisation.
– In the long run, we cannot cope without a common immigration policy and common strategies. The Member States are mainly responsible for integration. The exclusion that we have at present, along with benefits instead of work, must be brought to an end, and integration policy activated. Work must become the rule and benefits the exception. In Sweden, the new government is aiming to make the unemployed more attractive to employers. Integration policy must also be combined with measures to combat people-trafficking and with the development, in partnership, of agreements with third countries. I want to praise Mr Frattini for his endeavours in this area. We must also join together in defending the humane values on which the EU is based. An area of freedom, justice and security requires increased legal certainty and a strengthening of individual fundamental rights that the European Court of Justice can and must apply. Although we do not have these things in the third pillar, any more than we have data protection, we have seen measures introduced that interfere extensively in private life. How much longer does the Council believe we can go on without fundamental rights and a court at EU level competent to re-examine cases? The focus should now be on legal certainty and fundamental rights. In the long term, this should help us combat crime more effectively. Legal certainty and the fight against crime go hand in hand.
– Some months ago, in this Parliament, Commissioner Frattini said that he cannot go ahead at the pace he would like to. We understand and we appreciate that there are bureaucratic problems, but these cannot continue being used as excuses and allow an alarming situation to change into an explosive and uncontrollable one. It is embarrassing that the Union is coming across as extremely passive when faced with a situation which is so sensitive, human and tragic for so many people and countries, including Member States. Malta, like Italy, Spain and other countries, is faced with a burden no country can shoulder on its own. This is a crisis which transcends frontiers, and therefore the solution must be European, Mediterranean and African, and, if necessary, must also involve the United Nations.
For a long time we have been hearing words like mobilisation, solidarity and financial help. Let us take, for example, the promise made to Malta that, during Summer, European patrols would commence in our waters. Summer has come and gone in the same way the immigrants have come, but the patrols were nowhere to be seen. So far the result has always been a piecemeal policy comprising unconnected measures, and the occasional announcement that we have found another half million Euro to donate. This is such a critical situation that it warrants the formulation of a European emergency plan, and in this context I believe that the European Parliament should have greater competence and a more pronounced role. There are many initiatives which can be adopted, one of which is the establishment of an observatory based in a Mediterranean country like Malta so that coordination work about illegal immigration in the region can take place.
The Council and the Commission have to send out a clear and concrete signal that they really consider this problem as a priority, and that they are ready to move and to act in order to implement a comprehensive policy which addresses not only the immediate needs of the Member States affected, but also those of the immigrants. Very often they are the victims of political repression, of organised crime or of economic poverty. This plan must involve the countries from which these immigrants depart, and must address the problems, especially economic problems of the immigrants’ countries of origin. The more serious the situation becomes, the greater the citizens’ loss of faith in European institutions.
Mr President, we urgently need the bridging clause for more efficient and democratic decision-making. The EU must speak with one voice and not allow the United States to determine unilaterally the conditions of our joint counter-terrorism efforts. This applies, for example, to the negotiations on the post-2007 PNR agreement, but also to CIA activities. Last week the Member States issued a very feeble condemnation of secret CIA detention camps, but I would like to know whether the Europeans will continue to use the information obtained in these secret and illegal prisons.
On fundamental rights, which are conspicuously absent from this debate, in 2004 the Commission obtained the approval of the European Parliament on condition that the Commission become the champion of fundamental rights; but so far the Commission has been fairly timid. For example, you condemn homophobia with words, but will you also take action, Commissioner Frattini, for example on the basis of Article 7 against homophobic actions and statements by EU governments and ministers? Will you finally end the unacceptable discrimination against married gay couples? Commissioner and Council, will you be tough on terrorism, but also tough on intolerance in Europe?
Mr President, Commissioner, ladies and gentlemen, more than 20 000 illegal immigrants have, at peril to their lives, run their boats onto the beaches of the Canary Islands, Lampedusa and Malta since the beginning of the year. We do not know how many others have actually drowned. As for what Mr Le Pen said a few moments ago about these men and women, it was pretty disgusting.
Our sole aim where these immigrants are concerned is to provide for the vital needs of their families. The men concerned, who are often responsible for families, are prepared to do anything to enable their children to eat, and nothing will stop them. Rather than stigmatise these people, we need to put an end to these human tragedies. Let us, then, turn our words into actions and put a genuine immigration policy in place quickly.
During the visits made by colleagues and myself to the detention centres on Europe’s southern borders, we sounded a warning note. This summer, a delegation from the Frontex agency was sent out to patrol the Spanish and African coastlines. That was a positive first step. Unfortunately, there is still a glaring lack of resources.
Here are a few examples of what might be done, referred to in my group’s resolution. Firstly, increase security at our external borders. Let us remember that, in our Schengen area, it is crucial to share responsibilities and the financial burden. Let us therefore consider creating effective joint patrols for the maritime borders, a European border police force or a network of immigration liaison officers.
Secondly, let there be a more effective crackdown on traffickers in human beings and on undeclared work in all the Member States.
Thirdly, there should be real partnerships and readmission agreements with countries of origin. To start with, we want the European return directive to be adopted as soon as possible.
With regard to co-development, let us put more effective monitoring systems in place. Co-development money must reach the people directly, without being misappropriated. Development aid must be provided only in proportion to the efforts made by countries of origin to prevent their populations from emigrating illegally. Finally, have those Member States that have regularised the status of huge numbers of their illegal immigrants in recent years got on top of illegal immigration in their countries? The answer is, unfortunately, no. Mass regularisation is not, as some people think, the right solution.
To conclude, I would quite candidly ask you how long it is going to take and how many meetings are going to be necessary before the 25 …
– Mr President, Commissioner, we had no need for a secret services committee in the United States to tell us that the War in Iraq would increase rather than reduce the risk of terrorism in Europe and the rest of the world. Nor should anyone declare in the future that they are surprised if it emerges that secret prisons, flexible interpretations of the Geneva Convention, the tapping of thousands of telephones, distrust of every European traveller and the approach to the millions of immigrants living among us with repression rather than integration measures are not only giving terrorists recruiting arguments, but are also, primarily, measures that undermine the sense of security and democracy at the very heart of Europe.
The European Parliament is neither naïve nor romantic on questions of anti-terrorism. It has repeatedly demanded harsh measures to combat all these murderers. However, at the same time, it insists on the application of European law and on the protection of fundamental rights. However, Parliament's balanced and strong stand does not appear to bother certain ministers in the ΕU. Last week in Tampere, certain ministers of justice insisted on keeping Parliament in the role of ventriloquist's dummy on these issues. Unfortunately, they included the Greek Minister of Justice, who should be more careful following yesterday's disclosure that the Greek Government had secretly agreed with the USA in 2004 to facilitate the transmission of thousands of data items – not on Greek but on European citizens – during and after the Olympic Games in Athens.
In our countries, no one understands the national parliaments not having a decisive say and control in policing and justice matters. In Europe, however, it would appear that some people wish to draw a line and say that democracy does not count here.
– Mr President, ladies and gentlemen, a minute is a very short time, so I shall confine myself to making a single point.
We are dealing with policies in which it seems clear what Europe can and should do: it needs to develop a common asylum system, common rules on legal immigration, and common management of our external borders.
It is clear that national efforts are no longer enough, because they simply do not work. It is clear that public opinion would support this alternative idea of effective European sovereignty, although I admit that there have been too many speeches by Italian or Mediterranean Members this morning, as if immigration were purely our problem, that is, one affecting just the Mediterranean countries.
What is not clear, however, is the title of the press release issued at the end of the Tampere Summit: ‘Ministers call for greater solidarity and cooperation.’ I am sorry, Mr Rajamäki, but from whom else can they demand that but themselves? As we do not yet have a European Constitution – I wish we did – does anyone in the Council have a different idea other than quickly implementing the bridging clause? Besides, who benefits from this institutional standstill? Today, at least, I think a large majority in Parliament has made its opinion quite clear on that point.
– Mr President, ladies and gentlemen, there are many new threats to our security and freedom, and uncontrolled immigration is certainly one of them.
The greatest and most recent threat, however, comes from terrorism, as Mr Frattini pointed out earlier. As the coordinator for my group in the temporary committee on the CIA, I have addressed the problem with my colleagues and we have all looked for solutions together. I personally have come to the conclusion that we can do very little – and, unfortunately, we have done very little – to discover anything new about the situation, about its causes and about who is to blame. We now need to concentrate on the future and on ways and means to prevent the recurrence of situations of illegality that further endanger our freedom and security.
What can we do? One idea can be found in the question to the Council that led to this morning’s debate, where it mentions initiatives to remedy the lack of trust between Member States. That is an important, indeed crucial point. To combat terrorism within the Union we need to exchange more information, including with our main allies and in particular the United States, with which we have recently had some difficulties. We must exchange information on an equal footing and on the basis of mutual trust.
Greater control is also needed over the activities of one country’s secret services when they are operating on another’s territory. Secret services have to remain secret in order to operate effectively, but only within certain limits. Our committee on the CIA has no powers of investigation and so we have to insist that the national parliaments, which in many countries have the appropriate powers, investigate any infringements of human rights and any threats to our security and freedom.
It will then be our job to coordinate the research in order to achieve compatible solutions at a European level.
– Mr President, ladies and gentlemen, even if some people choose to ignore the fact, Europe is a continent that attracts immigrants. Many people in this continent of ours could accept that and live with it if they felt that this immigration was to some extent under control and kept within reasonable bounds. What they cannot accept – and this is of course exploited by the extreme Right in particular – is the feeling that they are facing some sort of onslaught that they are powerless to control.
It is, then, absolutely right that the Council and Commissioner Frattini in particular should openly call for action to be taken to give the public the sense that there is such a thing as a single European migration policy with certain cornerstones that ensure that everything is kept under control. Solidarity within Europe is, of course, a part of this. It may be that certain countries – Germany and Austria, for example – are somewhat bitter about the times when they were on the receiving end of a great deal of migration, particularly from South-Eastern Europe, but of little solidarity, but that is no reason to deny that solidarity to others now. Far from it; where this is concerned, we have to make common cause.
Immigration policy, though, must go hand in hand with a policy for integration. I am very glad that Commissioner Frattini addressed the subject of unauthorised workers, for it is sometimes the case that those elements in politics that get terribly worked up about immigration tolerate, at the same time, the presence in Europe of vast masses of illegal workers, constituting a sort of illicit reserve of labour and also bringing downward pressure to bear on wages. That is not on! It is quite right to demand that the individual governments take firm action to deal with this.
Mr President, fellow Members, I was in Spain at the end of August, and I have to say that I was deeply shocked by the terrible pictures I saw of these poor wretches landing on the coasts of the Canary Islands.
I must also say, however, that I was ashamed, not at what the Spaniards were doing – they were doing their best – but at the lack of solidarity on the part of the European countries that had promised to help Spain but did not do so. I was also ashamed – and, Commissioner, I hope that you looked at the Spanish press – at the limited resources available to Frontex. It was a case of too little, too late.
Mr Rajamäki, it is usual in European circles to use flowery language to say that we are together constructing a common area of freedom within common borders. Remind your colleagues, however, that a common border has to be managed and protected jointly. It is scandalous that a number of Member States haggle over their solidarity and shameful that one Member State should have to beg for help from the others in order to perform a task that is in everyone’s interests.
Mr President, the Spanish Government's mistaken policy is flooding the Union with people without documents. Spain is now a country of destination and a country of transit. There must be no more mass regularisations. We must be able to say how many people, and who, can live in dignity amongst us. What can we do? There are national solutions and there are Community solutions.
At Community level, we must move towards the objective of a common immigration policy. To this end, it is crucial to take advantage of the opportunities provided for in the EC Treaty and, specifically, in paragraph 2 of Article 67, and apply the codecision procedure to illegal immigration.
We shall have to implement policies such as the following: greater cooperation amongst the Member States, equal rights and obligations for all immigrants, partnership and cooperation agreements with conditions, bilateral agreements between the Union and countries of origin, including obligatory repatriation clauses.
No, I repeat, no, to national mass regularisation processes, yes to constant improvements in resources and strengthening of the capacities of FRONTEX, to the coordination of controls at maritime borders, to the creation of joint border control patrols and teams, to protecting the Union's external borders and to external European Union action. Solana and Ferrero to Africa and the Mediterranean!
All of this must be accompanied by the humanitarian treatment that illegal immigration demands and that we support unreservedly. Assistance, humanitarian care and return. Nobody should remain in European territory outside of the law.
I would like to make one protest in order not to break with my tradition. This is a good debate, but it is a that takes us nowhere. Hence my protest. We are talking here about immigration, about terrorism, about passerelle clauses and about organised crime. We must learn a lesson from this and hold debates on single subjects.
Thank you, your comments are noted. It is, however, a debate on the progress made in the area of freedom, security and justice. It is an annual debate, so naturally it has to be rather wide-ranging.
Mr President, Parliament has to give its opinion by the end of the year on the framework programme known as solidarity and management of migration flows. I should have liked to have seen more resources given to this major instrument, but we are suffering the constraints of a draconian Financial Perspective. I hope, in any case, that the Commission will not accept any watering down of its latest proposal.
Our objective must be to guarantee that the distribution between the four funds – those in relation to refugees, external borders, integration and return – reflects a balanced, rather than essentially repressive, approach to the issue of immigration. That is why we must defend the integration fund as, if the Council states that integration can be financed from the European Social Fund (ESF), the integration fund will be the only real instrument financing measures intended for new arrivals.
If, finally, we have a duty of solidarity towards Member States that are particularly vulnerable in this respect, let us remember that what we are concerned with here are structural funds which, as such, are not intended to be used as emergency funds, all the more since the distribution keys in each fund allow a variety of situations to be taken into account.
Mr President, the European Union’s credibility in the eyes of millions of citizens is at stake. If the European Union cannot protect its own borders in a joint fashion, then what is the Union for? Europe has a shared external border, and it is everybody’s responsibility.
African immigrants do not enter via the North Pole, Minister, nor via the shores of the Baltic, but they are entering Europe, and Europe belongs to all of us. Everybody has their own particular geography, though, and they have been given it by God, as some people might say.
It is not charity that certain Member States are asking for but, rather, consistency with the European project that we all talk about so much and which is so easy to preach when we are talking about the single market in financial services or the common market in goods. When it comes to borders, however, it appears that each Member State has their own, and they do not feel the need to share responsibility for other borders. We are not talking about charity, but about coherence, about responsibility for the European project. The European Union’s credibility is at stake.
Mr President, Mr Rajamäki stated that a revised timetable for the accession of the new Member States to the SIS II system will be made known by the end of the year. It follows that a revised timetable for the elimination of internal borders will also be set. It is not known when this will come about, but the postponement is not due to delays on the part of the new Member States. Poland will be ready to start implementing the SIS II system by March 2007. The same is true of the other new Member States.
Commissioner, Mr Rajamäki, how does this situation impact on the Commission’s credibility with regard to granting citizens such a fundamental right as full freedom of movement across the territory of the European Union? The Commission is forever ramming slogans about a Europe of the citizens and a Europe of results down people’s throats. How dare it, therefore, for allegedly technical reasons, hold up the process of the full enlargement of the Schengen area, and postpone it until after next year, as had been agreed at the European Council? Perhaps experts from the new Member States should be asked to ensure that the central unit is completed on time? The best IT staff and programmers must be recruited to ensure that this is done. If it is not, the Commission and you personally, Commissioner, will be called to account for such lack of professionalism. I am not referring to the financial, technical, political and social consequences of this decision. The European Parliament is monitoring the Commission’s progress in this area, together with any costs arising from the delay, and it will continue to do so. I therefore urge all concerned to consider the costs and benefits involved before taking the final decision on this matter.
I congratulate the Council on reaching a compromise on the SIS II legislative package. Nonetheless, we still need the Council to demonstrate strong leadership and reveal the so-called technical problems for what they really are, namely a smokescreen for the lack of political will on the part of certain Member States. After all, it is the SIS II system which creates certain technical opportunities and is thus one of the conditions ensuring that the common immigration policy becomes a shared responsibility for all Member States, not just for those most affected by illegal immigration and terrorism. If this does not happen, we shall never be able to deal effectively with terrorism and the influx of emigrants.
– Mr President, migration into Europe, whether by legal or illegal means, is a Community task In an age of open borders, problems with immigration can no longer be dealt with by nation-states acting on their own; there is a shared responsibility that no Member State – not even Germany – can wriggle out of. Looking forward to the German Council Presidency, one thing is clear, namely that we cannot act as if legal and illegal immigration were absolutely unconnected, for the opposite is the case; each is conditional upon the other. The fact is that migration is a complex phenomenon and is as old as the human race itself; deportations and border guards will be ineffective in dealing with it.
That is why the Council of the European Union must at length face up to this problem, not only in Europe’s interests, but also and above all in the interests of the desperate people who go in search of what they are told will be a better future only, alas, often to lose their lives in the attempt. The utterances that Mr Beckstein of the Bavarian CSU came out with in Tampere are shameful to say the least, and reveal once more what this man and substantial elements in his party actually believe.
– Mr President, ladies and gentlemen, very little progress has yet been made in the area of security and freedom, and certainly not enough for such a crucial issue.
For years, the Council has decided to base its actions in the area of freedom on mutual recognition, as if the courts, police and secret services in the individual countries of Europe could necessarily cooperate on the basis of mutual recognition. Events have shown that this principle alone is not enough: we also need the courage to harmonise certain policies and thus turn them into European policies, particularly on matters of freedom.
We remain firm on some points: the antidiscrimination directive, the racism observatory, the framework decision on procedural rights, and safeguards of privacy in the transfer of air passenger data.
It is on the subject of freedom that we lack common safeguards at a European level; in this area, cooperation among the Member States is not enough.
– Mr President, Commissioner, Mr President-in-Office of the Council, the problem of how to contend against illegal immigration is the greatest challenge of modern time, although I have to make it clear that 99% of immigrants are not refugees, but rather economic migrants, and it is ultimately for the European Union and every one of its Member States to decide which migrants, and how many of them, are to be accepted; this is a quite separate matter from asylum, the necessary solutions to which are possible only on a Community basis.
I am glad to see that, after many debates, the way is being paved for real action on this front, and Commissioner Frattini deserves praise for Frontex and other measures, but what we should be doing is investing more in prevention. The first steps are indeed being taken to this end, but I suggest that we should give thought to stepping up development aid, to targeting and monitoring it, to the possibility of information campaigns in the mass media, which should be a collaborative effort with the countries of origin, in which people would be informed about the risks and consequences involved in illegal immigration by being shown how things really are for stranded ‘boat people’ and for those who migrate illegally in search of work, and they would also have to be told about the possibility of migrating legally. That really would help to alleviate a lot of need and misery.
Thirdly, we must do more to address the problem of people working illegally within the European Union and take firm action. I expect the Council to ensure that there will be no more mass legalisations, which do more than anything else to draw more migrants to the EU.
Finally, I would like once more to appeal to the Member States to abandon for good their national animosities where asylum, migration for work purposes and internal security are concerned, or at any rate to curb them and move towards Community-based solutions, for what new challenges demand is new European responses.
EU citizens attach high priority to the debate we are now having. As quite a few speakers have said in this House, we should have solved these acute problems a long time ago. That applies to the migratory flows to the Canary Islands and Malta, information updates for everyone waiting for permission to stay in the EU and better support for those fighting to be accepted as new EU citizens. We should have made more progress in influencing attitudes in our societies and combating segregation in working life, housing and education.
In Sweden, we had elections two weeks ago, in which a xenophobic party won seats on councils in every third local authority. I am perturbed by their message that too many immigrants have been allowed in. They talk about that, but not about the responsibility we all share and the solidarity we all need to show. The EU’s population is ageing quickly, and there will need to be more of us. We must have a successful debate on this. We in Parliament must obtain increased powers, greater responsibility and access to more rapid decision-making. It is only by means of a common EU policy in this area that we can achieve results for EU citizens.
– Mr President, ladies and gentlemen, yet again this summer we have witnessed landings and shipwrecks every day that have led to hundreds of deaths in European waters.
The steady flow of boats trying to reach the Union’s shores shows no signs of abating; indeed, it is increasing. The situation has now clearly developed into a real emergency, which has to be addressed seriously. Even today, three or four Member States find that they have to deal with these landings by themselves. Something that we have heard and said all too often in this Chamber is that Malta, Italy and Spain are making an effort for the sake of the whole Union but are left to suffer alone.
The European Union as a whole, with its 25 – soon to be 27 – countries, must once and for all tackle this extremely serious situation jointly. National self-interest has to be abandoned. It is time to start regarding the immigration emergency as a problem affecting all 25 Member States and not just those whose geographical position means that they have to recover bodies from the sea every day.
Through the good offices of Mr Frattini, who thoroughly deserves our plaudits – and not just because he is a friend – the Commission is preparing specific action plans and is trying to implement existing programmes. It is the Council, however, that has to decide to address a situation that has been a human tragedy for some time. Instead, Minister, the Council is still taking Europe for a ride. The Council needs to take responsibility for sending out a strong, effective signal to make this a Community issue.
To that end, Minister, I shall use this opportunity to ask yet again that an extraordinary Internal Affairs Council be called, to be held on the island of Malta, which is one of the countries worst affected and facing the greatest difficulties because of its size. I also call yet again for a debate on the Dublin II agreement.
No more idle talk, Minister! Through the Council, the European Union needs to prove that it really exists!
Mr President, Lampedusa is not just an Italian problem. Immigration is not currently as great a problem in my country, Poland, as it is in Spain, Italy, Malta, Greece or Cyprus, but any of us could be hit by a wave of illegal immigration. Immigration is therefore not a local or regional issue. It affects the whole of Europe and needs to be dealt with at that level. If the Union is to develop an effective, common immigration policy, this policy must be based on decisions taken by a majority vote. It is time to do away with unanimity at the Council and to make immigration a first pillar policy.
I shall now move on to the matter of Frontex. Frontex is located in my country, in Warsaw. Poland has the longest external border in the European Union and yet, ironically enough, its citizens cannot move freely across the territory of the whole Union at the moment, because SIS II is not ready. I wonder, Commissioner, whether by the time we come to celebrate the Union’s 50th anniversary in March 2007, you will be in a position to say when the citizens of the new Member States will be able to enjoy free movement across the whole of the territory of the Union?
Mr President, allow me emphasise the issue of police and judicial cooperation and to say that widening and deepening such cooperation between the Member States of the European Union is really crucial. We cannot talk about effectively combating crime and terrorism on a pan-European scale with the current cooperation levels and mechanisms in the police and judicial sector. It is about time that we proved that our declarations and assurances for enhancing and developing the cooperation are not meaningless.
That is the major challenge facing the European Council, which will be meeting soon with the aim of reviewing the programme. If the European Council has the will to remedy the decision-making incompetence of the Europe, in this respect there is only one decision to take: to shift these subjects from the third pillar to the first pillar. It has the legal power to do that, under Article 42 of the European Treaty and the . Let that be used at last.
Last week the Finnish Presidency admitted, inter alia, that practical experience has shown that problems with current decision-making at EU level are leading to a decreasing number of police cooperation initiatives. That was indeed a nice honest admission. However, the steady degrading of police cooperation is due to the lack of European framework decisions which would develop and establish such cooperation.
Those shortcomings have to be remedied. The low credibility of the European Union as far as the security of the citizens is concerned reduces its prestige. We have been waiting a long time for approval of the framework decision for minimum procedural rights in criminal cases and for revision of the European arrest warrant. What has caused the delay? Why is the Council inactive and incapable of taking decisions? We have to leave rhetoric behind and finally embark on action.
– Mr President, Europe is a bicycle. Needless to say, this quote leaves itself wide open to all kinds of feeble comparisons, because with the Schengen information system, an instrument that helps us, among other things, to track illegal immigrants, we are engaged in some kind of political Tour de France, which involves all of us racing like mad in the same direction. Meanwhile, there are other challenges, such as preventing immigration, and the solitary figure of Commissioner Frattini is attempting to make headway using a tricycle. The green card is a fine idea but, unfortunately, pie in the sky as things stand. Perhaps Commissioner Frattini will tell us whether the Council is prepared to give these issues a ‘mountain bike treatment’.
Something else that is left hanging in the air is the presidency’s remark that majority decision-making works. It does, but I am all the more surprised, then, that the Council should want to restrict Parliament’s codecision rights where biometrics is concerned. Are we not cycling around the Schengen information system fast enough? Will Commissioner Frattini give us his opinion on whether we are or not? I look forward to his doing so.
– Recently, there have been conflicting reports about what sort of cooperation we have with Libya regarding illegal immigration. Initially, Commissioner, you said that Libya was interested in participating in the Mediterranean patrols; we then heard Libya deny this. Later, the Corriere della Sera announced that Italy and Libya had agreed to undertake joint patrols. Subsequently this news item was denied as well. Afterwards, Commissioner, you said that the European Union was ready to help and give financial assistance to Libya to encourage it to cooperate. Can the Commisioner and the Council clarify at what stage contacts with Libya are, and what the present situation is like? What is certain is that in the struggle against illegal immigration, cooperation with Libya is necessary, in the same way that it is important that we help Libya protect its borders in the south of the country. After all, we cannot expect Libya to help us protect Mediterranean borders if we ourselves do not help Libya protect its own desert frontiers.
Mr President, the need for a great pact amongst Europeans on immigration is clear. This pact amongst Europeans requires a pact amongst Spaniards. The government has proposed one repeatedly and the People’s Party has spurned it, preferring to go late to Brussels to propose measures that are already being implemented in our country with the support of the European Union.
Ladies and gentlemen, please allow me briefly to sum up the three main points of the Spanish Government’s immigration policy.
Firstly, effective management and regulation of legal immigration linked to the reality of the labour market. Ladies and gentlemen, the ‘draw effect’ is caused by the submerged economy; we want workers with rights and obligations, not slaves. Extraordinary regularisation has been a necessary one-off measure for dealing with the dreadful migratory situation that we inherited from the Aznar government.
Secondly, the full social integration of legal immigrants into Spanish society.
Finally, resolve in the fight against illegal immigration: all immigrants entering Spain illegally are treated properly, but they must return to their countries. In Spain this year, 54 000 illegal immigrants have been repatriated.
Mr President, Mr Rajamäki, ever since the Tampere Summit in 1999, it has been clear that the Union needs a common approach to the problem of migration, and to economic migration in particular. As a result of the increasing flood of immigrants and the alarming pictures from the Canary Islands, we have now become more aware than ever of the need for a common European migration policy to deal effectively with this problem.
Immigration should not be perceived simply as a threat, however. Europe is clearly experiencing a demographic crisis. Well-managed migration could be the answer to the negative consequences of an ageing population. I would remind the House that, in view of the current rate of migration, it is anticipated that there will be about 20 million fewer people employed in the Union in the period 2010-2030. The leading regions of the world have long been competing with each other to attract suitably qualified immigrants, and the Union must not remain on the sidelines.
The lack of a common migration policy actually increases the likelihood of immigrants circumventing national regulations. We have seen how individual countries have responded to such practices by undertake mass measures to legalise the status of illegal immigrants, as the Socialist government recently decided to do in Spain. Moves of this kind are not the solution to the problem. In fact, they aggravate it because they act as an incentive for middlemen involved in smuggling more groups of immigrants into Europe.
I venture to take this opportunity to disagree with the opinion expressed by Mr Rajamäki at the start of this debate concerning the positive impact of development policy on reducing the influx of immigrants, notably those from Africa. I do not believe it is useful to think along those lines, Mr Rajamäki. I accept the need to strengthen development policy, but am inclined to support Commissioner Frattini’s approach, namely to deal firmly with illegal immigrants and give priority to common management of economic migration. I would also like to call for the work on the draft directive on admission to be speeded up, along with the work on the directive regulating procedures for returning immigrants to their countries of origin.
– Mr President, ladies and gentlemen, opening legal entry channels that take account of the market requirements in the individual Member States is, together with clamping down on illegal work, one of the priorities for dealing pragmatically with the complex problem of immigration. This needs to be done through a common European action plan, a joint commitment and a collective effort.
For that not to be just empty rhetoric, however, we have to give up the hypocrisy of grandiose, theoretical statements of principle at Council meetings and stop using the immigration issue for domestic political ends, a practice that is utterly unacceptable and irresponsible. From this perspective, implementing the clause at last is absolutely crucial. That is the only way in which we will be able to act effectively in an area where we have been remiss for too long.
I agree with whoever said ‘we have to pedal’, but I would add ‘otherwise we fall off’. In this case, however, we will all fall together, in unison. If we have not yet realised it, we are all on the same bicycle.
– Mr President, we have all realised that there is now an urgent need for us to take a common approach towards terrorism, organised crime and illegal immigration. As far as immigration is concerned, it is necessary to coordinate the structures involved in managing migration flows and simplify decision-making procedures using the qualified majority. Particular emphasis must also be placed on the need to respect solidarity and the fair distribution of burdens between the Member States, including those not under pressure from immigration.
We also need to highlight the need for cooperation between all of us on the effective control of external borders. Particular emphasis needs to be placed on better management of sea borders in Europe by creating a Mediterranean coastguard in order to prevent human tragedies and control immigration flows.
Finally, it needs to be understood that the mass unilateral legalisation of illegal immigrants not only is no solution, but also creates greater immigration pressures and unforeseen developments. Unilateral deeds in a community of open internal borders – in which interdependence and interactions are unavoidable – are a matter which deserves our serious attention.
These are just some measures that we need to decide on jointly and not just decide on, but also apply with religious devotion.
Mr President, I believe that we are now at a key moment when it comes to the future of European immigration policy, a moment of truth in which every man and woman needs clearly to perceive what is at stake.
What, precisely, is Europe’s response to these challenges? At present, it is –it has to be said – a mixture of compassion and repression that offers no real solution to the recognised need for protection. Let us be aware in this House of the dangers of disposable immigration in which the migrant is seen only in a utilitarian perspective. Hypocrisy has prevailed since the first Tampere European Council, which was ultimately supposed to make it possible for asylum and immigration policies to be communitised.
We are now seeing our responsibilities assumed instead by our southern Mediterranean neighbours, who have a lot of difficulty in taking on this very heavy burden. How, then, is it possible to believe that we shall be able to stem these migratory flows at a time when, in addition, the future arrival of refugees from climate change is already being foreseen?
We need finally to leave behind short-term politics and to support policies that require action to be taken.
Mr President, we see more and more every day how a common European immigration policy has become essential. For those who were in any doubt about the matter, certain European countries’ mass regularisation of foreigners without papers has demonstrably led to huge numbers of new illegal migrants arriving on our continent. This situation has repercussions for all the countries of the European Union since, as everyone knows, a migrant whose papers have been put in order may move freely within a large part of the EU’s territory.
The example of Spain has shown that, in the area without borders in which we live, a government can no longer decide alone, and without consulting its partners, to regularise the status of all illegal immigrants on its territory. A common and agreed policy has become essential, as foreseen moreover by the draft European Constitution, which put most of these matters on a basis whereby they could be decided on by qualified majority voting.
I note that, despite the Commission’s efforts, a number of Member States seem to be taking a backward step by now rejecting what they had accepted yesterday. That is deplorable. The continued requirement of unanimity in this area is a factor leading to paralysis and ineffectiveness. At the European Union’s informal summit on 20 October 2006, strong practical measures must be decided on with a view to putting a stop to illegal immigration. The summit must not be content with fine statements of good intentions, as summits too often are.
Put a stop to illegal immigration by all means, but the root cause of the problem has to be tackled. The problem must be examined in consultation with the African countries within the framework of a genuine co-development strategy and by means of a proper sharing of competences between countries of immigration and countries of emigration. Above all, however, the European Union must extend its development aid policy and monitor it more successfully and must know where the funds are going and how they are used.
Finally, I am not forgetting the very short term and the immediate problems and, like Mr Deprez, I deplore the behaviour of those Member States that have talked non-stop about mutual aid and solidarity but without ever having translated their words into deeds. Faced with the influx of illegal immigrants in the Canary Islands, it is our duty to come to the aid of Spain and the task of the Member States to take action and show solidarity.
Mr President, it is fundamentally important that the basic principles and values on which the European Union is based are applied, in all circumstances, as part of the Member States' and Community policies too. If our aspirations towards this are fulfilled, it will bring us closer to safeguarding the Union's democratic legitimacy and retaining our credibility.
This also means that the protection and promotion of fundamental rights must receive appropriate institutional support. This is why I feel it is important that no Member State should prevent the European Union Agency for Fundamental Rights from being set up to operate in a genuinely accountable, independent, as well as effective manner.
No Member State can be allowed to disregard Europe's fundamental values and principles. But this is especially true for new Member States or for states now joining the Union, where the rule of law is, in many cases, only put to the test after they become members.
This is why open or covert official support by the government and politicians for intolerance and extremism cannot be allowed in Slovakia, neither can we tolerate its direct result: turning a blind eye to the acts of violence committed against minorities and the Hungarian population. This cannot be regarded as a domestic matter. It has a direct impact on freedom, security and justice within the EU, which makes it a European matter.
Similarly, we have seen a lack of principle, obscenities and lies being openly and cynically upheld, contravening Europe's fundamental principles and any responsibility and accountability to citizens, being presented, without any hint of an apology, as an act of courage and heroism. I am referring, of course, to the events surrounding the Hungarian prime minister, Ferenc Gyurcsány. This also undermines the foundations of the rule of law and credibility. This is why it jeopardises everything we build together in the area of freedom, security and justice.
The way in which the Council and Commission handles the expansion of the Schengen area has jeopardised the credibility of Community institutions and the confidence of the new Member States' citizens in the Union, especially when it has been recently announced that the area's enlargement would be postponed until the second half of 2008. We simply do not understand this, and it is unacceptable to new members that they cannot join …
– Ladies and gentlemen, I would like to comment on a problem that all of Europe is facing, particularly the Mediterrranean countries. Everyone has had his or her say; everybody has said that a solution should be found. Ladies and gentlemen, the solution is right here in front of us: we should introduce a mechanism that ensures that responsibilities are shared by everybody. Empty words are useless; it is useless to say that in this Union we should all be helping each other, but then do next to nothing when it comes to the crunch. It is useless to utter beautiful-sounding words like ‘solidarity’, but then continue to fail to act. Let us not allow this Union, which was created precisely to enable everybody to enjoy equal rights, to be reduced to a Europe of documents, a Europe of resolutions, a Europe of promises or a Europe of dreams. I know efforts are being made, but they are not enough. This is the moment of truth, this is the moment to practise what we preach and state what we really believe in. I am convinced that, with some good will on all sides, a compromise will be found which will lead to a lasting solution to this problem, that is, the sorely-needed common European policy.
Mr President, I am sorry to raise this yet again, but it appears that no one in Parliament’s Presidency is listening. We were told to arrive here for votes at noon. That has now been postponed to 12.05 and again to 12.10. I know that you are very efficient at getting business through this House, but I urge you please to inform the Conference of Presidents of the continuing dissatisfaction of colleagues in this House about the times of votes being changed arbitrarily, at considerable inconvenience to the way this House’s business is conducted.
We have had a very comprehensive, whole-morning debate on a single subject. There have been 63 speakers. I do not want to be discourteous either to the Council or the Commission, but the Minister spoke for 23 minutes and 49 seconds, and the Commissioner spoke for 21 minutes and 19 seconds. I am obliged to give both of them the floor now. I hope they will be brief in their remarks.
Mr President, I wish to thank Parliament for an excellent debate. I regret, however, that there has been insufficient time. Unfortunately, I cannot take, say, two minutes to give a five-minute speech, although that would certainly be possible in the Finnish Parliament.
The Presidency is aware of the nature of the draft Framework Decision on the protection of personal data under the third pillar – I am now referring to Mrs Roure’s proposal – and of its importance for the citizens of Europe, and of the fact that the European Parliament has engaged with the proposals on the Framework Decision VIS and SIS II information systems. In this connection and on behalf of the Presidency, I would like to thank the European Parliament for the work it has done, and to say that we are doing all we can in order to reach an agreement on the draft Framework Decision by the end of our presidential term. Where possible, we will take the European Parliament’s opinion and views into consideration in future work within the context of the acts of the Treaty, so that we can use an acceptable legislative instrument to guarantee high levels of protection of personal data by establishing common rules for data protection under the third pillar.
The issues of immigration and migration call for more focused discussion, and I hope that we will have the opportunity to return to them once again. The situation in the Mediterranean was an issue I raised immediately at the first meeting of the Council of Ministers for Home Affairs. It has been on the agenda and has been discussed at every such meeting, and will be again.
It is essential that we should be able to have a greater influence on social and economic development and on general conditions in third countries from which migrants come. In general, we Ministers of the Interior prefer to deal with the purely human and negative impact; in other words, we put the plaster on the wound. As a result, it is very important to have better coordination of the EU’s external relations and internal affairs in cooperation with third countries and the Commission. This is also something that has been continually underlined in the work of the Council of Ministers.
It is also important that we give support to countries which bear a heavy burden when it comes to illegal immigration. The initiative regarding extended solidarity proposed at Tampere is an important one. It may help us to make progress, and not just by doling out money. As a counterweight to this burden, we need significant financial investment. In addition, we need guarantees of a procedure that will ensure that the Member States adhere to the jointly agreed rules and take responsibility for illegal immigrants and asylum seekers entering their territory – in other words, that they register them and give them a residence permit, or make arrangements for their repatriation. It will be very important to establish information systems for this, and to develop existing systems too.
Together with the Commission, the Council supports the available forms of assistance needed in coastal surveillance in the Mediterranean and other areas of cooperation, but I wish to point out that in the European Union, responsibility for operations such as these lies with the Member States, which must have adequate competence, planning skills and management abilities for a continuing operation, as well as for joint operations. The countries on Schengen’s external borders are also responsible for preventing illegal immigration into the Schengen area. We want to support that, as well as the work of the new European Agency for the Management of Operational Co-operation at the External Borders of the Member States of the European Union (Frontex).
It is vitally important that, when we emphasise the importance of ensuring protection and implementing the Geneva Convention, we make a distinction between illegal and legal immigration. In this respect, it is very important that a proactive European immigration policy is developed and its quantitative and qualitative management established, while at the same time we bear in mind the question of stability in our job markets. A proactive European immigration policy is not, however, the same thing as illegal immigration under the control of organised crime. As Commissioner Frattini said, we must also take a serious view of the fact that the illegal job market and the grey economy are responsible for human and economic chaos. The various Member States of the European Union should now be able to discuss this fact frankly and openly. For this to happen, the authorities must be better able to recognise the phenomenon of the smuggling and trafficking of human beings and to step up their efforts to protect the victims of human trafficking. The most disgusting form of organised crime, human trafficking, is a European phenomenon, although we hardly talk about it. Finland wants to revitalise this debate both at home and in the European Union.
It is very important to monitor the way in which the enlarged European Union responds to the demands of our citizens and what they find acceptable, on the one hand, and the demands of internal security, on the other. In this connection, I consider it very important to improve the decision-making process. It is totally unacceptable that we should take more than a year to think about who to choose as Director of Europol. It is also unacceptable that, at the same time as we demand controls at external borders and a border strategy, we should be dwelling on the matter of which city the Border Security Agency should be located in. We must be able to implement a decision-making system that aims at better and more credible security.
Regarding the mountain bike that was called for in earlier speeches, I would like to say that Finland, like Germany and the other presidencies, as well as Commissioner Franco Frattini, would like to put this mountain bike into a higher gear, and that we aim to use it for the benefit of common security and a safer Europe.
Thank you, Minister. I believe it was US President Jackson who said ‘I like the noise of democracy’. That is what you are hearing.
. – Mr President, ladies and gentlemen, I realise that, in the very few minutes available, it is going to be extremely difficult to reply even briefly to all the suggestions and remarks made by those who have taken the floor in the two and a half hours or so of this important debate.
Mr Rajamäki, you mentioned earlier that today’s debate concerned certain priorities for the European Union, one of which is certainly the fight against terrorism. We have not talked about it much today, but you are all perfectly aware that just this summer, thanks to some painstaking cooperation, the security authorities in three European countries – the United Kingdom, Denmark and Germany – have foiled some terrorist attacks that could have proved devastating. Terrorism still remains the main threat to our democracy.
In my view, there is no link between terrorism and immigration, and I share the opinions of those who have pointed that out. Immigration is undoubtedly a separate priority: it is a challenge, not a danger to the European Union. Many of you have mentioned co-development policies, especially with African countries. I can tell you that the Commission, which is always somewhat ambitious when drawing up proposals, has proposed allocating EUR 17 billion – a substantial sum – to the new European fund for the development of countries such as those in Africa, and that the co-development policies that many have called for will be enhanced accordingly.
There will be co-development policies targeting institutional stabilisation, the fight against corruption, and good governance. These are all co-development initiatives aimed at improving their capacity to prevent the flow of migrants, as many of you hope.
Mr Barón Crespo mentioned the problem of the take-up of the available European funds. I fully agree with Mr Barón Crespo, and I call on the Member States once more to draft some projects: European funds can only be spent if projects are put forward by EU Member States. In recent years, unfortunately, several funds made available by the Commission have not been spent for lack of projects. I invite all the Member States to put forward more projects, so that further initiatives can be financed.
A great deal has been said about prevention, protection and maritime borders, referring to the Mediterranean. We are going to submit a project for the integrated management of the Mediterranean border to the ministers in Luxembourg for their approval. I should like to say something to all those who have spoken in harsh terms, which I do not endorse, of a kind of ‘European armada’ to wage war on immigrants. I should just like to mention – and this is directed in particular to Mrs Flautre, whom I hold in great esteem – that had it not been for the patrols in the Mediterranean and the Atlantic this summer, had it not been for thousands of coastguards, police and security operatives, many thousands of immigrants would have drowned at sea.
The primary purpose of the patrol boats is to save people’s lives at sea and not to wage war on immigrants. The truth is therefore precisely the opposite of what was suggested: it is in the interests of safety that we intend to propose a system that all the governments have asked us to provide.
The subject of the countries on the southern shores of the Mediterranean certainly deserves to be debated thoroughly. With regard to Libya, I shall only say that that country has agreed to talks with the European Union, which we shall begin in practical terms on the basis, above all, of a guarantee of full compliance with the rules on the dignity of the person and respect for the individual. We have demanded this of Libya just as we demand it of all our other non-EU interlocutors. Libya has asked for help in controlling its southern border: its 2 000-km desert border is practically uncontrollable, and one of the requests that we have received is: ‘help us to control this border better, and we can help you to control people before they set off and, above all, to eradicate people trafficking,’ which unfortunately often takes place across the Mediterranean.
We have a duty to start talks with Libya, and we must do so on the basis of mutual respect between the European Union and its non-European partners. The African Union-European Union conference on immigration, to be held in Tripoli, will be a further signal to make Libya understand that we want not only Libya but also all the countries in North Africa to be seriously involved.
I should like to make a couple of final considerations. The first concerns solidarity. Many people have mentioned solidarity. I believe that we need to take a global approach towards solidarity, just as we do towards immigration, because we must show solidarity above all to the victims of people trafficking. That is the first kind of solidarity that we must have.
Then there is the solidarity that we must show towards the African countries of origin, as well as the transit countries, as they too are exposed to an often uncontrolled flow of people. Then there is also the solidarity among Member States within the European Union. We must not deny the importance of mutual solidarity among countries in the European Union, since it is one of the forms that the word ‘solidarity’ must take. How can we forget that countries like Malta or the small islands of the Canaries or Lampedusa cannot deal with the ongoing flow of illegal immigrants by themselves? That, too, is solidarity.
There is the human solidarity towards the people who land on our coasts; there is also the solidarity that countries far from the Mediterranean must show towards countries surrounded by or bordering the Mediterranean.
The second topic is respect for the law. Ladies and gentlemen, I do not think the European Union can be asked to turn something illegal into something legal, because, where a law has been broken, the infringement remains an infringement. Those who deal in human beings must be punished severely and without tolerance. When people provide work illegally and under cover and take advantage of illegal immigrant workers, there have to be sanctions. When people get into the EU by breaking all the laws and remain in the EU by breaking all the laws, European policy must respect the dignity of the individual, but it must also be credible and must send those who have broken the law back to their countries of origin; otherwise we shall be giving the impression that they can break the law and nothing will happen to them.
Lastly, my final consideration concerns our institutional and constitutional policy. We have talked about it a great deal: we need vision, as Mr Schulz and many others have said, to steer and to activate the political processes. I cannot imagine us lagging behind civil society; I cannot imagine us, as institutions, waiting for civil society to give us a push or even to show its dissatisfaction with our capacity for political leadership.
Many people mentioned the need to give up national self-interest. I see this as a central theme: if we and the Member States’ governments realise that not even they stand to benefit from sticking to their national self-interests, then those governments will understand that national pride, which many of us consider important, can be upheld rather better if we pool our common policies.
Upholding national pride by maintaining that immigration or terrorism can be addressed solely through national policies is not a matter of upholding national pride or upholding the great principles behind so many countries’ traditions; it is merely not responding to what the people are demanding. That is why we need a political vision with the courage to go in a different direction.
I should like to thank all 63 speakers who took part in the debate. I should like to thank the Minister for his brevity and the Commissioner for his passion.
The debate is closed.
The vote will be tomorrow.
‘Prevention is better than cure’ is a popular idiom. This issue is one of both prevention and cure.
There is no doubt that the European Union is finally understanding that the problems faced by Malta and other Mediterranean countries affected by the immigration phenomenon will ultimately become a problem of Europe as a whole. And this is the Europe that Malta wanted to join. There is nothing more noble than solidarity. Some, however, are criticising the Union for providing too little too late. Maybe they are right; but better late than never. Definitely two boats to patrol the extension between Gibraltar and Alexandra are inadequate, but on the other hand the request by Libya to help control its 2000 km hinterland borders is extremely good news, especially for Malta. This is part of the policy of prevention.
The process to cure the phenomenon is much more complicated. Unless the endemic African problems of poverty, civil wars, disease, hunger, unemployment, corruption and international debts are addressed and enhanced by a system of good rule and justice, the problem of irregular immigration will remain irresolvable.
I cannot but criticise some European countries for squabbling over financial help to their partners – Malta, Italy, Spain and Greece – which are doing their best to alleviate the plight of irregular immigrants.
– Achieving a European common policy on immigration and asylum is undoubtedly a priority, although the Member States have so far shown varying degrees of willingness to address the problem.
However, the need to tackle the problem of illegal immigration is, in my view, even more urgent. Despite the institutions’ repeated calls for cooperation, the main burden of this still falls on the Member States located on the European Union’s natural borders. Practical solutions therefore need to be found urgently to contain and regulate the problem. Coordinating the border forces of the various Member States is useful but not enough.
The idea of setting up a joint border task force is certainly the most appropriate solution, and I am grateful to the Finnish Presidency for mentioning it. Not least, dialogue with and support for those countries from which the immigrants come and those through which they pass on their way to Europe are absolutely essential for any lasting, effective solution.
I hope that the forthcoming presidencies, starting with Germany, which receives a large proportion of the immigrants filtering through from the southern borders, will tackle the issue firmly and achieve a consensus on this subject, which closely affects all Europeans as well as the Union’s delicate social balance.
I should like to take this opportunity to welcome to the distinguished visitors’ gallery members of a Chinese delegation led by Deputy Minister Qiu Yuanping.
Mrs Qiu is Deputy Minister of the Central Foreign Affairs Office of the People’s Republic of China. The delegation is here to meet a number of political groups as well as the Chairman of the Committee on International Trade and the chairmen of the Delegation for relations with the People’s Republic of China and the Delegation to the ACP-EU Joint Parliamentary Assembly. I wish them an instructive stay in the European Parliament.
– a warm welcome to you all!
Mr President, I very much welcome the visit of the Prime Minister of Lebanon this afternoon, but I very much regret that the Question Time session with the Council has had to be abandoned to make room for this, with no attempt by the Conference of Presidents to reschedule it to another time.
Question Time is one of the important democratic traditions of this House. It is the one opportunity we have to question the Council on issues of concern to us and our constituents. It is central to our work. This is the second time this year that this session has been arbitrarily cancelled. Can I urge you, please, to make sure that there is no third repeat of this.
We take note of your remarks, Mr Bushill-Matthews.
The next item is the vote.
(For results and other details of the vote: see Minutes)
. Fellow Members, I would ask you to vote in favour of the legislative resolution contained in my report on data protection under the third pillar. Indeed, Mr Rajamäki has, this morning, been able to give shape to the moral undertakings given by the preceding presidencies. The Finnish Presidency has made data protection its priority, and I would today thank it for having done so. I would also take the same opportunity to welcome the Presidency’s presence in this House. The Council is to present us with a document at the beginning of 2007 and it will take account of our opinion. That is why I call on you to vote in favour of this report.
– Mr President, ladies and gentlemen, I am sorry, Mr President, but an error in the French translation of Amendment 29 has been pointed out to me: as the authors of the text, we should like the words ‘’ corrected to ‘’, in line with the spirit of the text in French. That is the political will of the draftsmen. We consider it a translation error.
Mr President, in paragraph 29, there is a mistake in the Dutch version. I am not an expert on the Dutch language – but I will improve! As far as I know, the phrase is not an appropriate translation of what is written in the English version, i.e. ‘appropriate legal initiatives’. I think my Dutch friends will agree with me and maybe also give me a grade A in the Dutch language! I would like to underline that it is the English version that is the authentic text in this case.
There is an error in our amendment. What we are concerned with here are, of course, services of general economic interest, since the sentence relates to the deregulation of these and has no bearing on other services of general interest. It is therefore a case of services of general economic interest and not of services of general interest.
Mr President, I have the same request to make: that services of general interest be replaced by services of general economic interest.
− The Group of the Greens/European Free Alliance proposes swapping the order of paragraphs 28 and 29 and combining them into a single paragraph.
Is anybody opposed?
The Group of the Greens/European Free Alliance also proposes inserting paragraph 30 before paragraph 22.
Is anybody opposed?
It does not make a big difference, but we prefer the original sequence, and therefore we oppose this shifting of paragraph 30.
The Group of the Greens/European Free Alliance also proposes inserting paragraph 33 before paragraph 31 and combining them into a single paragraph.
Is anybody opposed?
Mr President, I do not want to hold up the vote any longer, but here too we prefer the original sequence because we think it is better.
Mr President, I have a simple oral amendment to correct the text. It suggests that a committee of experts should be set up by the Turkish Government to look into the issue of the genocide, ‘under the auspices of the United Nations’. This is our idea not their idea, so to make it clear that it is our proposal that this committee should also work under the auspices of the United Nations, we want to improve the text by replacing ‘under the auspices of the United Nations’ with ‘which should be under the auspices of the United Nations’. We are therefore adding the words ‘which should be’.
. Mr President, on behalf of the members of my delegation, I wanted, for clarity’s sake, to make a change to the voting list. Against the vote in sections about the original text of paragraph 72, a minus sign has been inserted in both the first and second parts by mistake. This should be changed into a plus sign in both instances, just so as to make matters absolutely clear. We will be voting by roll call for the first and second parts.
Mr President, I see that the oral amendments have been distributed. They merely update the text of this amendment, so I do not think we need to have much discussion on them.
. Mr President, the vote on this report puts an end to a few months of exhaustive proceedings. With the vote, as this House has voted on the amendments, the text of the report is coming very close to the original text which I as rapporteur proposed to the Committee on Foreign Affairs. The report is strict, yet fair: fair because we in this House have expressed our seriousness and commitment, but fair also because we, in turn, demand from Turkey that it should show commitment, both in terms of the implementation of the Ankara Protocol before the end of this year and of carrying out political reforms in the area of the freedom of expression of opinion and freedom of religion by the end of 2007.
Nor let there be no mistake about the text with regard to the Armenian genocide. Although it is, strictly speaking, not a formal condition, we think it unavoidable for a country on the path to Europe to come to terms with its past. I therefore hope that Turkey will interpret this paragraph 50 as an extra incentive, together with its neighbour Armenia, to face up to the facts.
Mr President, I come to the conclusion that the report is fair but tough. The European Parliament is fulfilling its responsibility for safeguarding European values and the accession criteria with this report. I therefore ask all Members to support the report as broadly as possible. I hope that Turkey will see it as an incentive to speed up its reforms.
That concludes the vote. We shall now proceed to the explanations of vote.
– Mr President, I voted in favour of the Roure report on the grounds that the war on terror is, for the USA, a welcome pretext for compelling others to hand over personal information. European data protection provisions, however, categorise the USA as a third country with poor data protection security, something irreconcilable with the agreement on passenger data, which is itself worthy of criticism. It would also appear that the banks, too, are being blackmailed into disclosing the movements of funds. While one would hope that all these things are being done only for good purposes, the EU must stop lending legitimacy to the concept of the transparent person, and should instead get back to taking data protection seriously.
The report is clearly a further step towards total harmonisation of the Member States’ criminal justice systems. As always, proposals of this kind involve a protracted and very complicated compromise between the countries. The June List is always a devoted adherent of the Member States’ right to self-determination in criminal law, and we are very concerned about legal certainty. Among other things, the report would, under certain conditions, entitle private actors to acquaint themselves with very sensitive personal data, a development that, in the opinion of the June List, cannot be regarded as offering sufficient legal certainty. It is true that Parliament’s amendments contain certain guarantees of legal certainty for individuals, but the proposal as a whole entails a major step towards supranational control of what is at the heart of the right to self-determination of a state governed by the rule of law, namely criminal law.
– The Greek Communist Party voted against the report because, despite the individual improvements which it proposes to the proposal for a directive of the European Commission, it basically accepts its entire underlying philosophy, which is no less than the unlimited and, from a practical point of view, uncontrollable facility for the prosecuting authorities and repressive mechanisms not only of the Member States of the EU, but also of third countries (aka the USA) and even of private individuals, to collect, process and exchange all the personal data of each citizen of the EU, including data relating to their political and trade union activities and their ideological, philosophical and religious convictions.
The sights of the gigantic data-recording mechanism being promoted by the ΕU are now set on every EU citizen, in that the personal data of every person can be collected and transmitted without their even being suspected of an offence, purely and simply for reasons of public order and security.
The right to privacy and the protection of personal data is basically being abolished in that, with the proposed directive on the so-called protection of personal data, the exceptions to this protection are institutionalised as the rule, though a simple and uncontrolled reference to reasons of public security, while the protection of data is the exception, which it is almost impossible for anyone to impose.
– I voted in favour of the report by Mr Diaz de Mera Garcia Consuegra on the proposal for a decision of the European Council on the PERICLES programme for the protection of the euro against counterfeiting. This issue is essential to the proper functioning of our single currency, and I am delighted that the decision is being extended to Member States that are not part of the euro zone. It is important to note that, while the number of counterfeit euro notes appears to have stabilised at 50 000 per month, we are seeing a worrying explosion in counterfeit coins. We should therefore consider whether it may be in our interest to look into the introduction of a one euro note, following the example of the one dollar note in the United States of America, in order to prevent counterfeiting and also because it would be of some practical use to commerce and to the citizens.
Since the euro was introduced and the Member States’ national currencies correspondingly withdrawn, there is just one encouraging development to be noted: the reduction in counterfeiting.
In 2005, the total number of counterfeit euro coins withdrawn from circulation was substantially lower than the total number of counterfeit coins in the former national currencies before the introduction of the euro.
This is due, in particular, to the constructive cooperation between the anti-fraud office, or OLAF, the European Central Bank, Europol, Interpol and the competent national authorities.
Beyond straightforward counterfeiting, there has also, however, been the recent emergence of new coins confusingly similar to two–euro coins. Since 1 January 2005, Turkey does, in fact, have a new coin, known as the ‘new Turkish lire’. Looking at the new one-lire coin, you can see that it is of exactly the same size and appearance as the two-euro coin. Is this a coincidence or a clever piece of counterfeiting? Wait and see ...
The problem is that these Turkish coins are already circulating in Europe, no doubt in anticipation of Turkish accession to Europe, as announced by our leaders and eurocrats, regardless of the will of the nations themselves.
Let us be vigilant. Turkey is closer than ever to our gates.
I am abstaining in the vote on this report because I believe that the EU should invest as many resources in protecting the Swedish krona and other EU currencies as in protecting the euro. The fight against counterfeiting is, of course, a good thing in itself, especially when it is based on cooperation and conferences and not on increased police supervision.
– Mr President, we did not vote for Mr Demetriou's report, even though it is a substantial improvement on the proposal for a framework decision tabled by the Council. Why did we not vote for it? Because, in spite of everything, this whole instrument is still remarkably ambiguous. What exactly does it mean that criminal decisions taken in a Member State will be taken into account? Will they be taken into account to avoid the application of the double jeopardy rule, in order to avoid unfair double convictions? That would be perfectly natural.
On the flip side, however, does it mean taking them into account in order to suggest that someone is guilty on the basis of actions that are not regarded as criminal in their country of origin? For example, will the historian David Irving, who is currently unjustly imprisoned in Austria for a thought crime, be regarded, when he returns to his country, which we hope will happen soon, as a criminal and persistent offender, when he is doubtless the greatest British Second World War historian?
Those are some of the ambiguities contained in this text, which, in our view, justify our reticence, all the more so because there is a convention on this matter, the convention of 1970. As the report quite rightly states, a framework decision cannot unilaterally amend an international convention. This also raises the problem of the States that are not Members of the European Union but that nevertheless ratified that convention. This reservation, which we have developed since ratification, presents a new problem in international law, which we would prefer to regulate under the terms of the international conventions.
– I voted in favour of the excellent report by Mr Demetriou on the proposal for a Framework Council Decision on taking account of convictions in the Member States of the European Union in the course of new criminal proceedings. The functioning of the single market and the mobility of Europeans within the Union makes it essential to define the conditions under which convictions in the Member States must be taken into account in the course of new legal proceedings involving different cases in another Member State. It has become essential to establish the principle of mutual recognition of convictions, together with the gathering and exchange of appropriate information that would naturally accompany that. This is a necessary, though not sufficient, condition if we are to move towards a European judicial area in the belief that European democracy must be based on law and, conversely, that the law must stem from democracy.
The June List believes that legal certainty for individuals is a very important issue that should not be compromised on. Criminal law goes to the heart of a country’s sovereignty and right to self-determination. There is no doubt that widely different legal cultures exist at present within the EU, just as there are widely different attitudes to legal certainty and the impartiality of the courts. The proposal is in danger of undermining the Hague convention governing the international scope of criminal courts, which was signed back in 1972 and has operated successfully since then.
True, the June List believes that Parliament’s amendment is better thought-out, but it also believes that the proposal as a whole is a further step towards a supranational union. We are therefore voting against the proposal on grounds of principle.
. One absolute principle in all modern codes of criminal law is that of , according to which criminal penalties may only be applied to something that was punishable as a crime at the time the deed was done.
What this means is terms of this framework decision is that a sentence previously handed down in state A may not be taken into account in a new criminal trial in state B if the relevant act was not a punishable offence in B under that state’s own laws. Since this can, ultimately, be determined only by, for example, a judge in state B repeating the whole proceedings from state A complete with the collection of evidence – which would involve such things as re-interviewing witnesses and would be neither desirable nor workable – it must be sufficient that he should have good reason to doubt that the act was punishable. If a judge has such doubts, he should no longer be allowed to take such a previous conviction into account.
It is regrettable that this is not expressly stated in this framework decision. I would have tabled an amendment to it, had it not been for the fact that the time available for discussion of amendments in committee ran out, since the deadline for handing them in fell in the summer recess and the vote took place immediately following it without further debate in committee. I find this highly regrettable, since a bit more time would have made it possible for the problem I have described to be avoided.
We need to stress that cooperation rather than harmonisation must underlie any measure in this area. This report is no doubt worthy, however we need strongly to reiterate the prime importance of respecting different national legal traditions rather than following too prescriptive a path. Therefore, my British Conservative colleagues and I have abstained on this report.
– The report moves in the direction of homogenising the rules of criminal procedure and the 'communitisation' of criminal law at EU level, within the framework of the implementation of the Hague Programme on the creation of a single area of security, freedom and justice.
It proposes the amendment in an even more reactionary direction of the proposal for a Commission decision, in that it provides the facility to take account in a Member State of sentences handed down in another Member State of the ΕU against a person, even if the deed for which they were sentenced is not a criminal offence under the law of the state in which it is taken into account.
In this way, Euro-unifying legislation is adding yet another tool to the effort to impose on national criminal legislation the supranational arrangements of the ΕU, which will determine the acts which it judges should be classified as criminal.
It is yet another step which tightens the noose around personal freedoms, targets action by the mass grassroots movement and creates the preconditions for the movement's fighting activities to be classified as criminal.
The Greek Communist Party voted against the report and calls on the workers to step up their action through the workers' and grassroots movement to defend democratic rights and grassroots freedoms.
Mr President, I voted against my party's whip with regard to the Capoulas Santos report on the fisheries agreement with Guinea-Bissau. Over the last seven years I have become increasingly concerned about the nature of the various fisheries agreements the European Union has with many and various countries. This has been reflected in my voting up until this point.
A few years ago I read the Court of Auditors’ report on a number of these fisheries agreements which raise particular questions and doubts as to whether there are benefits to the countries concerned. Certainly there is little benefit to the local fishing communities, and certainly no benefits to the ecology of the local fisheries. I especially dislike the fact that the EU is hoovering up fishing rights on the cheap for rich and mainly Spanish fishing fleets to abuse, and thus I voted against this particular report.
. The extension of this Fisheries Agreement will allow for better preparation for the new Partnership Agreement between the EU and Guinea-Bissau.
The main difficulty currently facing the Community fleet concerns the manifest lack of resources for the inspection and surveillance of the country’s exclusive economic zone, that is to say, outside the 12-mile zone. The result of this lack of resources is illegal practices that are jeopardising the sustainability of the fishing activities of the Community fleet.
This extension will also maintain the fishing opportunities for the European fleet and will enable the Guinea-Bissau Government to guarantee best fishing practice for the EU on the basis of the sustainability of the resources concerned.
I shall be voting in favour of this report.
Mr President, today we are asked to approve yet another fisheries agreement exporting our disastrous policies to a third country. These agreements do not serve development, conservation or the credibility of the EU and I shall continue to vote against them.
Mr President, I did not vote on draft amending budget No 4, the Pittella report. This is not because I have no respect for the rapporteur – in fact I have a huge amount of respect for Mr Pittella and I am quite sure that this particular adjustment in the budget is fine. But I do have a definite problem with the process: a qualified majority vote without an indication of votes, no check of votes on the floor and absolutely no scrutiny of the process behind this.
I would like to reflect many of my constituents’ worries about the European budget. I was recently at meetings in both Daventry and Brixworth in my region, where concern was expressed that the budget is not spent or implemented properly. Transferring huge amounts of money between budget lines, which does not reflect Parliament’s considered political view at the time of the budget process, is a worrying development that is happening more and more. Thus I did not vote on the Pittella report.
Today, we have voted on an amending budget affecting the income side of the EU budget. The amending budget includes, for example, the recalculation of the contributions necessary for funding the British rebate. We find it unfair and antiquated that a Member State should have been placed in this kind of unique position and we wish, in this connection, to emphasise the importance of reviewing the EU budget planned for 2008/2009. It is crucially important that this review should cover the British rebate as well as the common agricultural policy.
We have voted against this report because it rejects the Council of Ministers’ draft amending budget no. 3. Unlike the majority in the Committee on Budgets, we believe that the Council of Ministers is perfectly entitled to redistribute expenditure between the EU’s different institutions during the budget procedure if it thinks this the right thing to do.
. With the adoption of the Progress programme, all of the Community actions that were previously spread across different programmes have been brought together, for example the fight against discrimination, the Community strategy for equality between men and women, incentives in the area of employment, activities relating to working conditions and actions in the fight against social exclusion.
During the debate and negotiation stage we were able to improve upon various aspects of the Commission’s original proposal on Progress, which now includes a number of proposals put forward by our group on the opinion of which I was draftsman on behalf of the Committee on Women's Rights and Gender Equality. Unfortunately, however, the important aspect of the cofinancing contribution was not amended. This represents a backward step for associations working in the area of poverty and social exclusion, given that the contribution has dropped from the 90% negotiated in 2001 to the current figure of 80%, a flat figure for all associations. There may be exceptions but it would be very difficult to gain approval for them.
This is the main reason behind our abstention on this report adopting the Progress programme.
Like so much that we see in this Chamber, the objectives of this programme are well-meant.
Yet I doubt that it will achieve much practical effect. The proposed budget of EUR 650 million is both too much and too little: too much because such a sum, wisely used, could potentially achieve some good; too little because at about EUR 1.50 for each EU citizen, it cannot make the broad-scale changes that are envisaged. Most of the money will go into administration, allocation and assessment, and precious little to getting results.
When will we ever learn? Over and over again we see well-meaning programmes like this that fail to deliver. Yet we keep trying again. It is a triumph of hope over experience.
Yet here we are, with yet another centralised attempt to set the world to rights. Let’s be brutally honest. The main effect of this measure will be to make us in this House feel that we have ‘done Something’. It will give us a glow of self-righteousness. But it will pass unnoticed amongst those it is intended to help.
We are fiddling while Rome burns. Or perhaps I should say fiddling while the Treaty of Rome burns.
. – For 2007-2013, the Progress programme wants to absorb the Community programmes on social protection, working conditions and so on into a single text. This mish-mash is just yet another socially useless instrument along the same lines as the ineffective 'Lisbon Strategy' for European economic growth.
This programme also quite clearly has an ideological slant. Whilst gender equality and consideration for the needs of disabled people are very laudable objectives, the defence of 'people potentially exposed to discrimination on grounds of racial or ethnic origin, religion or beliefs, disability, age and sexual orientation' may be a way of silencing opposition to the immigration policy currently being pursued by the Member States, which has been threatening our social protection systems for 30 years.
Quite apart from its costs, this draft strengthens the powers of the European bureaucracy in Brussels, which bears a large part of the responsibility for the ruin of many of our industries, for the destruction of our countryside and therefore for the social regression from which the peoples of Europe are suffering.
Only a new Europe of nations, based on national solidarity, will enable true social progress in our countries.
. The overall objective of the Community Programme for Employment and Social Solidarity, or Progress, is to provide financial support for implementing the objectives of the EU in the area of employment and social affairs and to help achieve the targets of the social agenda in the context of the Lisbon Strategy.
The partial political agreement on a common position already incorporates most of Parliament’s amendments to the text of the proposal. Broadly speaking, Parliament, the Council and the Commission have taken the same line on this programme.
I therefore lend my full backing to the text of the common position, which creates the conditions in which the proposal for a decision establishing the programme can be quickly adopted. This text does not change the substance of the Commission’s original proposal, but it does bring greater clarity and transparency to the implementation of the programme and above all to budgetary questions.
. As Europe grows older and the economy becomes ever more globalised, it has become increasingly necessary to attach special importance to social policy, with a view to strengthening regional and social cohesion in Europe.
The Progress programme is more than an important instrument of social policy. It is indicative of the fact that Parliament recognises that public policy continues to play a central role in promoting employment, social protection, social inclusion, favourable working conditions, the fight against discrimination, diversity and equality between men and women.
Naturally Europe must look at the economic growth indicators that it needs to improve.
Yet for this to happen the Member States need to realise that progress must be made on certain key aspects, such as making more concrete progress in the construction of the internal market.
The view that what is required is more Europe and less self-interest is a further vital factor in the success of regional and social cohesion policy.
I welcome the simplification that PROGRESS will bring, by continuing to develop activities launched by four previous programmes, in line with the Commission’s intention to consolidate and streamline the EU's financial instruments.
. – I voted in favour of the assent for the strategic guidelines on cohesion, but I should like to emphasise that the regional policy reform took place not only in the difficult context of the renewal of the financial perspective, but also in the context of the revival of the Lisbon Strategy, which clearly reoriented its objectives.
The fact is that reorienting them exclusively towards innovation, the knowledge-based economy and competitiveness in the old Member States is not enough to guarantee the objectives of territorial cohesion and sustainable development, which seem to me to take priority.
I deplore in particular the fact that the earmarking of appropriations in relation to the Lisbon objectives, together with the classification of expenditure, should not have been made subject to the agreement of Parliament.
I also find it regrettable that the territorial dimension of cohesion was not explicitly taken into account as a strategic guideline in its own right. Nevertheless, this is not enough for the development of isolated rural areas. I am worried about the fate that awaits them in the programme, because there is still no clear dividing line between intervention from the ERDF and that from the EAFRD, which is part of the CAP and has very limited funds.
. – The Community strategic guidelines for 2007-2013 have finally been adopted by the European Parliament. I voted in favour of the rapporteur's recommendations approving these guidelines.
Nevertheless, during the debate I drew the Commission's attention to the challenge of cross-border cooperation, which should enable us to reduce the disparities between the Union's border regions, provided the unequal amounts being allocated from the Structural Funds as a result of the statistical nomenclature do not hinder the objective of cohesion and do not increase inequalities.
It is vital that we create the conditions for balanced economic, social and territorial development on both sides of borders and pay special attention to programmes aimed at achieving cross-border cooperation.
. The quick adoption of Community strategic guidelines on cohesion is a vitally important factor in the ongoing process of programming assistance from the European Funds in the Member States in the field of the reform of the cohesion policy for 2007-2013, with a view to the new financial programmes being operational as of 1 January 2007.
Parliament had its say on the guidelines in its sitting of 18 May in a resolution that it adopted based on the Krehl report on preparing for the assent procedure for the Community’s strategic guidelines for the period 2007-2013 (Cohesion Policy in Support of Growth and Jobs), which I supported and on which I voted accordingly.
The recommendation on the proposal for a Council decision on Community strategic guidelines on cohesion by Mrs Krehl is based on that parliamentary resolution of 18 May.
I therefore voted in favour again.
. Now that the majority in Parliament has given its assent to the Community strategic guidelines on cohesion for 2007-2013, the Member States will submit their national reference frameworks.
We do not accept the change implied by these strategic guidelines, insofar as they make cohesion play second fiddle to competitiveness; in other words, the objective of economic and social cohesion becomes secondary to the 'Lisbon Strategy' objectives and their neoliberal agenda of liberalising the markets and public services, encouraging deregulation and reducing job security, privatising social security and selling off teaching and research to the highest bidder.
It is an agenda, in other words, that undermines economic and social cohesion and promotes territorial disparities and social inequalities.
The establishment of a minimum quota of funds for these purposes – at least 60% for convergence regions – is therefore unacceptable, as it pits contradictory objectives against one another, especially in a context in which the amount of funds has been cut to 0.37% of Community GNI from 0.41% in the previous framework.
Furthermore, we are opposed – especially in this context – to extending the use of private-public partnerships.
We therefore voted against.
Mr President, I congratulate our rapporteur Mrs Krehl on a well balanced report on this crucial issue. In Scotland we have long experience of using structural funds effectively and well, and it is vital that the funds continue to evolve to meet Europe’s needs. This report takes proper cognisance of developments and suggests a number of helpful steps forward and I welcome it wholeheartedly.
– Mr President, I should like to explain why, after yesterday's very interesting debates and today's votes, I voted against Mr Rapkay's report: it is quite simply because I cannot help but observe that it is a resounding victory for the liberals.
We voted for the deregulation of public services, against a framework directive, against the distinction between services of general economic interest and services of general interest, for the application of competition law to all services of general interest and their precise definition, against the definition of 'in-house', in other words state control, and against the specifics of the Altmark criteria. Under these circumstances, we are taking a considerable step backwards in comparison with the previous resolutions by Mr Herzog and Mr Langen in 2001, and the Commission is now proposing a new communication at the end of the year.
In other words, we are currently leaving whole swathes of Community law and local public services exposed to the uncertainties of the Court. What is meant by State control? What is meant by inter-communal structure? What is meant by mixed-economy society? What concessions need to be made to market and competition law? We still do not know, and that is why I shall continue to advocate over-arching texts that enable us to put subsidiarity on a firmer footing. Unfortunately, I think that we are far from achieving that, and that it is now a losing battle. I hope that it is not a final defeat.
– Mr President, we did not vote in favour of the Rapkay report for one very specific reason: it constitutes a completely unjustified backward step in comparison with the text of the Constitution.
The text of the draft Constitution provided for a European law laying down the principles and conditions that enable us to provide, implement and fund services of general economic interest. This would therefore be what is currently called a framework directive. Not only does the report move away from this principle, but, by rejecting Amendment 10, it formally rejects and publicly expresses opposition to the Constitutional Treaty.
I am consequently most concerned about the wayward path being taken by Parliament, which claims to support the Constitutional Treaty but which, when it comes to something important, and even crucial, to public opinion in some countries, pulls back with no justification.
– I voted in favour of the report by Mr Rapkay on the Commission White Paper on services of general interest (SGI) because it is a balanced report. In particular, he has had the courage to point out that it is impossible to provide a uniform definition of SGIs in such a heterogeneous social and economic environment as the European Union and that, in this field, the principle of subsidiarity must be reaffirmed, leaving it to the Member States to define what should or should not be classed as coming under the general interest and directly to act in accordance with their decisions. Following the difficulties in reaching a political compromise at first reading on the ‘services’ directive, the debate on SGIs is far from concluded. It is urgent that we legislate at European level on particular sectors, namely social services and health services of general interest, in order to provide them with legal certainty. Finally, this matter will be important in terms of the competitiveness of the European area, to which we must pay close attention.
. – I voted against Mr Rapkay's report on the Commission White Paper on services of general interest because several amendments that were very important to me were rejected, in particular the amendment calling for a framework directive on services of general interest and those calling for clarification of the criteria distinguishing between services of general interest (SGIs) and services of general economic interest (SGEIs) and the criteria for granting compensation for the provision of public services and in-house provision.
We must not give way on these vital issues for the future of public services in our countries, and we must not take a backward step in comparison to what Parliament adopted in the Herzog resolution in 2004 and the Langen resolution in 2001, especially at a time when the Socialist Group in the European Parliament has drafted a proposal for a framework directive on general interest services that goes still further.
. As draftsman of the opinion of the Committee on Transport and Tourism on the Commission White Paper on Services of General Interest (SGIs), I fought for the following:
- the complete exclusion of SGIs – both non-economic (SNEGIs) and economic (SGEIs) – from the scope of the directive on services in the internal market (the ‘Services Directive’).
- the adoption, by contrast, of a framework directive, a framework legislation or a general legal framework, call it what you will, for SGIs (including SGEIs, although this does not prevent the latter from being subject to a specific sectoral regulation); and
- the definition and description of SGIs, along with a clarification of the distinction between SNEGIs and SGEIs, for the purpose of legal certainty.
Broadly speaking, I feel that these ideas have been covered in this report. I therefore supported and voted in favour of this report.
I am disappointed, however, that the report did not incorporate another of the main ideas that I put forward in the opinion of which I was the draftsman, namely a recognition, in the context of SGIs, of the unique situation of the outermost regions, in view of the particular structural and permanent obstacles that they face.
– I voted against Mr Rapkay's report for the following reasons. First of all, the Commission is not requested to propose a framework directive on services of general interest. There is now a threat hanging over administrations, mixed-economy societies and inter-communal structures, due to the risk of disputes in the name of competition law. Mr Barroso made no mistake when, during the debate in plenary, he observed that there was no consensus on a proposal for a framework directive.
By refusing to define services of general interest and the specific law applicable to them, the Commission is leaving public services subject to the rules of the market, and hence to competition law.
Now is no longer the time to publish yet another communication, or to put forward new sectoral proposals. We expect the Commission to respect Parliament's decisions and to proceed as soon as possible to an evaluation of the liberalisation policies being pursued. We know that the results are a long way off the published objectives.
This resolution does not look at services of general interest as a fundamental pillar of the European social model, or as a means of achieving the EU's objectives in terms of society, the economy, the environment and territorial cohesion.
. We voted against this report because its broad premise is to submit public services to competition and to a future internal market for services, in light of the compromise reached by the Council over the notorious Bolkestein Directive.
At the same time, it covers up the effects of the sectoral liberalisations that have already taken place in areas such as transport, energy and communications. Contrary to what is claimed, and as many user groups and consumer protection organisations have proved, liberalisation has led to more difficult access to services, lower service quality, higher prices and the loss of thousands of jobs, on the pretext of sectoral restructuring.
The idea of dividing services of general interest into economic and non-economic, from a commercial perspective, is actually part of an attempt to put almost all public services at the mercy of the market.
Our position is to defend the exclusive competence and sovereignty of the Member States in defining how public services are to be funded and how that funding is to be organised. After all, public ownership is a fundamental element in protecting high-quality public services, so as to guarantee universal access throughout EU territory, supply at socially fair prices and the democratic involvement of end users in defining, managing and determining the quality of these services.
. – Mr Rapkay’s report on services of general interest, whether economic or otherwise, promises us yet more convoluted European legislation and further interference on the part of the Commission in the budgetary and fiscal systems of the Member States and their local authorities, all of which is in flagrant breach of the principle of subsidiarity, which is nonetheless mentioned time and again by the rapporteur.
The people of Europe must be constantly reminded that the liberalisation of public services, with its all too familiar consequences, is the Commission of Brussels’ way of holding the Treaties to legal ransom.
The fact is that the market, on its own, cannot guarantee either the quality or the completion of all of the tasks relating to these services, regardless of whether they are connected to society, territorial planning or strategic and national interests.
Public services, whether profitable or not, must come under the exclusive power of the Member States, in terms both of their definition and of their organisation, the appointment procedures, the number and nature of the bodies to which they are entrusted and even the funding methods.
I voted against the Rapkay report because I consider that the final text did not provide adequate support for services of general interest (public services). Directives on a sectoral basis alone will only result in ‘salami slicing’ of the overall public interest and carve out sectors for business benefit. There are aspects of social services which support the educational sector, forms of housing which serve a general public interest even if not expressly dealing with a deprived social sector etc. – a sectoral approach is not enough. As we have so often done in the environmental domain, we need an overarching framework directive first, setting out the general interest before we embark on specific sectors. We can find a legal basis. It is not enough for people to say this lies within the competence of Member States when those same Member State governments are using market rules, the Services Directive and other means to achieve liberalisation by the back door. I hope those who supported the amendment on liberalisation, who voted against a horizontal directive and voted for the final report will be able to explain to their colleagues in local and regional government why they are not defending more strongly the public services their colleagues have to deliver.
. – Mr Rapkay’s report on services of general interest (SGIs) is initially appealing. It talks about more being done to protect public services and the principle of subsidiarity, about democratic respect being shown for national traditions and about the definitions relating to SGIs being clarified by means of the specific introduction of the concept of services of ‘non economic’ interest.
These good intentions may fool people, especially when the draft framework directive now seems to have been abandoned. However, a good many binding rules are going to compete with the Member States’ prerogatives, such as their control over funding methods. The door therefore remains open for a wayward pro-European path to be taken in future.
Finally, it is clearly impossible for me to vote in favour of this text, as it refers to the Constitutional Treaty – the Constitution – which the report maintains would provide better guarantees for SGIs faced with the current mess that European legislation is in. I would point out that the European Constitution was democratically rejected by the people of the Netherlands and of France.
This text, which, in the end, takes neither side in the debate, only warrants a vote of abstention.
– I voted against the Rapkay report. It does not acknowledge the need for a framework directive for SGIs and SGEIs and thus leaves the door open for a continuation of the current process of deregulation, which jeopardises our public services, as well as the opportunity for everybody, no matter where they live, to access these vital services.
A framework directive should guarantee standardisation among users, equality among the citizens and the regions, territorial planning and the long-term continuity of the services provided, as well as a quality standard level.
We must, as a matter of urgency, stop this across-the-board liberalisation, which satisfies neither the employees engaged in these activities nor the citizens.
– Services of general economic interest, with the distinction between their economic and non-economic aspects, are in the sights of big business, with a view to commercialising the satisfaction of basic grassroots needs and increasing their profits.
The ΕU is intensifying the ban on state aid on the pretext of protecting competition and promoting the full liberalisation and privatisation of services with a view to permitting the penetration of big business. Within the frameworks of the single market and the stability pact, the Member States are selling off the grassroots wealth, thereby strengthening the plutocracy. According to the ΕU, services profitable to capital must be sold off.
The results of this policy will be particularly painful for the workers: the loss of thousands of jobs, worse industrial relations and a fall in the standard of living. The consequences, which we have already seen in services which have fallen victim to capitalist restructurings and the privatisation policy, will be particularly adverse for all the users of these services, especially the grassroots classes.
The Greek Communist Party voted against the European Parliament resolution which accepts the division of services of general interest into economic and non-economic services and promotes the selling off and commercialisation of these services. It supports the workers fighting for better and cheaper public services for the benefit of the standard of living of the people and not of the profits of the monopolies.
. Regardless of the capitalist and market economy model that we advocate, there will always be a need for public services to be provided by public bodies, either directly or indirectly. Accordingly, and given that this issue comes up in various Community measures – if only for the purpose of excluding it from their scope – it is understandable that the Commission should submit its opinion on this issue.
That said, I wish to make three reservations, mindful of future developments. Firstly, the EU is not in a position to provide services of general economic interest, and this is increasingly true of services of general interest as well (any exceptions should ideally be based on cooperation between the Member States); legislation on these services should increasingly be at national level, although it should also comply with the rules of the internal market and the principles of freedom of establishment and freedom to provide services.
Lastly, I am dismayed that the resolution on this issue calls on the Commission to submit a comprehensive analysis ‘of the effects of liberalisation to date, in particular on the situation of consumers and the employees affected’. The term ‘affected’ introduces an ideological angle in a context that should be impartial.
. The EU’s internal market has already proved successful in liberalising a large number of sectors of its services, which has ultimately benefited European consumers and employees.
In order to give the European economy fresh impetus, however, the EU must make another qualitative leap ahead to complete its internal market and thus to derive maximum benefit from it.
This leap ahead could be made by means of initiatives in the area of services of general interest (SGIs), public services that are not of a commercial nature and that are financed mainly by public funds.
I believe that the precise definition, formulation, organisation and funding of SGIs should rest exclusively with the Member States, reflecting the reality in the Member States and respect for regional and local autonomy.
The provision of SGIs at local, regional and national level has been at variance with Community legislation. These services occupy a legal grey area at European level, given that it is unclear what rules apply to SGIs – as regards, for example, competition, public competitions and the internal market. The case law of the European Court of Justice has done little to clear the fog.
I support the report insofar as it promotes a clear distinction between, on the one hand, the implementation of Community law and, on the other, the pursuit of objectives in the public interest in the provision of SGIs.
– Mr President, the Austrian People’s Party delegation voted ‘yes’ to the first part of paragraph 69, on the grounds that we see this as a process with an open outcome, whilst rejecting the second part on the grounds that it contradicts the first. In the final vote, though, despite the majority support for the second part, we voted in favour, taking the view that this report does not pass judgment on the ultimate objective, but rather on the progress of negotiations to date, and that it constitutes a critical and objective discussion of the European Union’s shared laws and resolutions rather than a final vote and statement. I wanted to make this statement for the avoidance of inconsistencies and misinterpretations.
– Mr President, I have voted, deliberately and with conviction, in favour of the first part of paragraph 69 and against the second, taking as I do the view that the good work done by Mr Eurlings and many other Members does in fact amount to an enumeration of issues and situations that militate against Turkish accession, and that is a reason why the negotiations should not have accession as their final objective.
It is for that reason that I have voted against the report as a whole. We should focus on paragraph 71 by trying to find a way of tying Turkey into the European structures, and we should do the same for other neighbouring countries to which the prospect of Member State status should not be held out and that we do not in any case believe capable of achieving it.
– Mr President, even though there is no doubt that it has a number of good or interesting points – not least the way it makes clear that Turkey is not ready for Europe and also that it probably never will be – I voted against the Eurlings report, and I did so on the grounds that the Turkish Government is doing nothing more than indulging in window-dressing, in that it has agreed on a few reforms, albeit without implementing them, not to mention the fact that we are not getting any closer to solving certain problems with considerable potential for doing damage, such as the conflict over Cyprus, the Kurdish problem or the acknowledgement of the Armenian genocide. All these matters should have been resolved long before negotiations started, all the more so in view of the EUR 1.3 billion that the Turks have been given over recent years in pre-accession aid. I believe it is now time that we did what Europe’s citizens have been doing for some time, and said an honest ‘no’ to the accession negotiations.
– Mr President, many of us abstained from voting on the Eurlings report, and we did so for the following reasons.
We would have voted in favour of this report because, as I said yesterday, it is the most critical report ever adopted in this Parliament on the subject of Turkey’s behaviour towards the European Union. Unfortunately, Parliament, by means of its vote, has rejected the recognition of the Armenian genocide as a prerequisite for accession and, in spite of our vote and that of a number of our fellow Members, has also adopted a provision that implicitly provides for accession as the only outcome of the negotiations.
We disagree on these two points. Nevertheless, that does not mean that we wanted to oppose the efforts made by Mr Eurlings and the Committee on Foreign Affairs. They have sent out a very strong signal on behalf of this Parliament, and that is why we abstained from voting.
Mr President, I had originally intended to vote in favour of the Eurlings report today, even though I, as a staunch opponent to Turkey’s accession, believe that this report overlooks the essence of the matter, but a number of amendments, particularly those on Armenia, prompted me to change my mind during the voting procedure, and so I ended up voting against this report.
What the Eurlings report did do, though, was to prove that the mood in this Parliament and in Europe has shifted in the right direction in the past two years and that we have become more aware of the many points on which Ankara is failing to fulfil the Copenhagen accession criteria. It was therefore a good thing that the rapporteur reminded us of the Armenian genocide, but today’s vote is making the Liberals, Greens and Socialists in this Parliament look like fools. They are so full of human rights and grand principles, but when the chips are down and they are faced with the realities of politics, they fail to deliver. One can hardly imagine a more selfish attitude. It appears that not every genocide is entitled to our remembrance.
The same applies to the Cyprus issue, in respect of which many in this House appear to forget that the northern half of that country, with its terrorist regime, has, for over thirty years, been kept under the thumb of Turkey, a country that can never, and indeed should never, become a Member State of the European Union.
Mr President, I too voted against the Eurlings report, because it still works on the premise that Turkey’s accession remains desirable. If, though, we were to examine the impressive catalogue of serious problems, we would know better. Taking out the key clause on the Armenian genocide is a disgrace; the actual effect of it is that we in this House are distancing ourselves from the two resolutions we have adopted on this subject in the past. It also encourages the Turkish Government to continue to pursue its policy of state-sponsored denial.
In that connection, I should also condemn the lack of stamina shown by the groups on the Left. The Walloon , for example, withdrew its support for recognition of the Armenian genocide for fear of losing votes among the ever increasing Turkish electorate in Brussels, where elections are to be held in two weeks’ time. So much for people claiming to uphold grand principles. Talk about hypocrisy!
– Mr President, I, too, should like to make a statement of vote in relation to the Eurlings report. Although the report contains many statements that I can endorse, I eventually voted against its adoption on the grounds that I am fundamentally opposed to Turkish membership of the European Union, whilst the report – although it does impose many conditions – does not exclude full Member States status as an objective. Another reason why I rejected it was that the report does not call for the accession negotiations with Turkey to be suspended with immediate effect.
It is intolerable that we should still be negotiating with a Turkish Government, members of which have recently compared Pope Benedict with Hitler and Mussolini. It was politicians of Turkish origin who made the most odious statements in response to Pope Benedict’s speech in my own country. On this issue, though, I shall put my trust in the people of France, assuming as I do that the majority of them will vote against Turkish accession, so that it will not come to pass.
– Mr President, we, in the UDF, very strongly support Mr Eurlings’s report, because it contains some very powerful truths that must be made known. Even so, we were obliged to abstain from voting. Why? Firstly, precisely because this report seems to rule out the idea of an enhanced partnership acting as an alternative to pure and simple accession. Well, that is unrealistic, especially because, by rejecting the paragraph on Armenia, this Parliament is sending out an extraordinarily negative signal.
I would point out that, in 2004, we voted in favour of a resolution stating that we were calling for the recognition of the Armenian genocide; and that, in 2005, we voted in favour of a resolution stating that we were calling for the recognition of this genocide as a prerequisite for accession.
We have forgotten about all of that today. What message is being sent out? The message that this is a Parliament that changes its mind and that forgets about its resolutions. The message is simple – it consists in saying to the people of Turkey: you need not be in any hurry to change regarding this matter; you may continue to make the very mention of the genocide a crime of opinion; and, when all is said and done, you will not be asked to recognise this genocide. This is an extremely negative and extremely serious message. I regret that it has been sent out and that it has prevented us from voting in favour of what is, I might add, an excellent report by Mr Eurlings.
– Mr President, ladies and gentlemen, during the debate evaluating Turkey’s supposed progress towards joining the European Union, and since we approved an important resolution on the Armenian genocide, I have been wondering what we can demand from Turkey other than a clear commitment in this area at last: specifically a commitment to respect human rights and to accept the values on which the European Union is founded.
Instead, today’s vote has yet again shown the hypocrisy of political correctness, in that it seeks to leave out the need for a clear position statement from the demands that Europe has a duty to put to Turkey's leaders and institutions – the same people who welcomed the Pope's words and forthcoming visit with vulgar, violent language and Mafia-like threats.
Europe just looks on, while their school books still teach Turkish children that the Armenian genocide is a fabrication of history. People were right to say that we should listen carefully to the criticisms levelled against those who want to rewrite history. It is disgraceful! Turkey still refuses to recognise the rights of peoples – not just the Armenians, but the Kurds as well – while Europe remains hypocritically and shamefully silent. We no longer have a Europe of human rights, but a Europe that could not care less about human rights!
– Mr President, I voted for the adoption of the Eurlings report in the belief that it was good, critical, and the best report of this kind to have been put before us to date. I voted for it even though I do not like everything about it. I do not, for example, like the way this report approaches the Armenian issue. Let us imagine for a moment that the Holocaust that occurred under Hitler’s regime were, in Germany, to be always referred to only in inverted commas or described only as the ‘so-called holocaust’; that is the way in which the Armenian issue is handled in Turkey. I voted in favour of the Eurlings report even though a majority backed the inclusion of a clause stating that the objective to be aimed for had to be Turkey’s full membership of the European Union, an objective of which I am of course not in favour on the grounds that Turkey is neither ready for accession nor willing to comply with our requirements, and because I know – as does everyone else in this House – that the EU cannot afford to have Turkey as a Member State. I found it easy to vote in favour of this report, for the statements that I did not want to see incorporated, yet which nonetheless have been, and which I have just enumerated, are quite obviously so nonsensical that the report, taken as a whole, nevertheless represents a good reflection of this House’s position.
. I voted against the Eurlings Report because I remain resolutely opposed to non-European Turkey obtaining membership of the EU. Those who claim that movement towards membership will induce Turkey into full democratic and human rights compliance are shown, even by the lack of appreciable progress conceded by this report, to be lamentably wrong. On reform, human rights, religious freedom, Cyprus, Armenia we have obtained nothing, but in return we have wasted, and will continue to waste, millions on pre-accession aid. Not for the first time, the EU is being taken for a ride.
The EU's lust for endless enlargement is driven by a craving for ego-building world status, which goes hand in hand with the drive for super-statehood through the rejected Constitution. Turkey's membership, even wider enlargement and the Constitution are all part of the same grand design.
. – One year on from the start of accession negotiations with Turkey, the Eurlings report reviews the progress that has been made and the problems that have been encountered.
With the tabling of certain amendments, it has been possible to balance this report so as to take account of the efforts made by Turkey and, at the same time, to highlight areas that remain problematic, such as Turkey’s failure to sign the Ankara Protocol and the treatment of minorities.
As regards the Armenian genocide, it absolutely must be recognised by Turkey. This recognition cannot, however, be presented as a prerequisite for accession, in view of the Copenhagen criteria.
As regards the paragraph on the possibility of enhanced cooperation between the EU and Turkey in the event of a breakdown in negotiations, such a move is not appropriate at the moment. We are in the midst of an ongoing process, and we cannot be pessimistic right from this stage about the conclusion of the negotiations.
With this vote, I want to show the considerable progress that Turkey must make in order to join the European Union, but, in doing so, I do not want to create any further obstacles to its possible accession.
In my opinion, Turkey’s entry into the EU represents both an opportunity for Turkey and an opportunity for Europe.
. – Mr President, on behalf of the Transnational Radical Party, I voted against the Eurlings report on Turkey, because Parliament is thereby authorising the European Union to shut itself off from the Mediterranean and the Middle East yet again. Instead of showing its willingness to speed up the process of integrating Turkey into Europe, Parliament is proposing alternative ways to bring Ankara closer to Brussels that have nothing to do with serious accession negotiations.
The European Union must not just shut itself off and focus solely on its Constitution, as President Barroso explained to us a few days ago. Nor should it pin its hopes on the Pope’s good offices to establish a dialogue with the Islamic world and the Middle East, as the Eurlings report suggests. Josef Ratzinger is not Javier Solana.
Instead, starting with Mr Pannella’s appeal for peace in the Middle East, we have to revive our federalist and democratic aspirations, so as to create a Europe that can include the largest possible number of people in a political project of freedom, democratic reform and peace.
I voted in favour of this report and I support the principle of Turkish accession to the European Union upon completion of the accession negotiations and provided that Turkey meets the necessary standards in terms of human rights, the functioning of the democratic system, respect for minorities and coming to terms with its past.
Developments in Turkey are very worrying in a number of areas. A number of cases in which journalists and authors have been arrested and accused of committing crimes against ‘Turkishness’ have been observed. While these developments are naturally very worrying, Turkey’s democratic forces and forces sympathetic to reform must not be forgotten. That is now our task as the EU: to continue to help and support these forces as they set Turkey back on the right road again.
Mr Eurlings includes justified criticism of Turkey in his report, but other criticisms of his suggest that Turkey should be handled differently from other candidate countries. That is unacceptable. It is important for Turkey to come to terms with its history, including in relation to Armenia. The issue must not, however, be allowed to determine whether or not the negotiations with Turkey are to continue.
It is important for the EU to feel a sense of responsibility now and not to play into the hands of fundamentalists and reactionaries. Instead, we need to vote a balanced report through. We have therefore chosen to vote in favour of paragraph 50 and the amendments that promote a constructive approach to Turkey.
I voted against Amendment 51 from my own group to paragraph 50 of Mr Eurlings' report on Turkey's progress towards accession. I did that with some regret, but the consequence of the amendment passing would have been to delete the reference to the Assyrian community, amongst others. As someone who has consistently complained that the plight and even existence of the Assyrian community is being ignored in Iraq, it would be hypocritical of me to collude in exactly the same way for the case of Turkey. I did the same for the other amendments to this paragraph.
. – I voted against the Eurlings report because it reflects Europe’s growing hypocrisy regarding Turkey. In my opinion, Turkey is destined to become a member of the European Union: it has always been part of Europe’s political, economic and cultural past. Even though it is clear that Turkey still has more work to do in many areas, certain political forces within the Council and Parliament are multiplying the obstacles that Turkey has to overcome. I, for my part, intend to dissociate myself from these shameful tactics which, at the end of the day, are merely designed to preserve a ‘Christian Europe’!
. – If you had not incorrectly described Turkey as a European country – which it is not – then you would not be in the position today of having to acknowledge a number of truths.
You tell us today that religious minorities, and Christian minorities in particular, are oppressed in Turkey and that respect for human rights in general, and women’s rights in particular, is not guaranteed there. You have discovered that Turkey is still refusing to recognise Cyprus - even though it is a member of this Union that Turkey wants to join – and that it frequently provokes border incidents with another Member State, Greece. You declare that Turkey is breaching one of the basic principles of the European Union, freedom of movement; and there are many more that could be mentioned.
All that you have to say on the matter is: ‘let us continue with the negotiations, but be aware that, at the last minute, we will still be able to say “No”’. Who can believe such a tale?
On 3 December 2005, you had a duty to listen to the people of Europe, the majority of whom were opposed to Turkey’s joining Europe. Your duty was to propose to Turkey a privileged partnership that respected our differences, and not this political and diplomatic farce, which is humiliating for both parties and especially for the people of Turkey.
The report is a survey of the progress made so far by Turkey regarding its future accession to the EU. Only one chapter, ‘Science and Research’, has been opened and provisionally closed. Consequently, there is a long way still to go.
The June List does not see Turkey’s geographical position or its religion as an obstacle to possible membership of the EU. We believe that the same accession requirements should be laid down as were laid down in the case of earlier enlargements – neither more nor fewer. Turkey does not fulfil the Copenhagen criteria, so EU membership is not appropriate as matters stand.
However, it is not only Turkey that has to adapt. The EU’s agricultural policy and structural funds must be reformed. A possible future Treaty is another issue that must be discussed before further enlargements of the EU can be carried out, with particular attention being given to the voting strength of each Member State so as to prevent a situation in which a small number of large Member States become able to dominate the whole of the EU.
Both Turkey and the EU have a very long road to travel, politically and economically, before Turkish membership can be an imminent possibility. If and when that day comes, the June List would, however, welcome Turkey.
We have therefore voted in favour of this report.
. – I abstained from voting on this report.
The report presented in plenary has the virtue of finally seeing things as they are. For a very long time, Parliament demonstrated naïve optimism on this issue. This report is more solid than previous reports, but I regret the lack of courage shown by Parliament on the issue of the recognition of the Armenian genocide. That is why I decided to abstain from the final vote.
For years now, I have been opposed to Turkey’s joining the European Union, but I would ask for a privileged partnership to be set up with that country. More MEPs have now adopted this position, which was still very much a minority position a few years ago.
Turkey does not recognise one of the Member States of the European Union – the Republic of Cyprus – and has been occupying it for 30 years! Turkey does not recognise the Armenian genocide. Turkey does not approve of freedom of association, and 97% of its territory is situated outside Europe.
Europe has a duty to help this country on the road to democracy, but because of its geography, history and culture, Turkey cannot claim to be part of the European Union’s political project.
. A year on from the opening of negotiations over Turkey’s accession to the EU, the Turkish authorities have not taken any steps towards recognising Cyprus, an EU Member State. Turkey also continues its military occupation of the north of that Mediterranean island, in breach of UN resolutions that have been in place for dozens of years.
After a year of negotiations, reports have come to light of a downturn in the economic situation of the Kurdish people and of breaches of the Kurds’ legitimate political and cultural rights. News has also come of increased repression by the Turkish police and military in the region.
These two issues alone are indicative of the many questions raised by Turkey’s accession negotiations. Its accession is being promoted by the major powers in the EU, since the large economic and financial groups in those countries want to be able to exploit Turkey's economy and resources and to use its geostrategic position for their plans to influence and dominate the Middle East, the Caucasus and Central Asia. The accession process has also brought to the surface contradictions in the way the major powers share control over the EU’s decision-making process, and has served to deepen the divisions between the ambitions of the major European powers and the USA, in terms of their subordination to, or participation in, North American imperialism.
Ever since the Middle Ages Turkey has been a large entity that is beset with problems. Today the most complicated issue in relation to Turkey is that of the criteria for measuring the country’s progress. One chapter of the accession negotiations has been closed, and it has undeniably been a success. A further 28 chapters remain open, however, without even mentioning the Copenhagen criteria.
There are problems everywhere, including an electoral law that tramples on the freedoms of the citizens, women and national and religious minorities; inadequate infrastructure in the east of the country; tense relations with its neighbours; the employment structure; the manner in which the police and army investigate crime; and the occupation of part of an EU Member State. The process of implementing new laws will undoubtedly be a long and complicated one. On the other hand, I personally know a number of well-educated Turks and I know how enthusiastically they welcomed the opening of negotiations with the EU.
Following the adoption of a number of amendments which remove the most urgent problems from the report on Turkey’s progress towards accession, it is unfortunately not acceptable to the Confederal Group of the European United Left/Nordic Green Left. We therefore felt obliged to vote against the adopted wording.
. – Mr Eurlings’s report contained some excellent passages, particularly those concerning the Armenian genocide - which the Turkish authorities refuse to acknowledge - the economic blockade imposed on Armenia and the refusal to recognise Cyprus, a Member State of the European Union.
Just one of those elements ought to lead us to the conclusion that the negotiations concerning Turkey’s accession to the European Union must be stopped. Not only does the rapporteur not come to this conclusion, but, more importantly, he does not mention the following obvious fact: Turkey is not a European country. 95% of its territory is in Asia; its capital, Ankara, is in the heart of Asia Minor; and, with the Christian communities having been wiped out during the 20th century, 99% of its population belongs to the Muslim world.
Turkey therefore has no reason to join the European Union. This obvious fact, which is acknowledged by the people of Europe, particularly in France and Austria, is not acknowledged by those who govern us. This morning’s vote illustrates this divide: not only did the majority of our Parliament vote in favour of Turkey’s accession, but they also rejected paragraph 49 calling for the recognition of the Armenian genocide, thus bowing to Turkey’s wishes.
– Despite the fact that the Eurlings report is critical regarding Turkey’s accession to the European Union, in particular by calling for the recognition of the Armenian genocide, it does not go so far as to call into question this accession.
It is true that the European Commission, Mr Chirac and the British, as the main champions of the Ottoman regime, are there to prevent any wayward paths or measures being taken that are likely to delay or prevent accession.
We, for our part, have not changed according to the circumstances and to the fluctuations in the Turkish Government, which blows hot and cold with the negotiators from the European Commission and the main Member States.
We are against Turkey’s joining the EU as a matter of principle. Turkey is not a European country and does not meet any of the Copenhagen criteria, which are meant to define a country’s accession to the European Union.
The negotiations should move in the direction of privileged partner status by maintaining the visa requirement for Turkish nationals, as is the case at present.
Turkey will not join the EU without the people of Europe’s approval. As defenders of the people of France, we will protect their interests, which hinge, among other things, on the rejection of Turkey’s accession to Europe.
– I have always felt that Turkey’s entry into the EU could not be considered within the present context of European integration.
I advocate a Europe that is comprised of three circles. The first circle consists of a federal nucleus, with countries that share ambitious social objectives and the desire for a ‘powerful Europe’, a player on the international stage. The second circle groups together the existing 27 countries of the EU. In view of the difficulties and of the crucial need to consolidate this circle, any further enlargement must be ruled out.
The third circle must set up a close, global partnership with neighbouring countries in the Balkans, the Mediterranean and elsewhere. I would emphasise the importance of close partnerships with the Mediterranean region that treat Turkey and the Maghreb - as areas of the world with which our Europe has forged long-standing and important links – equally.
I therefore abstained from all of the votes except for the one on the recognition of the Armenian genocide, which Parliament has always defended, and I did so to prevent anyone from thinking that I had any reason, in principle, to be prejudiced against Turkey. This is a different view of Europe.
. – We voted against this text. It levels a criticism at Turkey, which, when all is said and done, is very unfair: that of being Turkey, that is to say of not being European.
What is the use of plying this country with recommendations and demands? The people of Europe do not want Turkey to join, because the evidence is right there in front of them: Turkey – and this is not intended as an insult to the country – is not part of the European family. It has its own culture, its own values and its own sphere of influence. That is the meaning behind the amendment that we have tabled on behalf of the Independence and Democracy Group. We must now put a stop to the hypocritical and devastating game of accession negotiations, which can only end in a major crisis, since the potential accession treaty has no chance of being ratified by the people, and particularly by the people of France, where the referendum procedure will be obligatory.
Let us spare a thought today for our French fellow Members, who are suffering from a bout of full-blown schizophrenia. Even though they claim to be against Turkey’s accession, they vote, each year, in this House and in the French Parliament, in favour of Turkey’s receiving pre-accession appropriations, and they have welcomed within their own European party – the Group of the European People’s Party (Christian Democrats) and European Democrats – observers from the AKP, the Islamic party led by Mr Erdogan.
I welcome this report on the accession of Turkey. The report commends the opening of the active phase of negotiations and the completion of the first chapter of science and technology as well as the resumption of legislative change in Turkey through the ninth package of legislative reform. Despite welcoming all of these advancements, I regret the fact that Turkey has not fully addressed the Cyprus issue. The Cyprus issue needs to be settled conclusively before Turkish accession; it is essential that Turkey recognises all Member States of the European Union.
Sinn Féin looks forward to Turkey joining the EU, if it decides to do so, on the same basis as other countries did including the respect for human rights, civil government, acceptance of the political rights of the Kurdish population and the recognition of the Republic of Cyprus. We welcome today’s decision by the European Parliament to recognise that the resolution of the problem caused by Turkey’s occupation of part of Cyprus is a major issue which must be dealt with before Turkey can join the EU. While believing Parliament’s position fell short of what it should have done on the question of the rights of the Kurdish population in Turkey, we are also glad to see the plight of the Kurdish population in Turkey being raised as a key issue in the accession negotiations between Turkey and the EU.
. Negotiations with Turkey are in the interest of the Kurds, Armenians, religious minorities and political prisoners. They are also important to the millions of Europeans of Turkish origin, who will feel confirmed as equal EU citizens as a result. I hope that those negotiations will eventually lead to a democratic, multi-ethnic and multi-religious Turkey that lives in peace with all its neighbours. This seems unlikely for the foreseeable future.
Chances are that the negotiations will soon run aground as a result of the delay in Cyprus’ federalisation and the ongoing tensions between Turkey and Cyprus that result from that. Moreover, there are forces at work within Turkey that persistently refuse to accept equal rights for differing cultures or opinions, and consider any accommodation with the Kurds and Armenians as an attack on Turkey’s honour.
If Turkey is eventually to accede, it will probably take thirty years of negotiations interspersed with many interruptions. Anyone who wishes to accelerate this process in order to equip Europe with a larger army or more cheap labour will leave Turkey’s democratic forces and its disadvantaged people in the lurch. Accepting an unchanged Turkey will lower the standard of democracy and human rights in Europe and will make the EU even more a cause of public contention.
. I voted in favour of the report despite the endorsement contained therein of full Member States status as the ultimate objective, and, in a roll-call vote, together with the other CDU/CSU MEPs, expressed our repudiation of the idea that Turkey should be a full Member State.
The realistic and critical view taken by the report of the situation in Turkey makes it appropriate that it should be adopted. It notes that, from the very outset of accession negotiations, Turkey has not by a long way met the Copenhagen criteria in such core areas as human rights and freedom of religion. It also speaks in plain terms of the failure to come to terms with what happened to the Armenians in Turkey. It is inconceivable that Turkey should become a Member State of the EU without facing up to the facts of history. The report also calls for a comprehensive settlement of the Cyprus issue; if Turkey continues to deny Cyprus recognition, the EU must suspend the accession talks.
Turkish accession would overstretch, and therefore weaken, the EU. European unification has been a success story so far, and can continue to be one only if the EU remains strong. A Europe without political or geographical contours is a Europe that the public reject. Enlargement must not be seen as an automatic process. We want Turkey to be an important partner alongside the EU, and it is for that reason that we advocate a privileged partnership as an alternative to full membership.
– I voted in favour of the Eurlings report on Turkey's progress towards accession to the European Union because I am in favour of Turkey's European prospects. However, Turkey's leadership should put into practice – and quickly – the undertakings which it made in accordance with the Copenhagen criteria.
The European Parliament is rightly insisting on real compliance by Turkey with European standards and rejects pressure from the Washington/London axis for à la carte concessions, especially for Turkey.
I am especially satisfied because amendments seeking to play down the Cyprus question were rejected and the amendments by the Confederal Group of the European United Left/Nordic Green Left highlighting the need for a policy to resolve the Kurd question were approved.
The Turkish leadership needs to implement the undertakings it has made under a specific roadmap. It is absurd for a country wishing to join the Union not to respect European principles in practice.
. The debate on Turkey’s possible accession to the EU should take place transparently and clearly and without any blackmail on either side. Accordingly, it must be made abundantly clear that this needs to be an open process in which the final outcome has not been pre-decided. Furthermore, it must be acknowledged from the outset that this is not only about Turkey honouring a series of criteria without which accession would be impossible, but also about the EU being in a position to receive and absorb Turkey.
On the other hand, as I noted at the beginning of this negotiation stage, I feel that a negotiation in which one of the parties does not recognise the other in its entirety, as in the case of Turkey towards Cyprus and, by extension, the EU, is a negotiation that has got off on the wrong foot and that suffers from severe shortcomings.
Lastly, this process has a great deal of potential in terms of promoting economic openness, development, democracy and respect for human rights in Turkey and this should not go to waste. The worst outcome of this process would be a chasm developing between Turkey and the EU.
. – Yes, I ended up voting in favour of this report on the accession of Turkey.
I did so with a heavy heart, or something approaching it. We have confirmed the vote that took place within the Committee on Foreign Affairs on many points: we regret the slowing down of the reforms and highlight the persistent violations in relation to freedom of expression, religious freedom, minority rights, women’s rights and even cultural rights. We are very clear as regards the Cyprus question.
We maintain above all that, if accession is the aim of the negotiations, then it will in no circumstances be automatic. That is why I voted in favour of the amendments to the rapporteur’s text.
Why, then, do I have this huge regret? Because of the issue of the Armenian genocide, whereby Parliament has blatantly gone back on what it voted for previously. By yielding to the pressure of the Socialist Group in the European Parliament and others, plenary has just taken a step backwards: we are no longer calling on Turkey to recognise the Armenian genocide as a prerequisite for accession. This is an unacceptable U-turn that sends out what is, in my view, a disastrous signal to the negotiators: Parliament is eating its words, losing its memory and, even more seriously, losing sight of its duty to remember.
Mr President, I welcome this realistic report, though do think it could have been stronger. I in principle support Turkey’s eventual accession provided they have taken reform seriously and faced up to their past. I do not believe that they have, and it is up to us to keep the pressure up. On the recognition of the Armenian genocide and on treatment of the Kurds in particular I believe this report could have been more uncompromising, though on balance I support the findings and congratulate our rapporteur on a major piece of work.
I have decided to abstain from the final vote on the own-initiative report by Mr Eurlings on Turkey's progress towards accession.
This is because I do not feel that such a report is appropriate or relevant given that the European Commission, which is responsible for following Turkey’s progress towards accession, has not yet published its report. The European Commission alone has the competence to judge the progress made by Turkey.
What is more, the Eurlings report struck me as imbalanced. The efforts that this report requires of Turkey on a number of subjects, including freedom of expression, the rights of minorities and women’s rights, are of course essential. However, the report gives very little recognition to the advances made by Turkey in the area of the rule of law and respect for human rights. Since submitting its application, Turkey has been making substantial efforts to comply with the accession criteria; admittedly, there is still much progress to be made, but it is on the right track.
The amendments adopted during the plenary session, in particular those from the Socialist Group in the European Parliament removing the recognition of the Armenian genocide as a prior condition to accession, have gone some way to redressing the imbalance of the Eurlings report. However, I was not completely satisfied by this.
Recognising that Turkey’s accession negotiations will take many years and that substantial reform is needed, there are many elements of the Eurlings report that I can support. Nevertheless, the report is excessively negative and very unbalanced, particularly in relation to the Cyprus issue, where there is no recognition of Turkish Cypriot support for the Annan Plan or of the EU’s unfulfilled promise to end the isolation of Northern Cyprus. There is also no call for any constructive movement on the part of the Republic of Cyprus, which is left to determine the pace of Turkey’s accession negotiations (according to recital B) and whose interests even intrude into NATO, where Turkey is then blamed for making difficulties (paragraph 54). Furthermore, future enlargement of the EU is specifically linked to the revival of the EU constitutional process, to which I fundamentally object. On this basis I abstained.
.I decided to abstain from voting on the Eurlings report, even though it is a harsh report.
Admittedly, it marks a turning point in terms of our becoming aware of the reality of the relations between the EU and Turkey, but by implying and confirming, after the rejection of certain amendments, that accession is an end in itself, it remains too unilateral. The undeniable slowing down of the reforms in Turkey, despite the Commission’s opening accession negotiations, should, on the contrary, give added weight to the option of a privileged partnership. The fact that the opening of these negotiations has not speeded up the reforms is worrying, and our response must consist of a demand for results and not of the idea that accession will take place no matter what.
That is why it was necessary to point out that the normalisation of relations with Cyprus must be a prerequisite for any accession. The fact that Turkey has still not ratified and implemented the Ankara Protocol, which is a minimum - only just acceptable - legal form of recognition, is inadmissible. Finally, I endorsed the amendment on the recognition of the Armenian genocide as a prerequisite for this possible accession, because we are not talking here about a symbolic point but about a moral obligation and a historic demand that are incumbent on the Turkish authorities.
Turkey has a very long way to go before EU membership can be an imminent possibility. I have previously voted against beginning membership negotiations with Turkey because it will be a very long time before it meets the requirements for EU membership. It is not possible to maintain a negotiating process over a 20-year period. The pressure to relax the membership requirements would be in danger of becoming irresistible.
It is important to make clear demands of Turkey. The Copenhagen human rights criteria must be fulfilled. The sovereignty of Cyprus must be respected, and the 1915 genocide of Armenians and Syrians/Assyrians must be acknowledged.
Before Turkish membership of the EU can become an imminent possibility, the voting strength of each Member State must be changed so that a small number of densely populated Member States will not dominate the EU’s decision-making.
The financial consequences of possible Turkish membership of the EU must be investigated carefully. The EU’s common agricultural policy and regional policy must be reformed before Turkey can become a member of the EU. The EU’s budget should be limited to one per cent of the Member States’ total GNI, and possible Turkish membership should not lead to that ceiling being exceeded.
It is important to note that the fact that negotiations with Turkey have been embarked on does not automatically mean that Turkey will become a member of the EU.
That concludes this item.
– The next item is the statements by the Council and the Commission on the situation in Darfur.
Mr President, ladies and gentlemen, the European Union is concerned about recent developments in Sudan, especially the deteriorating security and humanitarian situation in Darfur. The Presidency, together with EU High Representative Javier Solana, has been working closely with EU partners and the international community to try and set common objectives and to cooperate in order to build lasting peace in Darfur. Furthermore, Pekka Haavisto, who was appointed EU Special Representative for Sudan in summer 2005, is continuing to monitor the general situation in Sudan and the coordination of EU action, and to take part in discussions with Sudan in his capacity as EU representative.
The Darfur Peace Agreement, which was signed in May by the Sudanese Government and Minni Minnawi’s rebel troops, the Sudanese Liberation Movement, was regarded as an opportunity for peace. The Peace Agreement was expected to end the three-year long conflict, which has claimed almost 300 000 lives and driven more than two million people into exile. Four months on, however, security and the humanitarian situation in the region are rapidly deteriorating. Violent attacks on villages and refugee camps, both in and outside the country, have increased, particularly in the last few months. The Sudanese Government has reinforced its military presence in Darfur. Both the Sudanese Government troops and the rebels are in breach of the ceasefire agreements. Owing to deteriorating security, the number of refugees and people in need of humanitarian aid has gone up. At the same time, it has become harder for humanitarian aid to get through, with help reaching only around 50% of those who need it.
If the Darfur Peace Agreement were implemented – and barely any progress has been made on this – it would have an immediate impact on the lives of some six million Darfurians. It would make it possible for the refugees to return to their homes and a normal life. It would make it possible for agriculture to get going, which would help ensure a supply of food, and for schools and healthcare to be established, and it would help guarantee the basic essentials of life, to name just some of the benefits. All this depends on improved security.
In order to ensure that the Darfur Peace Agreement is viable and that it can be implemented, the groups that have not signed up to the pact need to be included in the peace process. In order to improve security, it is vital that the parties involved in the conflict commit to the ceasefire and that the ceasefire is monitored. The EU has repeatedly called on the parties involved in the conflict to comply with their obligations under the Peace Agreement and the Humanitarian Ceasefire Agreement signed in N’Djamena in 2004. The European Union, and in particular its special representative, Mr Haavisto, has also been active in trying to involve those not party to the Agreement in the peace process, and to persuade them to sign up to the Darfur Peace Agreement.
The European Union is worried about the effects of the Darfur conflict on the peace process in Sudan as a whole. The conflict will have serious repercussions for regional stability in East Africa and the Horn of Africa, especially in Chad and the Central African Republic.
To support the Darfur peace process, in 2004 the African Union Mission in Sudan (AMIS) was set up. The EU has supported AMIS since the launch of its operation through the African Peace Facility (APF). In all, the Union’s financial support for the AMIS operation has added up to around EUR 242 million. In addition, the Union has provided material, logistic and planning aid and support, as well as personnel. The Member States have also lent support to the operation with major bilateral contributions.
AMIS, the first peacekeeping operation in the history of the African Union, has done excellent work in extremely difficult circumstances. Its capacity and resources are nevertheless insufficient to confront the enormous challenges that Darfur presents. In spite of the huge sums of money from the EU, the operation has also had serious financial problems. From this, it is clear that the only possible and realistic solution to peacekeeping in Darfur is a UN operation.
The EU strongly supports Resolution 1706 adopted by the UN Security Council on 31 August. This expands the UNMIS peacekeeping operation’s mandate in South Sudan to cover Darfur, to continue the work begun by AMIS. The main task of the UN operation would be to support the implementation of the Darfur Peace Agreement. The protection of civilians and monitoring the ceasefire would be essential elements in the operation’s mandate. As AMIS’s biggest supporter, the European Union is very concerned that the Sudanese Government has not agreed to the UN operation in Darfur.
The UN operation is vital to improve security in Darfur and to implement the Peace Agreement in a way that is sustainable. Darfur cannot, however, be left in a ‘security vacuum’. For that reason, the EU takes a positive view of the decision taken by the African Union in New York on 20 September that AMIS’s mandate should be extended until the end of the year. The EU has undertaken to provide AMIS with support during this ‘transition stage’ too. The EU is still insisting that the Sudanese Government should agree to AMIS coming under the supervision of the UN, in accordance with UN Resolution 1706.
On more than one occasion, the Union has expressed its concern about this issue and has discussed it with the Sudanese Government. The EU has also urged other international players to take action to convince the Sudanese Government of the usefulness and necessity of the UN operation for the peace process in Sudan generally. It was with this in mind that the Finnish Presidency, EU High Representative Javier Solana, EU Special Representative Pekka Haavisto and the Member States discussed the matter in depth at their meeting during the Ministerial Week at the UN General Assembly in New York.
The EU is very anxious about human rights violations in Darfur. In particular, women and children have been the victims of physical violence, including rape. The Union backs the work of the UN Special Rapporteur on Human Rights to improve the human rights situation. The EU has repeatedly reminded the Sudanese Government of its responsibility to protect its citizens from all forms of violence and to guarantee respect for human rights.
The EU is one of the main providers of assistance in the reconstruction work following the civil war in Sudan. At the Oslo Donors’ Conference on Sudan in April 2005, the Commission and the Member States together promised substantial aid to cover immediate needs and start reconstruction. When the Darfur peace process starts in earnest, the EU is also prepared to aid reconstruction in Darfur. The Union will also give Sudan and Darfur substantial humanitarian aid.
It is important that the EU should have a conspicuous and active role in Sudan and Darfur. The situation in Sudan and Darfur is one of the most crucial issues with regard to Africa and the Common Foreign and Security Policy, and will stay high up on the agenda during the Finnish EU Presidency. The matter will also be raised at all the main conferences and meetings with third parties, including high-level meetings.
If no proper action is taken, Darfur will be at risk of getting caught in a new spiral of violence. And that is something we cannot afford.
. Mr President, Mrs Lehtomäki, as everyone is aware, we are at a critical moment in Darfur.
The humanitarian tragedy is continuing and even worsening, resulting in more death and suffering. Darfur is liable at any moment to lapse back into all-out war, with unpredictable and incalculable consequences for the stability of both the country and the region. The peace in the south of Sudan could be jeopardised. Several neighbouring countries, such as Chad, the Central African Republic and Uganda, and even countries further afield, such as Somalia and the Republic of Congo, could be forced to suffer the effects of this. Although we are at the height of the crisis, there is still a chance to avoid the worst of it, and to restore peace and stability.
The Commission takes a positive view of the decision taken by the African Union to extend its mandate until 31 December. That will help prevent a security vacuum in Darfur, at a time when violence is erupting once again and when the process launched by the Abuja peace agreements is at a standstill.
We regret, however, that the Sudanese Government has not yet accepted Security Council Resolution 1706, which defines the framework within which the African Union’s military responsibilities would be transferred to the United Nations. It must be pointed out that the African Union itself had already decided on this transfer back in March. The Commission regards this transfer as key to the restoration of peace in Darfur. It is therefore important to convince Khartoum to accept it. There can be no peace in Darfur if Khartoum does not agree to the transfer, and especially not if it opposes it. Khartoum has denounced this transfer by speaking of a plot devised by the West. At times, there has also been talk of a Zionist plot.
This is unfounded. There is no agenda on the part of the international community to undermine Sudanese sovereignty or, worse still, to overthrow the Sudanese regime. This shows just how urgent it is, on both sides, to succeed in swiftly re-establishing a calm dialogue on Darfur and on the issue of the transfer, in order to resolve the misunderstandings that could still exist in relation to this matter. That is the main purpose of the current intense diplomatic activity in which the Commission is taking part.
Let us remember that the aim of the transfer of responsibilities from the African Union to the United Nations is to restore security and stability in Darfur, as well as to protect its civilians and to enable the humanitarian organisations to carry out their work. It must be pointed out that 13 humanitarian workers have been killed over the last few months. This transfer is key to restoring a climate of confidence among the protagonists and to enabling the Abuja peace agreement genuinely to be relaunched for Darfur; to making the non-signatory States sign; to supporting the actual implementation of the agreement; and to preventing the structure resulting from the North-South peace agreement from being undermined. All of these aspects are also in Khartoum’s interests.
The present excessive talk, like the increased fighting, lead nowhere. Those extremists who think they can win by following the worst-case scenario and radicalisation approach are mistaken. They are greatly mistaken. This approach can only backfire on them. The conclusions of the last General Affairs Council send out a very clear and very firm message both to the rebels and to Khartoum regarding their own responsibility.
The Commission believes that there is still a possibility of de-escalation and a space in which a genuine dialogue can be resumed. It is important to act quickly, however, before this space closes up. It is in this frame of mind and with a desire to listen that Mr Barroso of the European Commission and my fellow Commissioner, Mr Michel, intend shortly to travel to Khartoum and meet President Bashir with the aim of taking forward the process of transition from the African Union to the United Nations and of relaunching the Abuja peace process.
. – Mr President, those people who have managed to survive in Darfur are in a desperate situation, with Janjaweed militias continuing to attack and destroy villages, torturing, raping, and compelling new recruits to join them on a daily basis. There are parts of Darfur that international aid organisations can no longer reach.
The Sudanese Government ought to be discharging its obligation to protect its own people, but its intentions are the very opposite, and its latest military offensive constitutes a breach of the Darfur peace agreement. I would like to give voice to my fear that what the government probably wishes to do is to pursue its strategy of destruction and expulsion to the very end.
In this situation, it is absolutely vital that the international community should implement UN Security Council resolution 1706, which opened the way to the deployment of up to 25 000 UN troops. The African Union, which has done everything it possibly can, is also in favour of a relief by UN troops, but it is of course important that it should be given every possible support – as it has been to date – until that happens. I have to say that that is, quite frankly, in my view, no more than the second-best solution, for the UN troops really need to be there right now.
A particular responsibility rests not only on the members of the Security Council, but also, and primarily, on those powers that can exercise a veto in it, for their responsibility is to the world at large, and they must not be guided solely by their own national interests.
It is with this in mind that I would like to make a particular appeal to China, which, on 11 September, together with the EU, confirmed that – and this I shall quote in English:
‘Leaders emphasised that transition from EU to United Nation operations would be conducive to peace in Darfur.’
– We therefore call on China to bring its influence to bear in Sudan in order that the stationing of UN troops in Darfur may be agreed to without delay.
Mr President, I have to say that in both the Council and Commission statements I detect a rather worrying element of complacency. You cannot talk of working with General Bashir and hoping that in the future we can persuade him. I have followed the situation in Sudan for many years and I can confirm that would not be realistic at this time in particular.
The future of the people of Darfur is now in the balance, just as much as it was before the agreement on maintaining the AU force until 30 September 2006. The government of Khartoum is answerable to nobody. It is patently failing to allow humanitarian access to some three million people in Darfur. What will the international community do? You are not telling me what you will do to hold the government in Khartoum to account.
In three months, or even earlier, the UN force must be ready to deploy, because the AU will start to pull out. The confusion about the future of the African Union is very serious: it is underfunded, overstretched and finding it very difficult to operate. A United Nations force must be deployed as quickly as possible, with a stronger mandate than it has now, and it must be capable of protecting the vulnerable and traumatised people of Darfur who are currently under such terrible threat.
No deadlines have been met by the Sudanese. Their genocidal strategy is moving forward. There is no ceasefire to monitor any more. It is pointless to talk about the peace agreement: it is finished. We said ‘never again’ in 1994 after Rwanda, and what we face now is the first genocide of the 21st century, unless we end this complacency and do something.
You talked about the key players. There are key players: China, Russia and the Arab League are also complicit in this.
One last important point: you did not talk about the need for the imposition of a no-fly zone. There have been 13 UN resolutions, each of which has called for a no-fly zone. Not for a moment has this been imposed. What are you going to do, Council, what are you going to do, Commission, to ensure that those Antonov planes do not continue to fly over the villages of Darfur dropping bombs on those innocent civilians? I urge you to think seriously about the imposition of a no-fly zone. Could you not consider using the French jets that are currently in neighbouring Chad to monitor the airspace and stop the Sudanese from terrorising the people of Darfur?
. – Mr President, for three years now, and under the gaze of a powerless international community, Darfur has been the victim of a terrible tragedy.
As you have said, the conflict has caused the deaths of 300 000 civilians. Two million people – or one third of the population - have been displaced within Darfur; 200 000 have crossed the border in order to flee to Chad. Three million people are entirely dependent on international food aid. Each day, children and families are attacked, displaced and killed. The humanitarian crisis is getting worse. In the majority of Darfur, humanitarian organisations are banned from coming to the aid of some 350 000 people who need medicines and food.
Owing to the state of malnutrition and lack of water, cholera and hepatitis E epidemics are multiplying in the camps. Those in charge of the NGOs are they themselves also victims of this conflict: twelve of them have been killed in the last two months.
Insufficient as it is, the peace agreement signed in Abuja on 5 May has not helped to end the violence but has, on the contrary, given rise to a fresh outbreak of violence. The fighting and the civilian massacres have resumed. 100 000 people have had to flee the violence since May. Thousands of soldiers from the Sudanese army have been deployed once again in the region, and the aerial bombardments have resumed. In the meantime, more than two million people are trying to survive, cooped up in camps, surrounded by their enemies and regularly attacked. Hundreds of women are raped each month as soon as they leave the camp and walk a few metres to go and find some wood to burn for heating or to use for food.
The only job that these millions of people used to have was that of working the land; they now find themselves deprived of this basic right and are reduced to cultivating – when they can – a few dozen square metres around the camps, running the risk of being attacked by the very people who destroyed their villages.
They are all 100% dependent on international aid, which is not particularly generous. Some months, the food rations are halved, because there are no subsidies, because the donors did not materialise. These camps, ladies and gentlemen, are truly open-air prisons. We can no longer remain indifferent to what is happening in Darfur.
Europe has a humanitarian, political and moral duty to impose peace in this part of the world. There can be no military solution to the Darfur crisis. There is an urgent need to reopen a negotiating space and to work on a political agreement to which all of the parties concerned would fully contribute. That is essential if the population of Darfur is to support the peace process. This agreement will have to provide for the people of Darfur to be represented at the various levels of government, for a genuine guarantee that the Janjaweed militias will be disarmed and for a guarantee that the two million displaced persons and the 200 000 refugees will be able to return safely to their lands.
We also call for humanitarian officials to be guaranteed free and secure access to all of the conflict zones, and we appeal to the Commission and to the Council to ensure that the European Union significantly increases its humanitarian aid.
We also call on the Sudanese Government to end its armed offensive and to immediately accept the Security Council decision to deploy a UN peacekeeping operation with the aim of putting a stop to the violence.
It is now that Darfur needs Europe. We here, in the European Parliament, do not have the right to turn our backs on this issue.
. – Mr President, unfortunately, where Darfur is concerned, the resolutions and the declarations have been following on from one another for several years now with, it would seem, little to no success.
As has been pointed out, the abuses continue, the acts of violence are on the increase and the women and children are the main victims of these crimes and these atrocities. This situation is totally unbearable. Faced with that, there seems to be a growing sense of powerlessness or fatalism, but we have a duty to get involved now so that we can make genuine progress on the ground. In fact, the more time that goes by, the more the government in Khartoum thinks that it can act with impunity and says to itself that, in the end, by digging its heels in and by gaining time, it will achieve its ends.
If we want to act, then, it seems that there are three priorities to fulfil. Firstly, the top priority is to gain access to the refugees because, right now, thousands of people are in fact suffering from hunger and violence, and no one can gain access to these populations: it is this situation that must be improved as a matter of urgency.
The second priority is the fight against impunity. It is unacceptable that, despite the declarations and the vague desire for sanctions, nothing has ended up being done. The criminals and those who are growing considerably richer continue to go about their business as though nothing were wrong, and little has been done in that regard.
The third and final priority is, of course, the establishment, as quickly as possible, of a United Nations force that can go and strengthen that of the African Union, which is all the same playing an important role that should be consolidated.
So, admittedly, here we are now obliged to call on China and Russia to play a positive role in this affair, even though everyone knows that China and Russia are perhaps not examples of the ideal to aspire to when it comes to respect for human rights or for the populations affected by such conflicts. Furthermore, we must, at the same time, call for a general dialogue, as the previous speaker pointed out.
Finally, I have a few words to say about the role of oil in this affair. We are not burying our heads in the sand. We know only too well that oil stirs up conflicts, excites envy, enables people to buy weapons and also leads to standstills, particularly on the part of China - which has very important interests in that area – and of all those, and the superpowers in particular, that are now searching ever more feverishly for oil resources to which they can have easy access.
We will therefore have to integrate this issue of access to oil into a much broader, European and international, context.
. – Mr President, ladies and gentlemen, the humanitarian and political situation in Darfur is getting worse from one day to the next. According to Jan Egeland, the UN coordinator for humanitarian aid, the humanitarian situation has deteriorated since 2004: entire regions of Darfur have been left without any humanitarian personnel because the Khartoum government is preventing international agencies from gaining access.
The persecution of the civilian population by the notorious Janjaweed – armed gangs financed and supported by the Sudanese central government – now looks very much like genocide. The international community cannot just stand by and look on, now that the forces sent in by the Organisation for African Unity to protect the civilian population have practically failed. Their lack of any political and military credibility is now beyond doubt. That is why we support UN intervention under Security Council Resolution 1706, which the Sudanese Government stubbornly disregards.
The peacekeeping troops proposed under Resolution 1706 now need to be deployed in order to protect hundreds of thousands of women, men and children who for too long have been suffering attacks from the Janjaweed, even though previous UN resolutions have rightly called for them to be disbanded.
It would be even better, of course, if the Sudanese Government approved the deployment of the UN force; I hope it will, and I also think that the Arab League countries should put more effective pressure on Khartoum to accept the UN resolution. At the same time, however, any kind of Sudanese veto against the United Nations would be unacceptable: there are hundreds of thousands of innocent lives at stake, and we need to do something for them.
Otherwise, the entire credibility of the international community will be called into question. It is therefore crucial that the UN be allowed to send its humanitarian personnel into the whole Darfur region; otherwise it will be impossible for humanitarian aid to be distributed properly.
Sudan has to realise that it must cooperate with the United Nations in order to be fully accepted into the international community.
. Mr President, there certainly is unity in this Chamber this afternoon on what should be done regarding Darfur.
Three hundred thousand people have been killed and two and a half million driven from their homes. In the last month alone, 50 000 people have been driven from their homes. This really is a human catastrophe on a massive scale. The only solution is to put in place a proper United Nations force with a very clear mandate. The only way we can get that is through aggressive diplomacy. How can it take 30 days, a period of time criticised at that stage as too lengthy, to get a UN force in place in Lebanon, yet with Darfur we are talking about three years? It is because we are not as committed to this problem as we should be.
Yes, people blame the Sudanese Government, and it is to blame. Its crimes have been outlined by previous speakers so I will not go over them. It is hiding, for trade reasons, behind the governments in China, Russia, India and Malaysia, which said that they would protect the Sudanese Government and veto sanctions against it. We must put pressure on these governments to make sure that they do not allow this to happen. They and everybody must help to try to stop what is happening in Darfur. It is an absolute catastrophe.
We need a UN peacekeeping force at least 20 000 strong on the ground in Darfur if we are going to stop it. The present force of 7000 African Union troops is ill-equipped and, when you consider that the area they are covering is the size of France, it is quite impossible for them to police it. A proper UN force is needed and it is needed quickly with a proper mandate.
Sudan requires a political solution very fast. The UN and the EU must act. We must confront genocide and do everything we can to facilitate peace in the region. It has been ignored for too long, it is an absolute outrage and the Government in Khartoum cannot be allowed to get away with it any longer. It cannot hide behind other countries which say that they will veto any action taken against Sudan. We must act to make sure what is happening is stopped.
– Mr President, there is no doubt about it: the Darfur crisis is the result of the government’s policy of Arabisation, as well as of its willingness to arm the militias engaged in the civil war in southern Sudan.
The results of that policy are to be seen – as already emphasised in this debate – in innumerable deaths and millions driven from their homes, leaving swathes of land unpopulated. Despite that, President Omar al-Bashir denounces it as a lie that Sudanese Arabs are attacking Sudanese black Africans, and claims that human rights organisations that decry the present state of affairs are doing so only in the hope of attracting more donations.
It is evident, then, that what Sudan would prefer is to be left to itself and its civil war. The best hope is that it will agree to the extension of the mandate for a peace mission by the African Union, although those with inside knowledge describe this as not only badly equipped and under-motivated, but also – quite simply – as completely out of its depth.
Although the deployment of the UN’s 'blue helmets' promises to bring much greater success, this is rejected as neo-colonialism. Perhaps, then, this genocide might be halted if there were an agreement to send a multinational peace-keeping force composed of Africans and Muslims, in other words a joint intervention by African Union and UN troops.
Mr President, Darfur continues to be a humanitarian crisis. More than a quarter of a million innocent people have been killed since 2003, and a further 2.5 million people have been displaced. The UN Security Council adopted Resolution 1706 last month calling for the deployment of more than 22 000 peacekeepers in the region. However, the Government of Sudan remains opposed to such a force, accusing the UN of an exercise in neo-colonialism manipulated by Washington. This is nonsense talk and it is nothing more than the Sudanese Government playing politics with people’s lives.
The mandate of the African Union Mission in Sudan has been extended so that the UN now has three more months in which to reach an agreement with the Sudanese Government on the need for a more effective multilateral force to protect civilians. However, in the likely scenario of Sudan’s continuing to resist UN efforts, the UN must take a stronger stance. The UN may need to consider, for example, military intervention under Chapter 7, given its responsibility to protect civilians where national authorities fail to save their populations from genocide, war crimes, ethnic cleansing and/or crimes against humanity.
The Sudanese Government has shown no willingness to protect internally displaced persons. In fact, there is strong evidence to suggest that it has assisted and sponsored attacks on refugee camps. For the time being, support for the 7000-strong AU force is essential and the UN has agreed to give logistical and material support. The Arab League has finally pledged some economic support and EU Member States also need to be generous in this regard.
The EU has a responsibility to make Darfur an ongoing priority for the UN. More pressure is needed on China and Russia in particular to play a more positive role in Sudan. More civilians have died in Darfur than in Iraq and Afghanistan combined. We all have blood on our hands because of the slow international response to what has happened to date. This is the toughest resolution that we have seen on Darfur, but it is action that is needed. I hope we will not be looking back in a year’s time at another 100 000 dead.
– Mr President, at this time when we still want – although I do not know whether we are able – to remain hopeful about the peace agreement signed in May, we are witnessing the deterioration of the humanitarian situation in the region, which many other Members have already described.
The European Parliament is once again issuing its opinion on the situation in Darfur and, in my particular case, I am adding my voice to that of the victims: the civil population, the women and the children of Darfur.
Since the armed conflict broke out three years ago, the appeals from the humanitarian agencies have become increasingly desperate. They have been entirely in vain. The more than 50 000 dead, the two and a half million internally displaced and the 500 000 refugees illustrate the tragedy of a region in conflict better than anybody’s words could.
In its resolution, my group introduced its grave concern about the violation of the rights of children and the generalised rape of women as a weapon of war. This has unfortunately not been included in the compromise resolution, as if it were of no importance.
Hundreds of thousands of children killed, disappeared, sexually abused, kidnapped, displaced, used as soldiers and then abandoned etc. can be counted and identified and, furthermore, have no access to humanitarian aid.
We are all to blame, not just the Khartoum government and the military and guerrilla factions. There is complete impunity despite the fact that Sudan had ratified the Convention on the Rights of the Child and its optional protocol on children in armed conflicts.
We also have specific data indicating that, last August, more than 200 women were sexually assaulted in one single camp, and that is something that humanitarian organisations had been warning us about. This information is telling us more and more about the infernal spiral into which Darfur is being plunged and in which, once again, the bodies of women and girls are often the favoured battleground of the soldiers and guerrillas.
With regard to things that are happening today, in another camp of displaced people, rather than being protected, women have been raped and are being prevented from reaching …
Mr President, the situation in Darfur is extremely grave. The Government of Sudan is pouring its troops into the region and the extension of the African Union’s mandate by three months is only a breathing space.
The population of Darfur still faces the prospect of so-called security being provided solely by the Sudanese Government, with no international protection. Those of us from Parliament who visited Darfur in 2004 saw with our own eyes razed houses scattered with empty shell cases. That was all that was left of a village bombed by the Sudanese Government in the name of security.
Even as recently as last week, a Sudanese Government Antonov plane was bombing villages in north Darfur. If there is no international presence in Darfur there will be a total massacre, notwithstanding all the hand-wringing and assertions of ‘never again’ after Rwanda.
That is why the presence of the UN force, as authorised by Resolution 1706, is so vital. There is no more urgent task for international diplomacy than to work with Russian and China to isolate Sudan and impose a UN presence in Darfur.
The EU-China statement on 11 September was encouraging, but it needs to be built on. I would ask the Council what steps it is taking to achieve that. For its part, the African Union has said that an Africa-dominated UN force in Darfur is absolutely necessary.
On the worsening humanitarian situation, a growing number of places have become no-go areas for NGOs because of the current fighting. At the same time, the number of people dependent upon humanitarian assistance has risen to nearly 3 million. This month more than 30 new cases of cholera have been reported. Without true peace, the humanitarian effort will collapse and hundreds of thousands of people who fled their homes to save their lives will now once again face death.
– Mr President, ladies and gentlemen, I do not need to repeat what has just been said about the situation in Darfur in all its frightful cruelty.
What I do want to say right now is that I am less than convinced by what has been said by the presidency, the Minister, or, indeed, by Commissioner Frattini. For as long as those responsible within the European Union – by which I mean you, you in the Council and the Presidency – cannot even realise that what is going on at this very moment is genocide, and while you only talk about how we are going to play our part in reconstruction once peace is established, and so on and so forth, I wonder why you do not call this by its name, for what matters most of all is that this genocide – which is what is going on here – should be brought to a halt, and once that is done we can get on with the rebuilding work.
There is a need for clarity, not least within the European Union, the dilemma in the Security Council is that China and Russia are preventing anything being done. It is clear, then, that the right of veto in the Security Council must be abolished. No country on earth must be allowed to use a veto to allow genocide to continue.
Secondly – and this is something we Europeans can do – we have to spell out the fact that, under such tragic circumstances, the so-called sovereignty of the Sudanese state is very definitely negotiable. It is human security, the protection of human life, that is the ultimate good, rather than the alleged sovereignty of an undemocratic, brutal and failing state.
Let us just recall the debates we had about sending troops to the Congo and then to the Lebanon – this time we are talking about 22 000 soldiers. We cannot respond to the news that there will be an extension until December by saying ‘hooray’ and hoping that by then 22 000 soldiers will have been found for a UN force; that will not work. It would mean that we would, until December, remain passive spectators of genocide and would only then get around to grappling with the issue, without having already done anything about it. Europe cannot adopt such a policy!
– Mr President, the situation in the Sudanese province of Darfur is quite obviously terrible. People are being driven from their homes, brutally, in what Jean Ziegler described as a ‘dreadful tragedy’, but it is pretty easy to say that troops should be sent, as provided for in the UN resolution. You all know what this UN Resolution says; it says that the Sudanese Government – as is customary – must give its consent, and that is precisely what the Sudanese Government is not going to do. What that means is that what is needed in this situation is a political solution rather than the calls for troops or for preparations for their deployment that we hear from within NATO.
The European Union’s part in this really is what the Council and the Commission have described it as being. It is very easy to say that we want the troops. The problem is that there are certain ground rules that must be complied with, and they do indeed say that the relevant government must give its consent, and this one has not done so. I want to underline once more what the honourable lady Member from the Group of the Greens/European Free Alliance said; particularly in Southern Sudan, there are certain economic interests that play an essential part in this conflict – reference has already been made to oil – and this involves not only China, but also, without doubt, European states, such as the country from which I come, for Germany, too, is heavily involved because of the plans for the building of a major railway line there. The call for people to be helped sounds wonderful, then, and it is one that I certainly endorse, but it should be realistic and should actually result in more humanitarian aid being provided.
– Mr President, Commissioner, I would prefer not to speak at all, in protest at both your and our ineptitude. Yet China needs minerals, oil, markets, water and land. What we are witnessing is the Chinese colonisation of Africa. The Sudanese Government, a partner or constituent part of Al-Qaeda, longstanding home to Osama, staunch ally of Al-Tourabi, literally practices ethnic cleansing, raping and impregnating tens of thousands of women in the cause of Arab-ness and membership of the League of Arab States. The Russians supply the arms. The mission of the African Union has reached breaking point. Our glorious African intervention leaves two million people in exile and half a million dead.
I should like to ask the Council and the Commission what they are doing in order to provide immediate support for a substantial United Nations mission under Chapter VII? What actions are they taking to finally implement the no fly zone called for in 13 completely pointless resolutions? What are they doing in order to ensure that they put an end to the impunity of all those who rape and kill completely innocent civilians? It shames me that as a member of Parliament’s Investigation Committee I took on more responsibility when I visited Darfur and Abéché, and yet today all I can do is prattle on, if you will excuse the expression. Commissioner, imagine looking into the eyes of a young woman who is caring for a baby and asking her the child’s name. She cannot answer you and she says she does not know, because the child was born out of rape. How do you think you would feel?
– The al-Bashir Government has been the main perpetrator of the strategy of genocide against the people of Darfur. The EU cannot remain under any illusions on this issue. The Commission, the Council and the European members of the United Nations Security Council must, as a matter of urgency, confront Sudan by sending UN forces to the Darfur region with a robust mandate under Chapter VII of the Charter. There can be no more excuses or dithering. The Sudanese Government must be punished if they persist in thwarting the efforts of the international community in Darfur. As a matter of urgency, bank accounts must be frozen, and members of the Sudanese Government and others already identified by the International Criminal Court as being the ringleaders of the atrocities must be prevented from travelling.
If China and Russia continue to drag their feet as regards an embargo on Khartoum, the EU must get together with the United States and declare a trade embargo, especially on weapons and oil, and a complete freeze on the financial transactions of the Sudanese Government. Military measures are also urgently required. A no-fly zone over Darfur could be operated from eastern Chad to block the Sudanese air force from attacking the population of Darfur, as I and other Members of this Chamber witnessed near Al Fashir in September 2004.
A multinational force must be sent immediately to eastern Chad to protect the refugees, to prepare the UN force in Darfur, to control the border between Chad and Sudan and to restore some stability in the region. That stability is also threatened by the heightened tensions in Somalia on account of the Ethiopian intervention instigated by the Bush Administration, which has had the disastrous outcome of strengthening the Islamic courts in Mogadishu.
Lastly, the EU must not remain silent over the role of China, Russia and the Arab League in supporting Khartoum’s strategy of genocide. After the UN enshrined the principle of the responsibility to protect, Moscow, Beijing and Arab capitals have shamed themselves by seeking to sweep the lessons of Rwanda, Bosnia and Congo under the carpet when it comes to Darfur, where a Muslim population is being massacred by Muslims.
Mr President, when back in August the United Nations humanitarian aid coordinator, Jean Egeland, pointed out to us that the situation in Darfur was the worst it had been since 2004, he was also reminding us once again that it has long been time to resolve this situation.
It is true that the UN is insisting that a United Nations mission be sent to the area, but it is also true, as has been said, that the Sudanese Government’s opposition makes that more difficult. Nevertheless, as the International Crisis Group points out so often, it is our obligation to apply what is known as the responsibility to protect. We have the responsibility to protect and we cannot shy away from it.
Three very specific things can be done with regard to Darfur: firstly, very directly, we can impose sanctions aimed directly at any actor, including the government, which is currently breaching the ceasefire or directly attacking humanitarian operations and, as has also been said specifically, and I would emphasise this, attacking the civil population, particularly women.
Secondly, the African Union can and must be used to a greater extent, in order to ensure that the different parties accept at least part of the Darfur peace agreement, but, to this end, the support of international partners, including the European Union, is also needed.
Finally, and this is the most important thing, the United Nations Security Council must speed up the process of deploying United Nations forces on the ground, in accordance with the clear mandate of Chapter 7 of the United Nations Charter. Otherwise, it will be difficult to halt this massacre.
Mr President, Darfur is a humanitarian disaster. This tragic region has reached crisis point and we need to give it our full attention and take swift action, as Mr Annan, Secretary-General of the UN, said just a few days ago. It would be hard to disagree with his views. The whole world is aware that the region has continuously been at war since 2003. As a result, 300 000 people have died and over 2.5 million have been displaced.
Alarm bells have been rung in recent weeks by humanitarian organisations working in Sudan. Three million people in Darfur depend on international humanitarian aid, including food supplies, medical aid and shelter. It is becoming almost impossible to provide this aid as a result of the escalating conflict in the region. Twelve international aid workers have been killed in Darfur since the beginning of May alone, which is more than those killed over the last two years.
Although the African Union is to remain in the area until the end of the year, it is clear that it cannot put an end to the war on its own. We should remember that this is an under-equipped and under-financed 7 000 strong contingent, covering an area the size of France. Even if it were to be reinforced by a further 4 000 soldiers, it would be unable to assist the millions of civilians under attack in the region or to guarantee the security of international organisations and protect refugees.
A number of solutions to the problem are currently under consideration. They range from deploying UN forces in the field, through substantial UN support for the African Union in terms of logistics and equipment, to NATO commitment to resolving the conflict. As I see it, one thing is abundantly clear. African countries and their leaders should be much more involved in finding a solution to this pressing problem. They are experienced, are familiar with the area and have established strong contacts there. We should therefore encourage our African partners to become more strongly committed to finding a solution to this conflict.
Mr President, everyone is saying: ‘Darfur is on the brink of the abyss’. The parties involved in the conflict continue to kill and to rape. The civilian populations are their daily targets. Humanitarian workers are abandoning the area under the pressure of the acts of intimidation and, indeed, murders, since 13 have been killed over the last few weeks. The conflict is threatening the entire sub-region, extending, as it does, to Chad and to the Central African Republic. It seems that all is now set for the final assault. All is set for a massacre. The government is playing a cat-and-mouse game with the international community. It is a very cruel game that is paid for each day in hundreds of human lives.
Since 2004, the Union has spared no financial efforts, and this commitment has certainly helped to prevent carnage. However, a firmer political commitment is now vital. The priority is to act as quickly as possible and to deploy, in accordance with Resolution 1706, a United Nations peacekeeping force with a mandate to use force if necessary to protect the civilians.
However, the only way to protect the populations is to do so quickly, here and now - by forcing the Sudanese authorities to stop their current offensive and to apply the peace agreement to Darfur; by strengthening the mandate and by giving the material resources to the African Union forces that are on the ground and that, at the moment, do not constitute a solid enough shield to protect the civilian populations; and, as my fellow Members have said, by immediately introducing the no-fly zone provided for in United Nations Resolution 1591. Furthermore, if appeals to reason are not enough, well, let us clear the way for sanctions: an oil embargo, an international arrest warrant, and individually targeted sanctions against the perpetrators of atrocities and, in particular, against the 51 people whose names appear on the list passed on to the International Criminal Court. Ladies and gentlemen, this Parliament will not allow the first genocide of the 21st century to take place, in silence and practically in front of its very own eyes.
– Mr President, ladies and gentlemen, the aim of my speech is to strip away the last veil of hypocrisy surrounding the Khartoum government’s stance.
In 2000, I went on a visit to Sudan together with the Members of this Parliament who also sit in the ACP Assembly. Mrs Kinnock and I were able to talk to Ibn al-Turabi, who was then in prison; he was an old companion in arms of Omar al-Bashir, one of the leading figures of Islamic fundamentalism in Sudan and one of the men who had organised hospitality for Osama bin Laden in Sudan.
Back then, in 2000, he spelt out to us what the Khartoum government’s ‘Arabisation’ strategy consisted of. It was a strategy to Arabise – and I mean just that: not to Islamise, but to Arabise – an area inhabited by what many official Sudanese Government documents termed the ‘Darfur monkeys’, in other words the people of Darfur.
Well, if Europe acknowledges this, it now means once again that we must not simply play along with the government in Khartoum by asking to mediate between hypothetical opposing sides, because there are no opposing sides. There is no civil war in Darfur: there are just murderers and victims. There are just murderers acting hand in glove with the men that give the orders in Khartoum, who use them to pursue a demented ideology that is no longer likely just to lead to genocide, but will ratify a genocide that has been going on for a very long time.
It is therefore crucial for Europe’s institutions to adopt emergency measures, such as those described just now by Mrs Carlotti, in order to bring on board everyone who cares deeply about the lives of a generation.
– Mr President, the Darfur peace agreement was concluded in May 2006, and not one single deadline in this treaty has been met since then. There is no less fighting, no less violence against the civilian population; indeed, both are on the increase. Rape, carried out systematically, is still being used as a means of waging war, and a sharp increase in the number of rapes was recorded over the last three months. The Sudanese Government is still opposed to a UN mission, which would have significantly more resources, troops and powers than the present African Union peace mission, which is largely ineffective. Much as the expansion of the African peace mission to 11 000 police officers and soldiers in the Western Sudan is to be welcomed, the African Union’s continuing and collective support for UN troops shows that this can be seen as no more than a transitional measure.
It is evident that the Sudanese Government is already planning to send its own troops to protect the region. Amnesty International warns that ‘the prospect of soon being “protected” by the same government soldiers that had driven them from their homes and mistreated them, is spreading panic among the people’. Aid organisations active in the region fear that they would have to close their operations down completely if the government troops were again to come up against the bands of secessionist rebels that have not yet signed the Abuja peace treaty.
We therefore call on the Sudanese Government to comply with Chapter 7 of the UN Charter and accept the presence in Darfur of a UN peacekeeping force of the kind provided for in Security Council Resolution 1706.
Sudan is standing on the brink of disaster. Every attempt must be made to prevent another genocide on the continent of Africa.
– Mr President, ladies and gentlemen, as two Sudanese survivors told me, we need to break the silence suffered by the victims of the genocide.
It is on behalf of these silent victims of the genocide under way in Darfur that I have taken the floor today to direct an urgent appeal – a cry of distress – to you. It is not only an MEP, but also the chairman of an international NGO that is very involved in Darfur, who is addressing you.
I belong to a generation that vowed that, after the Holocaust, there would never again be anything like it. The words ‘never again’ are uttered repeatedly, but here we are again having to talk about this issue. Are we going to wait until all of the populations have been exterminated before we mourn for them? How many people need to die before we intervene? Is there a minimum threshold of people who need to be sent to concentration camps before we intervene? In fact, I believe that there are some victims that will never be very popular. Darfur is one of them. Mr Annan declared that Darfur was hell. Yet, it is impossible to imagine just how hellish it is for the populations tortured by the genocidal militias that are in the pay of an illegitimate government.
Are we going to add to what is a crime in itself the crime of indifference? No! The torturers need to know that we will not leave them alone because we cannot say that we were unaware of what was going on. We are aware, but we are not taking action. Europe has a powerful role to play. Europe must put real pressure on and show itself to be more offensive in demanding an end to the atrocities and the massacres and in demanding the deployment of the United Nations forces in order to protect the civilian populations in Darfur. This can only be achieved by means of diplomatic efforts and very strong international involvement. For once, the army can intervene in a positive way in order to come between the murderers and the murdered. We must demand a solution to the militias and we must call for the delivery of humanitarian aid.
As a number of my fellow Members before me have said, let us waste no time, for we are actually witnessing the first genocide of the 21st century.
– Mr President, ladies and gentlemen, Commissioner, unfortunately the war in Lebanon and the clash in the Middle East have taken up international interest and the international news at the expense of tragic developments in Darfur, where there is a humanitarian crisis, genocide, ethnic cleansing and a criminal war.
We have UN Security Council Resolution 1706, which we are calling for to be applied. With Resolution 1701 on Lebanon we had international action for its full application. Five resolutions later, however, in Resolution 1706, we unfortunately find – as regards its application –international indifference and international hypocrisy. Two sets of standards for this major humanitarian crisis which is ultimately also undermining our common European values and principles.
I believe, Commissioner, that the European Union basically has a moral responsibility, not only a political and strategic responsibility, to take initiatives. The bureaucratic resolutions of the Council of Ministers alone do not suffice. On 20 October we have the summit. What is needed from your side also is for the European Union to take an initiative in the Security Council, so that there is a common stand by all the members of the Security Council on the resolution of the problem, on the application at long last of Resolution 1706 and, because we need to speak honestly, there is an obligation for initiatives to be taken on China. China is one of the countries which is responsible for the prolongation of this impasse, of this crisis. The Arab League has the same responsibility. So take initiatives towards the Arab League, the Islamic conference, China, Russia and even the United States. The bland statements by Mr Bush and the US Congress do not suffice and, finally, Commissioner, the of international law relating to the right of international intervention when human rights are being trampled underfoot must be applied.
Mr President, we have all witnessed the crimes against humanity committed on Sudanese soil over the last three years. They include genocide, war crimes and ethnic cleansing. While we watch helplessly from our ivory towers, the Sudanese state is failing to fulfil the basic duty required of any state, namely to ensure the security of the population of a given territory. We gaze down from Brussels and Strasbourg on events in Sudan, despite the fact that the European Union arose from a political and moral protest against crimes of that nature. Each successive enlargement was heralded by the same clarion call: never again, never again will we allow such crimes against humanity, never again will we permit ethnic cleansing, never again will we tolerate genocide!
In the statements made today by representatives of the European Union, I did not detect such strong commitment to ensure that the European Union actually does all that lies within its power to stop the widespread slaughter in Sudan. What steps should be taken? Over the coming weeks, the Union should focus on exerting effective pressure on the government in Khartoum to ensure that it agrees to the deployment of UN peacekeeping troops on Sudanese territory. Should that endeavour not be successful, and should the government in Khartoum continue to refuse to countenance the presence of UN peacekeepers on its territory, then it would be appropriate to further increase the logistical and material support provided to the African Union mission to Sudan. If all that fails to impact on what is happening in Sudan, we should consider calling on NATO forces to ensure that the African Union’s military mission is in a position to guarantee peace and security across the territory of Sudan.
Mr President, ladies and gentlemen, this has been an excellent, robust debate. I can assure you that the Council does not view the situation in Sudan and Darfur apathetically. We all agree that developments there have been very worrying, and we must do everything in our power now and in the future to improve the security and humanitarian situation in Darfur. We are constantly doing everything in our power, or at least a good deal. We are maintaining active diplomatic contact with the various parties and third countries in order to gain the widest possible support for the UN Resolution and its implementation, and to be able to step up the pressure on the Sudanese Government. Special Representative Pekka Haavisto has an important role to play in Sudan in ensuring that all parties there commit to this peace process, as otherwise there can be no lasting peace.
It is very important, and a positive sign, that the African Union has, through its AMIS operation, shown itself to be strongly committed to resolving this crisis. That dedication has had the support of the European Union, and this continues to be the case, as the EU lends support to the AMIS operation in the form of logistics, material aid, planning assistance and other similar measures. The African Union has decided to increase its peacekeeping presence – that is, its AMIS operation – by an additional 4 000 troops, meaning there will be a total of 11 000 troops stationed in the region.
When the UN operation is finally underway in the region, the easiest way to promote its acceptability in the eyes of the Sudanese Government may be for it to be made up of African and Asian troops. We also have to remember that the other neighbouring countries in the region have a very important role to play when it comes to border issues and refugee problems.
The human rights situation in the area is very worrying, as has been mentioned in this debate. The European Union has highlighted these human rights issues by including them in the agenda of the UN Human Rights Council now in process. With regard to the issue of genocide, and the use of this term in particular, we should remember that the International Criminal Court is investigating this at present, and the European Union supports the work it is doing.
There is not just one key to a solution on Darfur and Sudan. It is very important that we make progress along all the paths open to us in an effective, broad-based, and coordinated way, and in a spirit of cooperation.
. – Mr President, ladies and gentlemen, I agree entirely with the conclusions expressed by the Minister, who is representing the Presidency.
I do not think anyone in this Chamber is in any doubt about the catastrophic scale of the Darfur tragedy, just as there cannot be any doubt that it really is genocide. Today's debate, however, touches on a much more general political problem that is extremely important for this Parliament and for the European Union’s institutions in general: the Union’s role as the promoter and defender of fundamental rights outside its borders.
We often wonder whether the European Union can and must (I personally think it can and it must) be a standard-bearer throughout the world for the fundamental rights primarily of respect for human dignity – human dignity that has been utterly destroyed in the Darfur tragedy. For it to play that role, however, the great political debate that we must address is how Europe can take these values beyond its borders and uphold them when there are other parties like the Sudanese Government, which tolerates and encourages fundamentalism and the most violent, horrible excesses committed by the militias. Well, many of you have said in no uncertain terms, ‘Let us go in with troops and weapons to implement Article 7; let us send in a military force that can use force to put an end to this catastrophic situation.’
I am well aware that this is one of the options provided for in the international treaties, but then I remember that, when promoting human rights around the world, we Europeans have often talked of guaranteeing the so-called principle of ownership: in other words, we cannot decide here in Strasbourg or Brussels on the right path for another country or continent to follow and simply impose it on them. We have to work with the local institutions and, in my view, the first part of the solution will be to work with the African Union, strengthening its role and ensuring that it gets the practical help it needs. We do not want Europe to be seen as aloof one moment and suddenly in there the next, deploying troops and weaponry and playing a role that, if anything, the African Union ought to be consolidating and strengthening.
As the Presidency has just pointed out, that is the first step. The second step along this path will be to provide logistical assistance on the ground. That is a job that we – the European Union and its institutions – can do, and the Commission can also provide economic aid. How can we guarantee that the humanitarian aid will actually reach its intended destination: the suffering population and the NGO workers on the ground who are risking their lives? Logistical assistance on the ground is thus another area where we, the European Union, can make a difference.
The third step, which has not really been given enough weight by some people, is how to work with the Arab League. Ladies and gentlemen, we come up against the sensitivities of Islamic or Arab countries in many parts of the world. In some cases they are our staunch allies, as in the fight against terrorism, for instance. In other cases they prove so extremely sensitive that it is advisable for us to reach agreements before intervening.
What is the difference between Darfur and Lebanon? The difference is that in the case of Lebanon there was an agreement, and the troops went in as peacekeepers because the Lebanese Government and the Israeli Government both accepted it. The Sudanese Government, on the other hand, still rejects the idea. Do you believe that it would be possible to intervene unilaterally without a strong role for the Arab League? Do you not think that, without a strong role for the Arab League, such action would send out an extremely negative signal to that enormous population – which unfortunately harbours the most fundamentalist ideas in the world? Would that not strengthen the extremists and fundamentalists, who would then have a further argument in their propaganda arsenal?
The third part of the solution, therefore, is the Arab League. We are working to encourage the Arab League to distance itself from the Government of Sudan and to withdraw its consent and support; as you know, this is happening to a certain extent, but we have to do more along these lines.
Then there is another point that somebody mentioned: what if the Khartoum Government does not listen to the international community? I have always been of the opinion that military action must only be used as a last resort, even if humanitarian intervention is justified under Article 7 of the Treaty.
There are some other middle paths. In this context I heard somebody mention a ‘no-fly zone’; that is a measure that could be explored, adopted and proposed. You realise that, if we proposed action under Article 7 to the Security Council, China, like it or not, would probably use its veto and so nothing would happen. I wonder, therefore, whether it might not be better to work on an initiative – which might not solve the problem but it would help – such as stopping aircraft from overflying the area and killing people with bombs and air strikes. That is another concrete possibility.
I shall end my speech with two remarks. First, President Barroso and my colleague Louis Michel will be going to Khartoum. They will be sending the highest echelons of the Sudanese Government a strong message explaining that the European Union intends to take strong diplomatic action, as well as action on the ground to help the people who are suffering. The message will refer to the isolation to which Sudan would be consigned if it continued to refuse to listen to the international community. Such isolation would be particularly devastating for Sudan itself: being isolated from the rest of the international community would not be in Khartoum’s interests; that, then, ladies and gentlemen, would take away President Bashir’s excuse for maintaining such a negative attitude.
Another very important point that the Commission’s action will address is the role of women and children. We talk about this subject all the time here in Europe: we worry about the victims of human trafficking and forced prostitution and we have even set out a European roadmap for children’s rights. Naturally, we cannot shut our eyes to the rights of women and children outside Europe in such a tragic case as Darfur.
Personally, therefore, I hope that this Parliament will stand firm in its measures on Darfur precisely so as to provide special protection for women and children, who are, as always, the victims most at risk.
– I have received 6 motions for a resolution in accordance with Rule 103 (2) of the Rules of Procedure(1).
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
– The next item is the report by Mr Sajjad Karim, on behalf of the Committee on International Trade, on the EU's economic and trade relations with India [2006/2034(INI)], (A6-0256/2006).
Mr President, as the geopolitical centre of gravity shifts to Asia in the 21st century, if you look at India you see the future. Considering its size and complexity, India’s stable and vibrant society remains a monumental achievement. Its commitment to democracy, pluralism and the rule of law guarantees consistency in trade relations. Yet, for a country approaching a fifth of the world’s population, India counts for less than one fiftieth of world trade.
As India’s largest trading partner and principal source of foreign investment, the EU is poised to help India reap the benefits of liberalisation. With our shared history and commitment to secular government and religious pluralism, the EU and India are natural partners. We became strategic partners in June 2004, yet it was another year before a joint action plan was agreed. Even today, the Commissioner lacks the authorisation to turn the work of the high-level trade groups into a concrete deal. In the meantime, President Bush has succeeded in brokering a quite frankly worrying US-India nuclear deal.
The Commissioner claims India as his destination of choice – and of course I mean Commissioner Mandelson here – yet has fuelled EU obsession with China. India poses equal, if distinct, challenges for the EU and the Commission must reflect that as it lays out its new strategy by working with stakeholders to mirror its China consultation.
The Doha round remains the chief mechanism for shaping equitable globalisation. The multilateral trading system is a most just and effective way of expanding and managing trade and it shields the weak from the use and abuse in the unilateral scramble for trade domination. However, a Doha deal does not preclude bilateral WTO-plus arrangements. Only through greater openness to partnerships that go beyond what a lowest common denominator WTO deal could now provide, will the EU begin to address the global competitiveness agenda of the future.
A free trade agreement with India must be central to the Commission’s new global Europe strategy. This House must back the Commissioner 100% as he makes the case to the Council for a negotiating mandate to deliver bilateral FTAs, opening markets and securing fairer trading conditions in new areas of growth throughout Asia.
India must match our resolve and bolster its promises for Helsinki. India has proved itself adept at juggling global players to boost competitiveness. It is time for a deal with its most obvious partner. Deadlines must be set so that we can achieve common ambitions in the areas that will dictate the terms of the 21st century: protection of intellectual property rights, open markets for services and investment, and effective trade defence instruments.
No strategy for economic growth is complete without addressing the growing crisis of climate change. The impact of growth in Asia on energy supply is phenomenal. India’s future growth is dependent on meeting spiralling energy needs. Severe shortages and over-dependency on petrol and coal are driving up costs and pollution. An effort to develop nuclear energy is symptomatic of that crisis. However, even if India did develop nuclear energy it would meet only 2% of total energy requirements. It would also constitute a climb-down from Gleneagles pledges to halt climate change and promote energy conservation.
Both India and the EU have long traditions of promoting renewable energy. India has built the world’s fourth largest wind power industry, developed biogas digesters and solar cells and supported the development of renewable energy in Asia. We must work together to define the global energy architecture through innovation and sustainable energy development whilst meeting climate change benchmarks.
India’s economic growth is booming at 8% and is set to double in a decade. Dotcom benefactors make up India’s rich list, cashing in as India becomes the global hub for ITC development. Yet India’s economy remains full of paradoxes. The uneven distribution of the benefits of globalisation has left nearly four million people living on less than one dollar per day.
The EU must ensure that the benefits of our trading relationship are shared with Indians – all of them. International trade can be a powerful driver of economic growth and poverty reduction but it is not a silver bullet. To continue to lift people out of pockets of poverty, India’s trade reforms must complement development policies.
Linking external and internal policies is not aided by India’s infrastructure, which displays characteristics of a developing nation while seats of enterprise dominate the skylines of Mumbai and Bangalore. Investment must focus on rural areas, providing better water supplies and sanitation, improving transport links and the quality of grid power output.
India is committed to the Millennium Development Goals and its own five-year plan exceeds UN expectations, but there is increased doubt that India will meet four out of the eight goals on schedule. Serious concerns remain over child labour and the spread of HIV/AIDS has a potential to disrupt India’s progress.
Trade relations cannot be divorced from human rights and development concerns. We have a duty to India to reverse those trends. EU assistance must be directed to lagging regions and under-represented social groups. Capacity-building efforts must focus on the poorest states, enabling them to use funds effectively. Foreign investment must provide funds for education and rural health.
As India moves from developing to developed, it bears regional responsibility and sustained growth. It must take its neighbours with it. SAFTA will bring manifold expansion in the region. True, it has not been smooth sailing and Indo-Pak disputes have stalled progress, but strong leadership in the region has led to trade now being used as a confidence-building measure, particularly over Kashmir.
Europe must look at Asia and consider its astonishing growth as an opportunity rather than a threat. The EU needs more confidence about its ability to manage change and remain competitive. Inevitably it will require some restructuring and a change of mindset.
Mr President, I would like to thank the rapporteur, Mr Karim, and the International Trade Committee, for the excellent work that has been done.
The report is comprehensive, addressing almost all possible aspects of EU-India economic and trade relations. This report is also timely, as it takes place ahead of the forthcoming EU-India Summit in Helsinki on 13 October 2006, and we will take its recommendations into consideration. Our cooperation with India is manifold and it is difficult to address it exhaustively in this speech. Therefore, I will point to some of the main features that respond to your concerns and also update the House in more detail on the trade and investment issues.
Generally, our cooperation is good and is making progress. Regarding the environment, for instance, last year India hosted the first EU-India forum on waste management, which was followed by various visits by and meetings of the working party on that issue. The holding of the second Environment Forum is under discussion.
Regarding employment and social issues, the Commission and the Indian Labour Minister agreed in a bilateral meeting a work programme for 2006 and 2007 based on the Joint Action Plan. A draft memorandum of understanding is to be signed, or initialled, at the forthcoming Helsinki Summit. More broadly, following a bilateral meeting between Commissioner Almunia and the Indian Finance Minister, the launch of regular macroeconomic dialogue has been proposed.
The business side has not been forgotten and thanks to Commissioner Mandelson, who pushed forward the idea with his counterpart Trade Minister Nath, the EU-India CEO Round Table, allowing active business-to-business dialogue, is now ready to be launched at the Business Summit on 12 October 2006.
Our development cooperation is concentrated on sector support for elementary education, health and family welfare. Poverty alleviation has been the central objective in all projects. The Country Strategy Paper (CSP) for 2007 to 2013 reaffirms that commitment with an approximately 65 to 70% allocation to the health and education sectors. Encouragingly, our State Partnership Programmes with Rajasthan and Chhattisgarh, amounting to a total contribution of EUR 160 million towards supporting water management, education and health, have been signed and can now be implemented.
Turning to trade and investment relations with India, I welcome the fact that the conclusions of the report adopted by the International Trade Committee fully support the Commission's approach. More specifically, the Committee has called on the European Union to enter into a free trade agreement (FTA) with India. India is keen to launch a free trade agreement with the European Union as soon as possible. This has been the Indian position for a long time, pushed by Prime Minister Singh himself.
I welcome the committee's first comment that negotiations on the Doha Development Agenda (DDA) are not incompatible with bilateral WTO-plus negotiations. The European Union seeks to build on and complement its commitment to the multilateral WTO trading system with a new generation of bilateral FTAs, in particular with key growing markets in Asia. The European Union continues to see the WTO as the fundamental platform on which to build global liberalisation.
There will be no retreat from multilateralism. An EU-India FTA can build on WTO multilateral liberalisation by addressing areas, such as trade and services, public procurement markets, competition policy and regulatory harmonisation, that are related directly to EU trading strengths not yet fully addressed by WTO rules or standards.
We have made sure that the economic case for an EU-India FTA is watertight and that there is a similar level of understanding and ambition on India's part, which is necessary for any negotiation to work. To that end, I welcome the committee's support for the High Level Trade Group's work. On 19 September 2006, the High Level Trade Group finalised its report to the EU-India Summit on 13 October 2006, which recommended that an expanded-trade partnership be developed through the negotiation of a broad-based trade and investment agreement.
The summit will recommend that both EU and India move towards negotiations for such an agreement. Although we will not be launching an FTA at the summit, we will, however, be making positive signals that we are heading in that direction. We do not just want to launch but to prepare the ground for successful negotiations. This may mean further work on some of the more sensitive issues after the summit, so that we improve understanding of each other’s expectations and possibilities for movement. Accordingly, I share the committee’s views that there is a need to deepen discussion on services negotiations, intellectual property rights and public procurement.
Finally, I also share the committee’s concern about the low level of intra-regional trade in the South Asian Association for Regional Cooperation and its recommendation to SAARC to review opportunities to expand trade and investment in the region. We are following closely the problem of Pakistan’s non-implementation of schedules under the South Asia Free Trade Agreement and addressing this informally with this country.
Mr President, I would like to warmly congratulate Mr Karim on his excellent report on India. It is a complex report, as is only to be expected, since presenting an overview of economic and commercial cooperation between the European Union and India, whilst also highlighting the challenges facing the latter, is a complex task. I believe the rapporteur has dealt with it very well.
I appreciate the significance of the economic and commercial issues contained in the report, but I would particularly like to thank the rapporteur for supporting the opinion of the Committee on Development, and viewing India not just as a country undergoing dynamic economic development, a country with great potential and an important trading and economic partner for Europe, but also as a country with a particularly complex social structure, and a country of great inequalities in terms of development levels and in the distribution of profits gained.
At the same time, India is a country struggling with major problems that are typical for developing countries, such as poverty or illiteracy. As I emphasised in my report for the Committee on Development, the main thrust of the strategic partnership between the European Union and India must continue to be work aimed at attaining the Millennium Development Goals and the war on poverty.
I would like to draw attention to two significant development policy issues which affect cooperation between the European Union and India. Economic growth in India has averaged 6% a year over the last ten years. Nonetheless, almost 30% of India’s population, some 400 million people, are still living below the poverty line, existing on less that a dollar a day. The level of illiteracy is almost 40%. It is vital that economic and trade cooperation between the European Union and India helps to redress this unfortunate imbalance. Our efforts must be directed at improving the lot of the poorest sections of society and at promoting best practices in the regions with the highest economic growth. Cooperation in the fields of health and education should also be deepened.
Mr President, this document is basically economic in nature, but it contains a far broader message for both partners. That message relates to political, social, educational, scientific and developmental matters.
We overcame minor differences between political groupings to reach common positions which were often the result of compromise. India can assume from this resolution that the whole of Europe is united in its desire to cooperate with a country with such a great historical heritage and economic potential. Of course, for our part, we shall highlight the difficulties affecting the people of India. In line with European standards, however, these difficulties should be openly discussed and gradually resolved. In order to achieve successful cooperation involving entrepreneurs and citizens, shared common values and aims need to be established. If that is not the case, all that will emerge will be declarations signed by governments and politicians, and we have seen plenty of ineffective documents of that sort drawn up by this House.
We are hoping for genuine cooperation that draws on the experience of past relationships, mainly between the United Kingdom and India. We trust, however, that it will develop into a cooperation partnership , free from the fetters of the past, which may be read as a reference to colonialism.
This document will serve as a basis and a springboard for a healthy exchange benefiting both partners. As shadow rapporteur, I move that it be adopted as it stands.
Mr President, I would like to thank the Commissioner, and also thank the rapporteur for this excellent report, which touches on all the issues that are relevant when talking about India.
The Commissioner mentioned one specific point to which I think we should give in-depth consideration, and that is that India might finally become a geopolitical centre in the 21st century. I think he is right about that and the European Union and the Commission will have to make up their minds. You cannot say ‘either India or China’; that is not the right approach. But we will certainly have to focus, because to deal with both countries and many more countries to come as regards bilateral agreements might be something that is impossible for the Commission whilst making sure that the multilateral round flourishes. So I would like to point out to the rapporteur and the House that my Group will be a little more cautious when it comes to a free-trade agreement.
We are not against a free-trade agreement; quite the opposite. We already argued in favour of a free-trade agreement and regional agreement in 2002, when I presented my own report to this House, but I think we should first have an in-depth debate and discussion on the issue. The Commission will produce its new policy report on 4 October, in only a few weeks. So we will not support a free-trade agreement at the moment, because we want to have a debate in our Group first and we want to be clear that Parliament will be fully involved in the debate and the consultation process.
It is important and relevant to see a shift from the multilateral to the more bilateral agreement and to make sure that there is some coherence when it comes to trade policy. That is one of the reasons why tomorrow we are not going to support the idea of a free-trade agreement at this stage. I am happy also that Mr Karim touched on the various high-tech issues. I think it is absolutely essential that we focus more on India and cooperate more closely with it.
Now, everything I said is not on behalf of Glyn Ford, who is the shadow rapporteur. He apologises to Mr Karim for not being here. He has to go back to England, but he will certainly follow up the issues and discuss them in detail.
I would like to thank the rapporteur for clearly emphasising the importance of the financial sector to the development of the Indian economy. This is a factor which is crucial for Indian and European Union economic cooperation. The volume of investment is quite dependant on the confidence of investors in the target countries and applied standards of regulation of financial markets and accounting. Thus it would be a good idea to invite the Indian business community to take its cue from the accumulated expertise of the European Union in ensuring proper investor protection. I would like to ask the Commission to further promote the experience we have acquired and the European Union financial regulation model that we have been developing and applying so that the Indian business community can take advantage of our expertise in the field. To that end, the work of the Commission must be further coordinated so that Commissioners working in different fields can communicate on a larger scale and so that cooperation with third countries would not only be a task for those engaged in the field but also for all other Commissioners.
One of the major challenges is that the Indian financial sector is not sufficiently liberalised. It requires huge investments, especially for expanding business activities to rural areas. Without development of rural areas, Indian progress is simply unfeasible. But the development of the Indian financial sector will not be possible without input from the major world and European banks. Therefore, we should promote cooperation and invite the Indian regulators to take part in joint European Union and third country expert groups in drafting relevant legislation to ensure that appropriate conditions for common work are provided for in the early stages.
I would also like to support bilateral dialogue, full-fledged economic cooperation between the European Union and India, and reaching common agreements, particularly since multilateral negotiations do not always properly take relation-specific requirements into account.
Mr President, during our previous part-session, we had a report on EU trade with China in which we were severely critical of China’s human rights violations. Today, the subject is trade with India. The report is excellent. I was able to concur with most of what it said, and the Group of the Greens/European Free Alliance will, of course, vote in favour of the report. I wish, however, to concentrate here on one big issue: that of why human rights problems are not accorded importance in the report. They are discussed, but in very general terms. Moreover, the worst problem - and probably one of the world’s most extensive human rights problems – is almost not mentioned at all. I am thinking, of course, of the Dalits, who are casteless. They are mentioned, but in conjunction with the Adivasis, as if all that was at issue was a general problem involving minorities. The Dalits are a despised underclass in several countries, but they are, in particular, India’s problem. They are not only poor and socially excluded. The situation is worse than that. They are treated as if they were not human beings at all. They are untouchable, detested by the other population groups and at the bottom of the pile socially. They do have rights, but only on paper. In reality, they have no rights, and they do the dirtiest and most dangerous jobs. That, moreover, is of course what is interesting in this case. It is they who, in industry and agriculture, work with chemicals so poisonous as to be banned in most of the world. Without instructions or protection, they spray the fields with deadly neurotoxins. In factories, they stand bare-footed in acid baths and colour our textiles. No one else would tolerate these things, but the Dalits are forced to do so. What is more, the EU deals in Indian products without asking candid questions about how they were made. It is a nasty business for India, but it is almost more awkward for Europe, which is well aware of what is happening. Often, we ourselves have sold them the dangerous products. Thousands of people are harmed and many die, and they are Dalits. The Dalits have no voice and no trade union. We ourselves are obliged to be their voice if the outrages are to be brought to an end. The problem needs to be on the EU’s agenda, and it is disgraceful that it is not clearly included in this report.
. – Mr President, ladies and gentlemen, I offer Mr Karim and all the Committee on International Trade my heartfelt thanks for the excellent work that they have done on this report.
India is the world’s most populous democracy and, with a growth rate of 9% in 2005 alone, its rapid economic development as well as its geopolitical characteristics represent yet another challenge to the European Union on the world’s markets. In many respects it is a fascinating challenge and it may bring potential benefits for Europe, but there are also possible risks.
In India, 400 million people live on less than a dollar a day. Sixty-five per cent of the population work in the agricultural sector, with its antiquated structures and methods. Nuclear power is used just as a deterrent in the long-standing war with its neighbour Pakistan, but it is little used to promote ecologically sound development, and that makes the country dependent on energy from abroad and forces it to look around the world for the energy sources it needs for its development.
India is a country of great wealth and great poverty, and even today it is difficult for women to find work, apart from the most menial duties, and particularly skilled work, which means that it is difficult for women to be accepted as entrepreneurs.
It is not a simple matter to talk of India on account of its vast size and all the variables that that entails, but India also represents a major hope for improving the distribution of international trade. India is also a great country with an extremely fast-growing GDP and a highly competent class of people able to keep up with the new international challenges in the field of advanced technology. The economy is moving ahead in many regions, and the gates have been opened to foreign investment, although Europe seems so far to have been excluded. India only accounts for 1% of Europe’s total trade.
Hence we see a need to form a strategic partnership between these two great blocks, in order to create a more fertile climate for cooperation, with better mutual understanding to bring down the barriers between us by adhering to mutually agreed rules.
The recent disagreements in the Doha Round in Geneva led to a few difficulties, but India and the European Union should accept the responsibility of revitalising a multilateral framework. As a country at an advanced stage of development but with profound social imbalances, this Asian giant needs a stronger European presence that can help it achieve more balanced growth.
On the European side, there has to be a fair, open approach aimed at reinforcing Europe’s presence in India and duly supporting our initiatives in that part of the world. What is happening, as should also happen in connection with the growing economic expansion of China, is that Europe is seeking a strategy for itself in relation to the rest of the world.
We must not, however, ignore the scourge of child labour, in many cases involving very young children. This is extremely common in the Indian economy, which lacks minimum standards of social protection for the weakest sections of society; the caste system also makes it difficult for part of the population to live and to grow.
Therefore, while we have the utmost respect for the traditions of this great country, we need to call on the Indian political and economic classes and the companies that operate in India to adopt a highly responsible position and to use every means to fight the problem of children who work rather than study, promoting instead the expansion of literacy, which is the real hope for people in the future.
Mr President, economic analysts are of the opinion that, by 2015, India, which is considered to be an ‘Asian tiger’, will have become the fourth most powerful economy in the world. India will therefore become a strong counterbalance to China in trading terms. In the first quarter of this year, the rate of growth of the Indian economy increased to over 9%. As it moves on from being a developing country and comes to be recognised as a developed one, India is aspiring to catch up with China and take the lead in Asia. We should, therefore, attach particular importance to trade relations with India. The European Union is already India’s main trading partner. Trade with Member States of the European Union accounts for over 22% of exports from India.
India’s industry has risen to global challenges and welcomes science-based development as a business strategy. The large numbers of young, well-educated Indians who are cheap to employ and speak competent English represent a great asset to their country. They should become an advantage in terms of our bilateral relations. There are other factors, however, that the Union ought to draw to India’s attention. Over 390 million Indian citizens are living on less than a dollar a day and the statistics for child labour in India are amongst the highest in the world. This has to change.
The war on poverty must become a key feature of the strategic partnership between the European Union and India. We should also strive to ensure that India is better represented at the IMF. In addition, it would be appropriate to launch an initiative aimed at drawing up a free trade agreement with India. This would strengthen our strategic trading partnership for many years to come. Mr Karim has drawn up a good report that deserves our support.
– Mr President, ladies and gentlemen, I am speaking on behalf of the new Italian Socialist Party, and I should like to congratulate Mr Karim on the welcome approach taken in his report. As a representative of the European Parliament and a member of the Committee on Development, I can only be delighted that India has signed up to the Millennium Development Goals and that, through its actions, the Indian Government has shown for some time that it can be a reliable partner for possible future interaction and collaboration, not least in the commercial arena.
I feel, however, that the efforts made so far in the fight against child labour, dumping – especially in the textile and footwear industries – and piracy, and to steer development along ecologically sound lines have been feeble and insufficient.
The Union has a duty to support and encourage India so as to resolve such substantial problems by means of long-awaited and far-reaching structural reforms. Asia’s largest democracy has a responsibility to implement well-defined social reforms in order to overcome today’s caste-based society, which has considerable adverse effects both on access to education and services and on the more general condition of women’s lives. Fairness and equal opportunities should, therefore, be seen as targets to be achieved in the medium term through serious commitment and a tangible effort, while the economic field requires suitable financial reforms that will abolish non-tariff barriers and import duties and open up the market.
If the system were improved, it could and should lead to the development of long-term peaceful relations with its neighbouring countries, not least by increasing trade with Pakistan. It should also encourage trade on the internal market as well as synergies among the various regions, which are today characterised by enormous socio-economic disparities.
On these bases and within this framework, we have to promise our full, staunch support for this country. Having been on its knees for a long time, it is now ready to get up and play its part on the world stage.
– Mr President, the size and dynamic rate of growth make India an important trading and economic partner of the Union.
As we all know, India is the only large, dynamically developing economy in Asia where the European Union has a leading position in terms of foreign trade and outgoing foreign investments. Nonetheless, bilateral trade is uneven, as India is only the Union's tenth trading partner.
At the same time, however, it should be stressed that India is the biggest beneficiary under the Generalised System of Preferences, with preferential access to the Union's market.
Despite the spectacular increase in bilateral cooperation, the volume of trade and investments is below the current potential. In my opinion, the results of exploratory contracts on a bilateral trade and investment agreement are a positive development. However, an actual agreement will depend upon strong political will on both sides. Under no circumstances, however, should such a bilateral agreement be interpreted in terms of a negation of our attachment to multilateralism. Within this framework, attention will need to be paid, among other things, to the high import duties and extensive technical barriers maintained by India.
Issues of common interest, such as more effective protection for intellectual property and geographical indications are especially important.
Finally, one important parameter of the broader strategic partnership is further support for synergies in the sector of science and technology. In addition, as the Commissioner mentioned, the prospects for strengthening intraregional relations between the Union and the South Asian Association for Regional Cooperation need to be investigated and broadened.
To close, I should like to congratulate Mr Karim on his creative contribution to the work of the Committee on International Trade and the European Parliament in general.
Mr President, let me add my congratulations to Mr Karim on an excellent report.
As his report clearly demonstrates, when we are discussing India, the first problem is to decide which India we are discussing. Is it the India with nearly four million households earning over EUR 150 000 a year and with more graduates than any other country? Or is it the India with 390 million people living on less than a dollar a day, where two out of five of people are illiterate and where the so-called IT revolution only touches one in fifty Indians? I hope, as a Parliament, we are interested in both.
If India overcomes its infrastructure problems, most notably its persistent power cuts and poor transport networks, then I believe that within a generation it has the potential to be Europe’s largest trading partner, more important than China or the United States. I therefore welcome what Commissioner Borg said about the High Level Trade Group’s recommendations. I believe we should intensify our trade and investment relations with India. However, at this stage, I agree with Mrs Mann and Mr Papastamkos that we should stop short of a free-trade area, because we would not want India to be used as an example to denigrate the prospect of a successful DDA outcome. We must put our eggs in the DDA basket first and foremost, and anything else should be seen as a digression from that.
Mr Papastamkos rightly points out that 77% of Indian goods come into the EU market duty-free through the GSP. The GSP places an obligation on India to improve its core labour standards. India must do more to tackle child labour and bonded labour, and must sign up to ILO Convention 98 on the right to organise and the right to collective bargaining. India signed up to the Millennium Development Goals and the EU, with our cooperation, should help by facilitating universal education, Eurohealth programmes and policies to get young people from poor areas into work.
I believe that trade and development go hand in hand, but only if we work at it. It will not be automatic. We must have the political will to deliver on both. I welcome the report’s emphasis on both those aspects of our relations with India.
Mr President, the economic and trade relations between the European Union and India are of paramount importance for both partners, and it is for that reason that both the EU and India must make every effort to remove any unnecessary obstacles, not least in the framework of the World Trade Organisation. India must do all it can in the G-20 in order to restore the Doha Development Agenda. The fact is that the multilateral trade system offers a country such as India enormous potential. That is why that country will need to make a reasonable offer in the form of a reduction of its import tariffs.
Moreover, the issue of import tariffs must certainly be raised at bilateral level. Time after time, the Commission has underlined the importance of sound bilateral agreements, and that is what I am doing now. Both tariff and non-tariff-related obstacles constitute a considerable barrier to European enterprises. I would call on the Indian authorities to end this protectionist policy.
Mr President, the EU is India’s biggest trading partner, and as such has a natural interest in the country’s economic development. Recently, the news has been good. India’s economic growth has been rapid, there has been commitment to a reduction in child labour, and India is one of the most proactive countries as far as action to combat dumping is concerned. India is also trying to reform its financial position, and is planning to remove restrictions on the rupee. Furthermore, the current human rights dialogue between the EU and India has got off to an encouraging start. India’s National Human Rights Commission has been working meticulously.
At the same time, there have also been worrying developments. The gulf in living standards between the cities and the countryside is growing, and the environmental load is increasing. Nearly 400 million Indians, approximately a third of the country’s population, live on an income of less than a dollar a day. The massive growth in the economy is very unevenly spread: 40% of the population are illiterate. Ever-continuing discrimination based on the caste system in the country contributes to the unequal distribution of wealth and even the dwindling opportunities for economic growth. The worst off are the casteless Dalits, whose rights the authorities do not monitor closely enough.
I appreciate the fact that the world’s largest democracy is actively aiming to correct these shortcomings that can be seen in its society through legislation. Positive discrimination is an example of this. Legislation is not enough, though: there also needs to be more effort put into implementation. Good policy decisions should be systematically put into practice by the local authorities. If the situation continues, much of the Indian people’s potential and many of their skills will remain untapped.
At the same time, I would make a serious request to the Council that it should put the following issues on the agenda of the EU-India Summit in Helsinki: the status of India’s disadvantaged, its environmental problems and how prepared it is to cope with natural disasters. Furthermore, the dialogue on energy which was begun in the spring should continue, because the main determining factor in India’s future economic growth is its ability to meet its demand for energy, one that is growing at a staggering rate.
– Mr President, ladies and gentlemen, with only a few weeks to go before the next EU-India summit, we must pay tribute to Europe’s commitment to put more effort into its cooperation with India. This great democracy is not only one of our privileged partners in Asia, but it is also an actor with ever greater responsibilities, both regionally and internationally. It is for that reason that I am grateful to my fellow Member, Mr Karim, for pointing out that our relations with India are not limited merely to the commercial field, but that they are bolstered by extensive cooperation in a vast number of areas.
India has embarked on major reforms in relation to the promotion of the Millennium Development Goals, even though that may at times appear insufficient. It has committed itself to protecting the environment, to applying the international standards on labour law and to combating poverty and AIDS. Initiatives such as those must be encouraged and supported by a strong political will and by financial resources that are sufficient to meet the needs of this continent country.
Enhanced university cooperation between India and the European Union is indeed crucial, but we must ensure at all costs that we counter any possible brain drain, as that would deprive this country of its greatest asset. Let us not forget that our relations must be guided by the notion of partnership and of mutual exchange. We therefore cannot regard India merely as a huge pool of cheap labour.
The optimistic view that we have of our future cooperation with India must not conceal an ever difficult reality. As this report highlights, certain sectors of the Indian economy are very fragile. I am thinking, in particular, of the farming sector, which is suffering from the effects of the uncontrolled liberalisation of trade. That is why I am surprised – and I agree in this respect with what various Members have said – that the conclusion of a free trade agreement should have been proposed. Not only would a decision such as that be premature, but I must point out that the European Union has committed itself to acting first and foremost within the context of the Doha Round. To talk from now on about supporting bilateral negotiations would run counter to the principles that we have been upholding for months and would be a very bad sign for the multilateral structure that we earnestly desire.
I shall conclude. If our aim is indeed to have trade work in favour of development, then our trade relations will have to be conceived in a concerted and gradual manner within a rational and solid framework with our partner.
Mr President, the EU’s strategic partnership with democratic India is of vital importance for both the EU and India. I welcome the strengthening of political and economic dialogue and engagement as well as discussions on human rights at the India-EU Summit on 13 October. However, given the astonishing recent growth of India’s economy and its emerging global big-power status, our partnership must now deepen. Therefore I strongly favour a bilateral India-EU free trade agreement. That would have mutually beneficial results as our economies are complementary, as India needs our high-tech finished products and we need their services and basic machinery. We are already India’s biggest trading partner, at some EUR 40 billion annually, and we collaborate now on high-tech projects such as Galileo and ITER, demonstrating the sophistication of India’s 8% annual growth economy.
I also call for enhanced regional cooperation and economic integration of India and Pakistan with SAARC and SAFTA, which enhances the confidence-building measures between the two states which, until recently, were on the verge of war. The line of control between the divided regions of Jammu and Kashmir could eventually be just a line on the map, if people, goods and services could flow freely.
Pakistan should desist from its restrictive positive list of freely traded goods and change to a more liberal negative list as expected by MFN and SAFTA rules. India is fast becoming the prime south-Asian geopolitical player and it is high time that the UN Security Council admitted the largest democracy in the world to its ranks as a permanent member. China is our second largest trading partner, but the EU does not share the same fundamental values with it as we do with India. That fact needs greater recognition in this House.
Coming from Britain, with our traditional links to India, I commend the Karim report and call on the Commission to develop a much deeper political and economic India-EU relationship culminating in a bilateral free trade agreement.
– Mr President, I too wish to take my turn in congratulating Mr Karim on the truly important report which he has presented to us.
However, I should like to touch on another matter. Obviously we all support the development of a strategic partnership with India. India is a strong emerging economy, a new geostrategic pole in Asia as a whole. However, if this relationship is also to be to the benefit of the European Union, it is not enough for us to welcome the statistical advantage which the European Union has over India in terms of balance of trade, in terms of direct foreign investment and in terms of the transfer of technology. We also need a common strategy for the European Union which will go beyond the individual national interests of the Member States. The recent Mittal-Arcelor case demonstrated that we must not continue at European level to follow this division between the individual interests of the European Union.
India, as we have said, is a very important factor. However, we must also see the other side. India at the moment has signed a nuclear energy agreement with the United States, which shapes a new framework and a new power correlation in Asia. We must call for India to sign the Non-Proliferation Treaty. It is vital to our future relations with India.
On the other hand, we must understand that India bears a serious share of the responsibility for the failure of the Doha Round within the framework of the World Trade Organisation. It is India that is abusing the anti-dumping rules; it is India that is using social and environmental dumping. All these issues must be put to India if we really want an operational, effective and democratic multilateral trade system.
Mr President, I wish to begin by congratulating Mr Karim on the excellent and extensive report on the EU’s economic and trade relations with India. We neglect the relationship with India, with its opportunities for both India and Europe, to our mutual cost.
In the future, if the EU concentrates more of its efforts on economic policy instead of other distractions, I see the potential for a massive free-trading alliance. The United Kingdom, with its historic links, will play a key role in this development. I am therefore delighted that the British Conservative Leader, David Cameron, is devoting particular attention to relations with India. He seized the opportunity while with the business community in Mumbai recently to set out his views on globalisation. He also touched on the challenge of terrorism.
Terrorism is the curse of our age. If afflicts many European countries. It has become a tragic fact of life in India as well, not just in Kashmir but in Mumbai where 200 people were murdered in July and in Malegaon on 8 September 2006, where some 40 people were killed. The precise responsibility for these attacks is still unclear, but there is strong suspicion of external involvement.
Post-9/11, Pakistan has helped the democracies to fight terrorism along its western border with Afghanistan, but it has done precious little to dismantle the infrastructure of terrorism on its eastern border with India or to control the extremist madrassas that provide the hotbed in which terrorists are cultivated.
In order to proceed with the welcome and ongoing peace process between India and Pakistan, Pakistan must implement the solemn assurances it has given to stop all cross-border terrorism and to deliver on the words of President Musharraf in this Parliament on 12 September 2006.
As one of the great democracies, India attracts the rage of extremists. This threat can be defeated only by the concerted efforts of our nations and agencies working together in close cooperation.
I welcome the opportunities we have for deep engagement with India and for India’s wider regional role.
Mr President, I should like to begin by thanking the rapporteur most sincerely for his report. Two years ago, Parliament and the Commission opened a new chapter in relations between the Union and India, calling them a strategic partnership. At that time, I represented the European Parliament on a mission to India to prepare for the summit, confident that India was to become a strategic partner for us.
It seemed an obvious choice. The two largest democracies in the world account together for over 1.5 million people, and are in a position to create a new world economic order. At the time, we promised each other growth in terms of mutual investments, trade exchanges, youth exchanges and cooperation between businesses and institutions of higher education. That all seemed eminently sensible. Are we working towards it? The European Union wants to keep its place at the head of the world pack, though it is currently falling somewhat behind. Surely, therefore, its most important partner and market ought to be a country with a population of a billion, sustained economic growth above 7%, and where 50% of the population is under 20 years of age?
Has this become a reality? Unfortunately, it has not. What became of our strategy for youth exchange and investment? It never came about because a couple of countries took it into their heads that Russia should be our strategic partner. Russia is a country with a population of over 150 million, where the average age is close to 50; a country that is prepared to blackmail Europe by threatening to cut off gas and energy supplies. I call on Parliament and the Commission to review their policy and remain true to the agreements signed within the framework of a strategic partnership between the Union and India.
Mr President, despite economic growth of between 5% and 7% per year, India remains a country of great contrasts. Sixty-five per cent of the population are farmers, and almost 70% of them live in rural areas. Although India comes close to the top of the list in terms of gifted engineers, IT specialists and scientists, about one third of its people are illiterate, and a large proportion of them are living in poverty.
From the point of view of cooperation, these contrasts represent a unique mix of advantages for India, as it can draw on both an unskilled and a highly qualified cheap labour force. India has a population of over 1 billion and is the fourth largest economy in the world. Therefore, it ought to be an attractive partner for the Union where trade and investment are concerned. This potential is not fully exploited by European Union companies, which seem to have a strong preference for China. The Union’s trade with India amounts to less than 20% of its trade with China. These figures suggest that there is a great deal of under-exploited potential, but it is essential for the high duties on goods imported into India from the European Union to be lowered and for non-tariff barriers to be reduced.
The Union has already declared itself in favour of significant concessions within the framework of WTO negotiations. The Indian authorities should strive to limit bureaucracy, as it hampers foreign investment. The lack of investment in transport and energy particularly hinders development, although these could be attractive areas for foreign investment. The Union could draw on its past experience to help resolve the problems associated with the significant imbalance in regional development in India, where the west and south of the country differ greatly from the east and the north.
As we develop trade relationships, we must also promote respect for human rights in India. This is an important subject which should be raised at the forthcoming summit in October.
– Ladies and gentlemen, direct foreign investment is an important factor in any country’s development. I come from one of the new Member States and I can definitely confirm that direct foreign investment has played a significant role in the current dynamic economic growth that we have experienced in Central and Eastern Europe. Indeed, the same applies to India, which is the third most attractive country in the world in terms of foreign investment, with Europe being one of the biggest investors, accounting for investments of more than EUR 1 billion in 2004. Despite this positive trend and many other improvements, however, foreign investors in India continue to face considerable problems. They have to struggle with municipal, regional and national bureaucracy, with oblique and frequently changing regulations, to the point where they are completely unable to invest in many sectors, one example being agriculture. I should like to call on the Indian authorities to alleviate this situation and to make it easier for foreign investors to enter the Indian market. As evidenced by the successful example of Central and Eastern Europe, this will be beneficial not only for investors but also for the countries into which investment flows, which in this case means India.
Mr President, thank you for your comments, from which it is clear that we all attach great importance to comprehensive relations between the Union and India.
Only last week, on 19 September 2006, the EU-India High Level Trade Group finalised its report to the 13 October 2006 EU-India Summit and concluded that an expanded trade partnership should be developed through the negotiation of a broad-based trade and investment agreement. This forms the basis for the High Level Trade Group's recommendation to the EU-India Summit. It augurs well for an agreement at the summit that there is a strong case for launching bilateral FTA negotiations and that the parties are ready to take the necessary steps to start negotiations.
The areas forming the basis of bilateral EU-India relations, as covered by the three EU-India Subcommittee meetings, range from economic policy, dialogue and cooperation, including on industrial policy, science and technology, finance and monetary affairs, the environment, clean development and climate change, energy cooperation, information and communication technologies, civil aviation, maritime transport, space technology, agriculture and marine policy, customs, employment and social policy, business cooperation and development cooperation, to trade and investment and the bringing together of peoples and cultures. Many of those areas will no doubt form the subject of discussions at the EU-India Business Summit on 12 October 2006 and the Political Summit on 13 October 2006, with a view to making progress in all areas of EU-India relations.
It is in our mutual interest to build on a rich history of experience and partnership with India. The issue of the free trade agreement with India presents us with a number of possibilities. An agreement with India would present various advantages, such as the consolidation of the European Union's privileged position in an important and growing market. India is the only major emerging economy with the European Union as both its largest trading partner and its largest investor. Whilst there have been sizeable reforms, access to India's market is still very restricted, with applied tariffs in certain sectors at over 30% and many caps on foreign direct investment (FDI) in the services sector. The reduction of tariffs for EU companies and the liberalisation of trade in services would secure access to a rapidly growing market and thereby contribute to competitiveness.
A secondary benefit would be to lock in India's economic reforms to the advantage of its and the region's long-term economic growth. The visibility and economic benefits of an FTA with the European Union would support India's programme of reforms and provide a more stable investment climate.
The Doha development agenda does not preclude bilateral free trade agreements, and the conclusion of such free trade agreements does not and would not prejudice the completion of the Doha development agenda. The European Union and India remain committed to the rules-based multilateral trading system. The successful outcome of the DDA multilateral trade negotiations remains their foremost trade-policy priority. India and the Union will continue to collaborate closely on mutual interests and to play leading roles regarding the DDA.
In the speech which Commissioner Mandelson delivered in Berlin on 18 September 2006, he indicated that the central strand of the October trade policy review would argue that the EU should seek to build on and complement its commitment to the multilateral trading system with a new generation of bilateral free trade agreements with key growing markets.
While Europe continues to be highly competitive in global export markets, European companies are losing ground in the highest technology products and the fastest growing markets. In rapidly growing regions such as Asia, the European Union is underperforming. There is now a case for new bilateral free trade agreements designed to deliver more open markets. FTAs can build on WTO multilateral liberalisation by addressing areas, such as trade and services, public procurement and competition policy, that are not yet fully addressed by WTO rules. In this respect, the deepening of EU-India bilateral trade relations supports the larger multilateral trading regime.
Finally, as many of you have said during the discussion, strengthening EU-India relations represents a great hope: that of reducing the wealth gap existing in that country, of improving the conditions for workers and ensuring better standards of protection for all workers, in particular for women and children, and of improving the quality of life of the Indian people in general which, as has rightly been pointed out, is still such that 190 million people live on less than USD 1 a day.
The debate is closed.
The vote will take place tomorrow, Thursday, at 12 noon.
The sitting is now suspended. You may come to the Conference of Presidents, which starts at 5.30 p.m. and is open to all Members, in order to hear an exchange of views with the Prime Minister of Lebanon, Mr Siniora, on the situation in the Middle East.
First, let me congratulate Mr Karim on his report on EU-India trade relations. In contrast to last month’s debate on EU-China relations, his work and report have been a model of cooperation and consensus and my Group and I will be supporting his report. I only have to apologise that I will be absent for tomorrow’s vote, as I will be attending the Labour Party Conference in Manchester.
I have one general comment and two specific points on the report. First, we in the PSE Group do not want any hint that a bilateral FTA can substitute for a successful completion of the Doha Development Round. We know India is committed in this regard, but not all MEPs share that commitment.
Secondly, while I offered a guarded welcome to back liberalisation, I share some of Mr Markov’s concerns as to the social impact on small farmers and businesses as preferential lending will end. If Mr Markov’s amendment had been more judiciously phrased it would have gained my support.
Thirdly, I do not welcome India’s involvement in ITER. I believe the whole ITER Programme is mistaken and would have been delighted if it had gone to Japan so they would have wasted more of their money and we less of ours. I can only commiserate with the people of India.
Given the strong ties which exist between my own Member State and India, I am naturally keen that the EU does all in its power to help India realise its enormous potential for economic development. Having had the privilege to visit India on a number of occasions, I have been deeply impressed by the rate of economic development there over recent years and particularly in key 21st century industries such as information technology.
I am pleased at the progress which was made in building dialogue at the sixth India-EU summit last year. Improving economic and trade relations will prove to be of mutual benefit to both the EU and India, but it is essential that a key objective of our contribution to economic development is the eradication of poverty. This must be maintained as a top priority of our strategic partnership. I congratulate the rapporteur on his report.
The next item is the report (A6-0254/2006) by Mrs Breyer, on behalf of the Committee on Women's Rights and Gender Equality, on perspectives of women in international trade (2006/2009(INI)).
– Madam President, I would take the liberty of tabling a procedural motion at the start of our debate on Mrs Breyer’s report. My remark concerns the translation, into the various official languages of the European Union, of the motion for a resolution on women and international trade. I have worked with the Slovak, English, German and French versions, and there are a few paragraphs that have been translated in a totally different way. I would be pleased if the services could usefully check the quality of the translations.
Thank you; that is, of course, a very important point. The services will check to see that everything is indeed in order.
. – Madam President, I can do no other than endorse the point of order, for there are considerable differences between one translation and another.
Commissioner, ladies and gentlemen, although I would have liked the Commissioner with responsibility for trade policy to be here to listen to this evening’s debate, for the subject is very much one of his own, I do hope that this will not be the last time that it is debated in this House.
Globalisation and the liberalisation of world trade are not gender-neutral, and so I am glad to be able to present this own-initiative report on ‘perspectives of women in international trade’ on behalf of the Committee on Women's Rights and Gender Equality.
The relationship between gender and trade is a new subject not only for women, but also for governments and those who make trade policy, and also for us in this House, so it is high time that we address it and debate the question of what influence global trade has on equal opportunities policy and vice versa. In the report, you will find many suggestions for practical things to do about the gender blindness of international trade, and I would like to emphasise the fact that the Committee on Women’s Rights and Gender Equality adopted it unanimously. It highlights the need for coherence between the objective of European equality policy and the goals of trade, development policy and aid programmes if equal opportunities for women and men are to be promoted.
Of all the poor in the world, 70% are women; their gender means that they do not have the same opportunity to acquire property, land or education, and they suffer many kinds of discrimination on the labour market, and their situation can only be made worse by market liberalisation and the extension of international trading relations that take insufficient account of the structural discrimination against women. To well-educated women, globalisation has brought new vocational opportunities, but liberalised markets have made poorer women’s living conditions even worse. Microcredit and development aid will amount to no more than a drop in the ocean if we do not make a start on making fundamental changes to these global economic structures. Trade policy involves the EU in representing the interests of the Member States at many levels and in negotiating treaties, for example as part of the WTO negotiations. Although it, in the past, set milestones for equality of opportunity in Europe, there is a yawning gulf when it comes to realising this principle in global trade policy.
The Committee on Women’s Rights is unwilling to tolerate this silence any longer. As a first step, we demand gender mainstreaming in international trade policy, with explicit monitoring and assessment mechanisms, the latter of which might, for example, involve ranking the Member States in terms of their promotion of gender equity on the labour market.
In order that the objective of equality should not be voided of all meaning, a department for gender equity and trade should be set up within the Commission, with one of its functions to be the provision of gender-disaggregated statistical data. We call on the Commission to present an annual progress report on equality in international trade, and also to set up a fund to help women get access to loans and education. Politicians without money are no more than poets, so, as a responsible trade policy can be brought about only by transparent flows of funds, we demand the introduction of gender budgeting, that being a budget policy that takes gender justice seriously, something we regard as indispensable at every level of trade policy. The Committee on Women’s Rights and Gender Equality intends to organise a hearing on the subject next week.
The intention is that the EU should become a beacon of equality in international trade policy, just as it has already become for equal opportunities for women in Europe, and that the Commission should play an active part in countering discrimination against women, which will involve ensuring that European companies with overseas production centres and also benefiting from EU market access programmes do not have a hand in the inhumane exploitation of women. It is also important that the EU, before entering into trade agreements, should undertake a gender-specific analysis of the position of women. We in the EU must not promote businesses that use women while committing flagrant breaches of their rights.
We know that international trading organisations, businesses and structures are dominated by men. If women are to achieve equality with men in terms of their access to power and occupying of decision-making positions, then quotas are still indispensable; effective quotas that represent more than lip-service will help to establish gender parity in international trade relations, and so I am glad that the Committee on Women’s Rights has drawn on an initiative taken in Norway, where companies quoted on the stock exchange have been required, with effect from 2006, to increase to 40% the percentage of women on supervisory boards.
If this House adopts the resolution on women in international trade, it would be a great triumph and an important step on the road to gender justice. We will have to bring pressure to bear on the Commission to get it to do as Parliament demands. I wish to thank all Members for their positive attitude towards this report, their support for it and their suggestions, and I hope that we may be able to achieve a satisfactory outcome when we vote on it tomorrow.
Madam President, my colleague, Commissioner Mandelson, regrets not being able to be here for this very important debate, but he has had to travel to the United States for multilateral discussions.
The European Commission welcomes the report of the Committee on Women’s Rights and Gender Equality. For the European Union, the purpose of global governance is to make possible development that is socially, economically and environmentally sustainable. That is why we wish to promote policies that provide sustainable responses to gender-based issues, whether they are countries’ domestic policies in some cases backed by international aid, common policies such as those forming the building blocks of the European Union, or international commitments.
Trade liberalisation has provided new opportunities for many women in developing countries, providing new employment and in many cases reducing the gender gap in wages, leading to greater empowerment and social standing of women in society. Nonetheless, the rapid changes in national economies that can result from globalisation also provide challenges to policy-makers to ensure that the benefits and opportunities of globalisation are maximised and the short-term costs in certain sectors are minimised.
The European Commission believes that clear social conditions underpin sustainable productivity growth and promote the efficient production of high-quality goods and services generating a net added value. Policies that mitigate the adverse effects of a changing economy on specific groups of people or regions, good social services and social protection accessible to all, social dialogue, the respect for fundamental social rights including core labour standards, minimum standards for working conditions and for ensuring workers’ upstream involvement in managing change – all these play a crucial role.
The European Commission promotes core labour rights in EU trade policy. Core labour standards are defined by the ILO to include Convention No 100 on equal remuneration for men and women workers for work of equal value, and Convention No 111 on discrimination in the workplace.
In the multilateral context, a reference to core labour standards was included in the declaration of the first World Trade Organization Ministerial Conference in Singapore in 1996. Regrettably, WTO members did not agree to include this issue as part of the Doha Development Agenda. Nevertheless, the Commission is committed to addressing trade and social development, core labour standards and commitment to meaningful dialogue between the WTO and the International Labour Organization, both in the EU’s own trade policy review and the trade policy reviews of other countries.
As part of this process, the International Convention of Free Trade Unions’ reports on core labour standards are prepared ahead of each trade policy review. The Commission is also strongly in favour of observer status for the ILO in the WTO. The European Commission has also pursued social development objectives in regional, bi-regional and bilateral arrangements. All its most recent agreements recognise and promote social rights as part of the universal objective of decent work for all.
The Commission has, for example, entered into dialogue and cooperation with countries such as Chile, South Africa and bi-regionally with the ACP countries, the Gulf Cooperation Council, Mercosur and other regions. The European Commission remains of the view that the discussion and pursuit of social issues should not be used for protectionist purposes and it rejects any unilateral sanctions-based approach. The objective is to further social progress with a view to promoting benefits for all.
Since 1998 the EC has also been granting trade preferences under the Generalised System of Preferences, special incentive arrangements to those developing countries that assure the respect of the core labour rights as defined by the ILO and comply with international recognised standards on sustainable forest management. Currently, some 180 developing countries and dependent territories are granted GSP. In the framework of the new GSP scheme, adopted on 27 June 2005 by the Council, a GSP-plus initiative for sustainable development provides additional tariff preferences for countries that have signed and effectively implemented UN and ILO conventions on human rights and labour rights, including those on gender equality. A total of 15 countries have ratified the core conventions and received GSP-plus status.
A gender helpdesk currently operates under the RELEX family of the Commission. The services of the gender helpdesk are part of a larger effort to build capacity and knowledge to promote gender equality and fully implement the strategy of gender mainstreaming. A tool kit has also been published to give practical help to Commission staff on how to mainstream gender issues.
The EC is also developing a close relationship with the International Labour Organization on trade-related matters aimed at promoting core labour standards through assessment, capacity-building and enforcement in developing countries. In 2005-2006 the Commission has been funding an ILO pilot project aiming to develop decent work indicators in developing countries for examining the relationship between decent work and trade liberalisation. Case studies have been undertaken in the Philippines and Uganda. The data gathered include disaggregated statistics on employment, wages and working hours for women and men. These data provide a more sophisticated picture of decent work than previously available. The Commission will explore the potential to use these indicators in future aid programmes with developing countries to help them manage social adjustment to globalisation, and the report will be submitted to the European Parliament.
The European Commission will also look into the potential for using decent work indicators as part of trade sustainability impact assessments.
. – Madam President, Commissioner, I am grateful to our fellow Member, Mrs Breyer, for her motion for a resolution, which was unanimously adopted within my committee.
The globalisation and liberalisation of the economy do not just make successes out of people. That is why I ask what place the weakest have in society and what resources there are to promote a solidarity economy. Politicians and economists must be creative in their efforts to ensure that men and women can really flourish and must promote the common public good without excessive government interference, which would harm the national economies.
Paragraphs 15 and 26 mention the classification of the Member States. That is provocative. However, since 1951, this classification has appeared in the International Labour Organisation conventions signed by the Member States of the European Union. The paragraphs that deal with the relations with third countries emphasise that women, as economic players, must be recognised in all of the activities they carry out in terms of personal, family and educational development and in all of the duties they perform within society. The unpaid and informal work done by women deserves greater recognition in European policies.
This resolution also reminds us that we, in the West, must avoid at all costs any form of neo-colonialism and that we must respect the cultures of our economic partners, while ensuring the abolition of all forms of discrimination between men and women. That is why I encourage my group to endorse this resolution in the hope that, in the not too distant future, the political declarations on equality between men and women will finally be reflected in economic life.
Madam President, as a result of the roles and duties traditionally ascribed to women and men in certain societies, women continue to be deprived of access to education and proper health care. They are also being denied the means to improve their financial situation. This is supported by statistics, according to which 70% of those living in poverty in the world are women, which is a very high proportion. In spite of these figures, many people still fail to appreciate that a lack of equality between the sexes clearly has a negative impact on development in the long term. This is because lack of equality between the sexes means that women do not have equal access to the market means of production and that, in relation to social and political issues, they are not part of the decision-making process. This situation has a negative impact on long term development.
International trade can also help to ensure that the economic potential of the whole of society is exploited by promoting the involvement of women in the economic, social and political spheres. In this respect, cohesion between the aims of European policy on gender equality and the aims of its trade and development policy is particularly important. Ensuring that women can play their rightful part in the economy is crucial if we are to strengthen the position of women and overcome structural discrimination. To this end, the European Commission should strive not only to include the issue of gender equality in international trade strategies, but also to introduce transparent systems for their monitoring and control. By setting a good example, which I trust will become the norm in time, the European Union can demonstrate to third countries that women must not be treated as second class citizens and must have the opportunity to benefit from full access to the market, to credit and to capital goods.
In addition, it is important for both the institutions of the European Union and the Member States to include gender equality and equal opportunity issues in the aims identified within the framework of all European funding programmes. The Member States should make an effort to develop national political measures that will foster gender equality and increase female employment.
The Norwegian Government’s decision to bring in a law requiring 40% female representation on the boards of joint stock companies is a splendid example to follow and should be emulated by other Member States. It should also become the subject of a regulation at Community level. Women must have an equal right to participate in economic life, especially in the poorest countries. Potentially helpful measures include universal access to so-called ‘micro-credits’, which would help to combat poverty amongst women, promote self-sufficiency and raise their social status.
In conclusion, I would like to emphasise that it is important to ensure that women are appropriately represented at government level in the Member States of the European Union and in international organisations. This would ensure that gender issues and problems which primarily affect women are taken into account within the framework of trade negotiations at global level.
I should also like to sincerely congratulate Mrs Breyer on a very well prepared document.
Madam President, one of the basic truths of our society is gender inequality. This gender power structure is present in every aspect of our society and it hampers growth and every kind of sustainability.
Of the people living in poverty in the world, almost three out of four are women, so equal opportunities for women and men is not just an issue of human rights or some sort of luxury. When every other problem is solved it is crucial for our common future.
This report by my colleague Mrs Breyer, on behalf of the Committee on Women’s Rights and Gender Equality, is a very good starting point for the urgent work ahead in the specific area of trade relations in the world. As she points out, women in general experience more difficulties in gaining access to education, property, credit, other resources and factors of production, as well as political decision-making bodies, and these inequalities restrict women’s ability to use the advantages of trade liberalisation. For instance, a large number of women throughout the world are denied opportunities to improve their economic and social conditions and, at the same time, many of them have the added responsibility of caring for children and the household.
A majority of the farmers in the world are women! A structural change in the EU’s common agricultural policy is an important strengthening of these women in third world countries. However, gender inequality is not just something that exists in poor countries: the representation of women in politics and business is also very low in the Member States of the Union.
In order to raise the discussion of quotas to a new level, we must consider that this instrument can be used in a number of different ways. As I see it, the quota instrument should be used only when every other way has been tested and proved unsuccessful.
Like the rapporteur, I welcome the Norwegian Government’s decision to impose by law a 40% quota for female representation on the boards of joint stock companies. But, basically, this report addresses a number of issues concerning the systematic and thoroughly unjust gender inequality affecting international trade relations. It includes a number of very precise suggestions, which I believe could really make a difference in a political world so much characterised by words and empty promises. It will make for good reading in the Commission and in the Council.
Finally, let me just say:
I should like to offer my sincere thanks to Mrs Breyer for her excellent report and for the fact that she has raised an incredibly important issue concerning trade and the ways in which WTO and GATS agreements, together with IMF decisions, affect people's lives and ability to provide for themselves. In the same way as the agreements are often beneficial to industrialised countries and harmful to developing countries, women and men are, in different ways, placed at, respectively, a disadvantage or advantage by trade agreements. By tradition, world trade is men’s arena. The board of the IMF consists entirely of men, and 91.7% of the World Bank’s board is male. Trade and gender are connected in a host of ways that we need to study if we are to understand how people in different places, of different genders and from different social classes are affected by trade agreements. Gender is relevant because gender relations affect the distribution of, and access to, resources, work, income and power. Gender affects our behaviour as economic actors. Men and women react differently to economic changes. Financial institutions are not only dominated by men. More importantly, they continue and maintain gender structures in the economy. Men’s and women’s work is valued differently. Women’s work in the reproductive sphere is unpaid and has been rendered invisible. These factors mean that women and men are affected differently, and a gender analysis is therefore incredibly important if we are to be able to design a trade policy that promotes equality and breaks down patriarchal structures. Women’s role in the economy must be made visible. Trade policy negotiations must take practical account of all the conventions, such as the Convention on the Elimination of All Forms of Discrimination against Women.
Madam President, like other European Union documents, the report on prospects for women in international trade confirms that liberalisation, globalisation, and the free market are a paradise open only to very rich, well-educated and powerful individuals who are totally bereft of scruples. This is borne out by one of the report’s conclusions, which states that only highly qualified women benefit from trade liberalisation, and that the rest of the male and female population, which is generally not affluent, tends to be exploited and subjected to propaganda. This is all the more disturbing because it is happening behind a façade of lofty ideals such as human rights, equal rights, equal opportunities for all, equal treatment in the workplace and many other popular slogans that are, on the whole, light years removed from reality.
World trade influences women’s social status today in the same way as it does for all of those who are involved in some form of economic activity. Trade liberalisation has had its benefits and its drawbacks. The benefits associated with trade liberalisation and globalisation as far as women are concerned include, in particular, new and often well-paying jobs.
Employed women generally become more independent and self-confident, their social status improves, and they become more aware of their rights. Compared with men, however, their compensation is in most cases 20 to 50% lower for the same work.
In the majority of instances, trade liberalisation benefits only big business. As female entrepreneurs are most often employed in the management of small- and medium-sized companies, they effectively benefit from the opening up of markets only to a limited degree.
What has the World Trade Organisation done to further gender equality policy and make it a part of the WTO agenda? The answer is, very little. According to the WTO, trade is a neutral area, based on the assumption that trade and market liberalisation are gender neutral, which means that gender equality policy has no direct involvement with this area. In this context, I think the WTO should pay more attention to gender equality in the future.
It is interesting to note that almost all WTO Member States have signed the Beijing Platform for Action. Its implementation, however, is more than a formality. It is necessary to keep in mind women’s contribution to international trade. Women in general, and educated, multilingual women in particular have excellent communication and negotiation skills, and as managers they employ methods that are different from their male counterparts.
Even though the participation of women in private sector trade is remarkable, we need to increase the number of women working in international organisations, such as the WTO, International Monetary Fund, World Bank and other institutions dealing with trade and business. This should ensure that women are not only part of the production process but also part of the decision-making process, and not only at lower levels but also in executive and managerial positions.
– Madam President, Commissioner, every day thousands of people, mainly women and children, die due to poverty. The figures are startling: 2.5 billion people living on less than USD 2 per day, and, as I said, most of them are women.
Poverty lies at the root of the trafficking of women and children, sexual slavery and gender-based violence. It leads to the non-completion of schooling, to child labour, to increased numbers of children in danger, to illegal immigration, to fundamentalism and to terrorism.
Without financial independence, there is neither freedom nor equality. Women, and especially young women, are easily recruited by international criminal gangs, who promise them well-paid jobs in wealthy countries only to throw them into forced prostitution. Women do not generally benefit from globalisation, which tends to favour workers with good qualifications. Rather, they tend to suffer the detrimental consequences of the liberalisation of trade.
This is a most timely report, on which I should like to congratulate Mrs Breyer. It contains important proposals, of which I wish to highlight the use of microcredit as a means of reducing poverty. Microfinancing instruments have proved effective in combating poverty and it is women who have benefited most and benefited best, and have succeeded in improving their families’ economic situation. Unemployed women and those on low incomes – that is to say, women without access to the usual financial institutions, as is the case with most women in developing countries – have benefited particularly.
Studies have shown that women can take part in economic decision-making. Further studies show that companies with women on their boards have gained better results. Let us, too, follow the example of Norway, as mentioned earlier.
– Madam President, not very long ago now, a report on trade and poverty put in an appearance in this House, and the Committee on Women’s Rights and Gender Equality tabled a number of very good amendments to it, all of which were adopted. It is with that in mind that I would like to thank Mrs Breyer for this own-initiative report, which is the logical response to the imperative need for the issue of the relative roles of trade and women to be once more addressed.
Nothing will be done about the problem of the unequal treatment of women for as long as there is no radical rethinking of economic and trade policies. Do you remember trade agreements? There was the Agnoletto report, which stated that human rights clauses should be incorporated in all international treaties. Since there are both individual and social human rights, it follows that it is justified – to say the least – that all trade agreements should include clauses on human beings’ social rights, namely the right to education, the right to training, and the right to free health care.
If you want those things – and we do – then you cannot, of course, want to implement a European services directive that makes them into market commodities and hence dependent on people’s ability to pay for them. It is quite clear that that approach is eventually going to be taken to GATS, so that women in certain countries will be denied what opportunities they currently have, for those countries will not have the financial resources.
Turning to the subject of quotas, these are always crutches, but they can be bridges. That I can tell you from my own experience as a member of the left-wing PDS party in the Federal Republic of Germany, which applies a 50% quota to all its parliamentarians, and that is something that should be brought in everywhere, for if it were, we and our society would have achieved a major advance.
Madam President, the role and perspectives of women in international trade is something that has yet to be sufficiently analysed or promoted by the governments or those responsible for commercial policy.
Little is known about the impact of trade on women, and neither do we know anything about the effect of trade on gender inequalities. We have seen very few examples of concrete policies in the sector for promoting equality between men and women. This lack of knowledge is due to the lack of sufficient data differentiated by gender in the statistics on trade and also the lack of a gender perspective in economic models and analyses.
It is possible and necessary to contribute to gender equality by means of trade. In this regard, we applaud, for example, the Norwegian Government’s decision to impose by law a 40% quota for women’s participation on the boards of directors of limited companies. In my country, Spain, too, a law is being negotiated, known as the equality law, which includes making it obligatory for there to be a balanced presence of men and women on the management boards of commercial companies, a balanced presence meaning that there must be no more than 60% of either sex and no less than 40%.
We therefore applaud Mrs Breyer’s amendment urging the Commission also to draw up a legislative proposal of this nature. I would like to take this opportunity, Mrs Breyer, to congratulate you most warmly on your work.
Madam President, even if we speak frequently about gender inequality issues, the role of women in international trade is neglected, and that is why I would like to congratulate the rapporteur because she raised that very important issue, which is very rarely debated.
Women are often negatively affected by the process of globalisation, as we heard, and I absolutely agree on that. They do not have the same access to education and employment, and are not properly involved in trade. They are often excluded from the decision-making process and from services. As we know, only highly educated women benefit from liberalised trade, and women all over the world often suffer from the side-effects of globalisation and liberalisation. That is why we all agree that equal treatment should become a reality, and in order to achieve it, clear monitoring of employment policies is necessary, together with collecting gender-disaggregated data.
Trade can be identified as one of the six priority areas for development policy. Achieving gender equality is the key to development in general. The strategy of gender mainstreaming is a long-term, step-by-step approach, based on integrating gender issues into both the political and the practical areas. Development effectiveness requires that gender analysis should be systematically integrated into the conception, implementation and evaluation of all development strategies. Development effectiveness makes it appropriate to envisage specific activities aimed at ensuring adequate attention to gender issues across the mainstream of Community financial instruments, which should increasingly assume responsibility for these key questions.
Strengthened women’s representation and participation in economic and political life contributes significantly to poverty reduction and development and creates more hope for a better future for the next generation.
Ladies and gentlemen, economic liberalisation provided the basis for Estonia’s rapid growth. Liberalisation is now the motor for the economies of Europe and the world, but success has its price, which is increased emotional and economic pressure on families, the uncertainty of labour relations and social stratification. Globalisation affects women more than it does men, as has been mentioned here.
Women bear a disproportionate share of unpaid work. Their role in making political and economic decisions, however, is unjustifiably small. This argument, which until now has taken place mostly on the level of emotions and beliefs, requires more facts. The compilation of a scientific ranking of gender equity in the labour market would be an effective measure for the reduction of inequality, but one must also find the facts on one’s own.
I have for some time called on Estonian society to set the objective of 40% female participation in the councils of companies. What is possible in Norway could become a reality throughout the world. The report also states the same position. Europe’s message should be simple and unanimous – gender inequality is a thing of the past. That is indeed the message of the report, which is an excellent document from which to move forward.
Madam President, I thank the honourable Members of Parliament for their comments on this significant area which touches upon many important facets over and above trade issues.
I should like to refer to some points raised during tonight's discussion. As to the issue of European companies that profit from EU market access programmes, within the framework of EU cooperation policy that should not contribute to the exploitation of women employees, I must underline that recent EU cooperation agreements include commitments to the ILO core conventions on labour standards. The EU has included commitments to the ILO core labour standards in all its recent bilateral trade agreements and the GSP and the GSP-plus, which provide trade preferences to developing countries that ratify ILO conventions.
On the impact of trade liberalisation, I should like to underline that this has provided new opportunities for many women in developing countries, providing new employment and, in many cases, reducing the gender gap in wages leading to greater empowerment and social standing of women in society. The evidence suggests that over one million women in India have increased their social standing as a result of trade openings. The majority of these are from poor backgrounds.
Let me now turn to the inclusion of gender equality in international trade policies, the European Union has been a strong supporter of the OECD guidelines for multinational enterprises and more generally of the integration of decent work and social issues in the OECD investment activities. We remain in favour of observer status for the ILO in the WTO, though we have to acknowledge that there is resistance from other members.
On gender-impact assessments, gender has been included in recent trade sustainability impact assessments. As quality of gender data increases, the trade SIAs will be strengthened in the future, and certainly progress can be made in this area. That is why the Commission will explore the potential of decent work indicators, including data on the work of women and men.
As regards the question of gender budgeting as a standard tool in budgetary policies, the Commission will respond in writing. On the issue of gender budgeting more generally, that is an issue that covers many different areas of operation. However, we look forward to hearing about the progress made on this issue from the European Parliament and we will follow the committee’s work with interest.
With reference to the 40% quota for women on boards of joint stock companies, as in Norway, I must point out that this is primarily a matter for the individual Member States.
Finally, with regard to the formation of a formal trade and gender desk within DG Trade, I must underline again that within the Commission DG RELEX leads on the monitoring of human rights in third countries. DG Trade liaises regularly with the RELEX family on human rights with regard to trade agreements, such as GSP, and liaises with the International Labour Organization and DG Employment on labour rights with regard to trade agreements. The European Union, in fact, withdrew GSP from Myanmar for serious and systematic violations of the ILO core labour rights and this shows that the system currently in operation works well.
The debate is closed.
The vote will take place tomorrow at 12 noon.
The next item is the report (A6-0266/2006) by Mr Guerreiro, on behalf of the Committee on Fisheries, on improving the economic situation in the fishing industry (2006/2110(INI)).
. – Madam President, I should first like to thank all the members of the Committee on Fisheries who made this report on improving the economic situation in the fishing industry possible. The report was adopted unanimously. I also wish to thank all of the organisations in the sector, who, by staunchly protecting fisheries and the workers in the sector, have helped the report to include a range of proposals that we feel address the serious social and economic crisis facing the sector.
We hope that Parliament will support that result in tomorrow’s vote. Just a few days ago, at a meeting with a delegation from the Committee on Fisheries in the Algarve, representatives from the sector gave a description of the situation, which can be summed up as follows: the fishing industry is facing a serious economic and social crisis that has been getting worse over the years. This difficult situation has been exacerbated by rising production costs, in particular the cost of fuel, along with the stagnation of first-sale prices, all of which threatens the financial viability of many firms and has had a terrible impact on crews, whose wages depend on income from catches and, to a large extent, on the cost of fuel.
The common fisheries policy has fallen short, by promoting the regular, significant scrapping of vessels, resulting in thousands of fishermen leaving a sector that is of strategic importance to some Member States. What is needed is to reverse the common fisheries policy pursued to date, in that it should acknowledge the particular characteristics of each country’s fishing industry and the right to fish sustainably while allowing fish stocks to recover. The policy should be aimed at feeding the people, full employment, improving the social conditions of the workers, and ensuring the sustainability of companies.
The sector will move forward if practical measures are put in place: emergency measures to address the sharp rises in fuel prices, such as the creation of the guarantee fund, direct temporary support to offset the cost of diesel fuel and petrol, and an increase in aid under the rule.
There should also be a range of measures to guarantee the income of those working in the sector, for example in the setting of first-sale prices, which entails a review of the current rules of the common organisation of the market in fishery products. Studies should be carried out aimed at identifying measures to increase the value of fish, with a view to channelling the added value into the manufacturing sector without the consumer being penalised. Support should be provided for modernising and renewing national fishing fleets, which would mean a definitive end to the policy of the indiscriminate scrapping of vessels. There also needs to be a targeted support programme for traditional, small-scale inshore fishing. These were the measures proposed by the sector at its meeting with Parliament.
Although it has described the situation in the industry as serious, the Commission has proposed measures that fall well short of addressing it. The difficulties currently facing the fishing sector are rooted mainly in the problem of the cost structure, as costs are high in relation to the income obtained. These costs have suddenly been exacerbated by the steep rise in the cost of fuel, which is why the proposed solution of reducing fishing effort and adapting – in other words, cutting – the fleet will not solve the problem. What is needed is to improve the economic situation in the sector, which above all means addressing the problem of the balance between falling incomes and rising operational costs in the sector.
Similarly, given that successive restrictions on fishing have served to worsen the economic situation in the sector, albeit this is not the only factor, it is difficult to understand why they would be even considered, let alone accepted, as measures to improve the economic situation in the sector. As the sector itself has highlighted, extraordinary situations demand extraordinary measures, and that means exhausting all possibilities and stretching the financial limits of the Community budget this year, not least because what is at stake is a common Community policy, the common fisheries policy, which, to be consistent, should be responsible for funding its own costs, within the framework of the European Fisheries Fund.
I shall finish by stating once again that the fisheries sector has potential and a future and it should not be pitted against aquaculture. New priorities demand more resources and new resources.
Madam President, I would like to express my thanks to the rapporteur, Mr Guerreiro, for his report, and the Fisheries Committee for having taken up this important subject in the form of an own-initiative report. It brings a significant contribution to the ongoing debate on the economic situation of the European Union fishing sector.
I also noted with satisfaction that the Conference of Committee Chairmen expressed its appreciation of the Commission’s communication on the economic difficulties of the sector. The Conference of Committee Chairmen welcomed the positions expressed by the Commission in its communication, in which it envisages a number of possibilities for aiding the sector in the short term, in the existing context of Community legislation on State aids; in particular, our willingness to examine the national rescue and restructuring aid schemes, submitted by Member States in the two years following publication of the communication. I shall therefore also touch upon some of the recommendations of the Conference of Committee Chairmen, which converge largely with those of the report we are discussing.
We share the same concerns and objectives regarding the fishing sector. We agree with many of the proposals and assessments contained in your report, although we have different views and perspectives on some others regarding, for instance, the short-term support to be given to the sector.
Let me state from the beginning that I strongly disagree with the statement that the Commission appears to take advantage of the current economic crisis to reduce the size of the fishing fleet. By calling a spade a spade, by highlighting the state that the Community fishery is in because of years of over-fishing, we are not taking advantage of anything. I also find unfair the suggestion that we have done too little, too late.
The imbalance between fleet capacity and available resources and the oil price increase are objective causes of the current difficulties faced by the sector. The Commission has done everything possible to help the sector, taking into account the parameters of Community legislation and the need to ensure that the aid actually contributes to fishing sustainability.
No mandatory capacity reductions are foreseen under Community law. Indeed, our challenge has been to balance the necessity to help the segments most affected by high oil prices with the need to address long-term structural problems. We have, therefore, sought to design instruments to rescue and restructure fishing enterprises in difficulty, to help them adapt and become profitable within the context of high oil prices.
It is no use giving aid to fishing enterprises in difficulty if they do not, or cannot, undertake the restructuring that will make them profitable again. For that reason, we have excluded from the rescue schemes all forms of operating aid, which apart from going against Community legislation, will only prolong the problem without solving it.
Action can be taken in the short term by Member States willing to provide support for financial and physical restructuring of fishing enterprises in difficulty, in the framework of national rescue and restructuring schemes. That is precisely meant to allow fishing enterprises in difficulty to obtain loan capital and bail them out, as requested both in your report and in that of the Conference of Committee Chairmen on the work programme of the Commission.
The Community is strongly committed to these rescue and restructuring schemes, since Community funds will be available mainly through the European Fisheries Fund, to cofinance the restructuring of fishing enterprises, as well as to alleviate their social consequences. Socio-economic support can indeed be provided through the EFF, as requested in your report. The new EFF will also provide for more advantageous conditions for scrapping vessels, which was a concern expressed both in your report and that of the Conference of Committee Chairmen.
Besides EFF support, we have worked hard to establish new rules for aid, in collaboration with the Commission’s other services, in order to facilitate the handling of small State aid schemes by Member States. This goes in the direction of your request, which point was also made by the Conference of Committee Chairmen. You must appreciate that our proposal already represents a tenfold increase on the former threshold, which was fixed less than two years ago.
We have also noted the request for a specific treatment of the long-distance fleet, expressed both in your report and that of the Committee Chairmen. We are prepared to consider if, and under what conditions, a special register for this segment of the fleet would be justified.
Beyond the rescue and restructuring of fishing firms in difficulty, we must create in the long term an environment that is conducive to their sustainable success. The communication therefore highlights some policy areas that I want to develop in the coming years to create this more favourable environment. I am not going to repeat them here, but I would like to highlight some areas where our views converge.
We fully agree on the need to better involve fishermen in the management of fisheries. That is crucial for the success of the reformed common fisheries policy and I am determined to move in that direction. Due attention will also be paid to the financing of regional advisory councils’ operation.
In line with your recommendations, we have taken serious steps to strengthen the fight against illegal, unreported and unregulated fishing (IUU) at international level. Our 2002 action plan is being updated and a new piece of legislation is being considered. That has been given high priority in our agenda. We share the view that small-scale coastal fishing has specificities that deserve to be taken into account. We have done it extensively, both in the rescue and restructuring schemes and in the EFF. We have launched a study to assess objectively whether more can be done. We also agree with you that special attention needs to be paid to marketing, with a view to increasing the added value of fishing products for fishermen.
As mentioned also by the Conference of Committee Chairmen, research should also be pursued in the Seventh Framework Programme to help address some of the most important challenges of the sector.
In conclusion, I would like to thank you once again for your contributions and interest. They demonstrate how much we all strive to ensure a sustainable and healthy future for the fishing sector. I am looking forward to a fruitful discussion with you.
– Madam President, our rapporteur set himself a very difficult task. Efforts to regulate the situation of specific professional groups carry with them a considerable temptation to heighten social sensitivity, which then often turns into hypersensitivity when short-term political needs accumulate.
Our rapporteur hails from the Left of the Chamber and chose his own ‘third way’, deeming the economic situation of the fishing sector to be an extraordinary problem, requiring the Commission to take extraordinary measures. The essence of Mr Guerreiro’s stance is illustrated by amendments such as Amendment 23, which describes the social impact of economic solutions. In these amendments, the Commission is strongly urged to create new instruments for creating economic programmes that will guarantee the growth of funding in particular.
More moderate opinions are reflected in the amendments relating to long-term maritime policy such as Amendments 3 and 5. They do not play down the need to keep a between a sustainable income and the taxation of fisheries and a specific form and level of social aid. This principle should be applied not only to long-term activities leading to the sustainable development of fisheries, but also short-term actions such as the replacement of engines and fishing equipment.
Mr Guerreiro’s report is important to the Community fisheries policy and was also the subject of detailed scrutiny in the Committee on Fisheries. The final version represents the result of multilateral negotiations and a determined effort to arrive at a version with which Members could be satisfied. It received the unanimous support of our committee.
The European Parliament should support this document in the conviction that two fundamental issues for European fisheries are to be covered by the regulatory process for European fisheries, namely a broadly-focused economic strategy and everyday matters that are closer to the hearts of those in the sector.
– Madam President, Commissioner, the fishing industry uses a great deal of energy, and as such it has been especially badly hit by the rise in fuel prices, a problem that has worsened an already precarious economic situation. A challenge such as that faced by this sector requires solutions that, in trying to improve the situation, do not make matters worse. I refer to responses such as across-the-board regulations that are cannot be properly monitored or that are ill-matched to the specific conditions of the sector that they are regulating. Rather, what are needed are regulations that take account of particular situations in all their complexity.
It is generally held that the best way forward is to reduce fishing effort, to use more selective methods, and to introduce positive discrimination in favour of local, small-scale fishing, which is the best way of keeping fish fresh. In the case in question, however, these general objectives may have to be achieved by means of an increase in the engine capacity and the size of the vessels, which will afford more comfort and safety at work, and by means of investment in diversification into activities such as tourism.
An overly detailed, centralised legislative fabric, far removed from its practical implementation and its actual impact on the situations it is designed to regulate, leads to a proliferation of illegal, unreported and unregulated catches within and outside the Community area. This in turn widens the gap between the imagined world of the legislation and the real world of the European fish market.
The common fisheries policy needs to be thoroughly decentralised and local fishermen, their representative bodies and the fishing communities must be much more involved in this policy and in improving fisheries management. According to the Food and Agriculture Organisation’s manual on preserving the quality of fish, the key principle of a sustainable fisheries policy is to prevent the tragedy of the commons; in other words, if something has no known owner, be it buffalo or fish, everyone will rush to exploit it and will eventually destroy it.
Consequently, it is only by extending responsibility to fishermen and involving them directly that we can think of improving their economic situation on a sustainable basis.
I agree with the rapporteur’s idea that in regard to improving the economic condition of the fishery sector we need to table the proposals for the attainment of objectives both in the immediate future and in the follow-up monitoring of the measures aimed at triggering material changes in the medium- and long-term. Since the sector is especially sensitive to the impact of natural conditions, we must develop a system of compensation for losses incurred due to factors beyond our control. It is necessary to develop a national and Community-level state insurance system that would help the fishery sector survive in the face of natural crises. Similar measures have already been put in place in other sectors.
I would like to say that I fully support the short-time measures proposed by the rapporteur. As for long-time measures, sufficient investment in the framework fisheries research program is of paramount importance, especially with a view to enhancing energy efficiency. The European Fisheries Fund should continue aiding the upgrading and modernisation of the European Fleet. In this respect I would like to draw your attention to the need to thoroughly consider the proposals included in the previous resolutions of the European Parliament.
. Madam President, fishing-dependent communities in Scotland have suffered a drastic downturn in their economic wellbeing in recent years, directly as a result of political decisions made under the common fisheries policy – decisions made with the active cooperation of the Scottish and the UK Governments.
Large numbers of vessels have been forcibly scrapped, the remainder are forcibly restricted to ports for half of each month; and, on top of all that, fuel prices have drastically increased. The effect on fishing communities, on the families who depend upon the catching and processing sectors, has been very serious and very stressful.
Regrettably, Scotland’s coastal communities continue to suffer while its own Government repeatedly declines to make use of available opportunities to make financial assistance available.
Our rapporteur takes the view that greater decentralisation of the CFP would be an improvement, and I agree that would be a step in the right direction. However, ultimately, I regret to say that the CFP is destined to fail; and the scrapping of the CFP, coupled with a change in government in Scotland, is the only hope for fishing communities in the long-term future in Scotland.
. – Madam President, allow me to congratulate my colleague, Mr Guerreiro, on his report, which is remarkable and very thorough.
Let us be clear. Fishing in general, and small-scale fishing in particular, are, in Europe, in danger of dying out. If nothing is done, there will no longer be any small-scale fishermen in 15 years’ time within the territory of the European Union. If there are no longer any small-scale fishermen, then all of the tourist and economic activity from sales by auction and specialist catering will also disappear. Without the presence of those who are, first and foremost, sea lovers, the odds are that the Member States’ territorial waters will be abandoned, in that case, to the atrocities of the hooligans of the sea, who fear neither God nor man.
How can one fail to understand the desire of some people to see fishing disappear when it is clear that the disappearance of certain fishing ports could offer new prospects of developing the pleasure-boat market, something that would not leave the particularly influential economic and financial interests indifferent?
In order to support my argument and to prove that the aim is indeed one of putting paid to fishing, I invite you to refer to the scandalous and criminal decision taken by the Commission, which, on the pretext of a distortion of competition and at the very time when the price of diesel fuel has not stopped rising, has put an end, in France, to the fund for the prevention of risks to fishing, with the result that the entire profession has been put in a very difficult position. As the report recommends, this fund for the prevention of risks to fishing should have been extended to the entire Union, not banned by the Commission.
It also seems necessary to me to demand central buying offices for supermarkets, with the prices taking account of the real costs incurred by small-scale fishermen.
To conclude, I believe that, if we are to reverse the trend and save European fishing, it is important for us to adopt this report and, above all, for the Commission very swiftly to implement the proposals it contains.
. Madam President, I welcome this motion for a resolution, which highlights the detrimental effect that high fuel prices are having on the fishing industry, resulting in job losses and severe problems in fishing communities. I agree with the proposal that a guarantee fund should be set up to ensure the stability of fuel prices in a level playing field for the Community.
I agree that the Commission paper of last spring is insufficient, particularly in relation to short-term aid. That temporary tie-up funding is part of a rescue and restructuring package severely curtails its usefulness as a support measure; and that the aid ceiling has only increased to EUR 30 000 over 3 years is also very restrictive and inequitable in relation to other sectors.
The fishing industry is in crisis and the Commission paper has not helped. It remains to be seen whether its medium- and long-term measures will be any better. I support recommendations that a review of the common organisation of the markets would provide for greater assistance to fishermen and their organisations to become more involved in the marketing and production of fish. I also agree that fish imports from outside the EU should be subject to the same conditions and should at least be legal. I agree that the EFF reduced funding is insufficient. This will be a problem for the restructuring of fishing fleets by implementing decommissioning schemes.
Madam Chairman, I share the disappointment expressed in this report at the inadequacy of the Commission’s response to the crisis in the fishing industry, but I will not pretend to be surprised. For the Commission, socio-economic pressures are, I fear, something to be exploited rather than alleviated, because fundamentally, in pursuit of the common fisheries policy the Commission desires savage reduction in fishing effort. Mr Commissioner, deny it as you will, but is that not the truth of the matter that these socio-economic pressures help you attain that goal?
There can be no doubting the depth of the crisis, with, across the EU, a 35% fall in jobs in ten years, falling prices, falling catches, a 40% dependence on imports, and a 100% hike in fuel prices in the last two years. There is no doubt about any of that, but there is much room to doubt the worth of the Commission’s response. Such permitted assistance as there is in that response, is for many regions, particularly in the United Kingdom, likely to be more theoretical than real because of national governments’ resistance to match funding or any form of state aid.
Here, Commissioner, we come to a matter I would like you to focus on: a glaring flaw in the common fisheries policy. How can you deliver a common fisheries policy if some governments avail of options and some do not? Oh yes, we all get to share the downside of binding CFP regulations and quotas and restrictions, but not all get to share the upside which flows from permitted assistance. The result is a fisheries policy of disparity, not of commonality; and until the Commission and this House find a way to address that issue, even its modest proposals here will accentuate the difference between the haves and the have-nots under the common fisheries policy.
Madam President, I would like to thank the Commissioner for being here. Like all of my fellow Members, I would like to begin by congratulating the rapporteur on this timely report, since, as previous speakers have said, there is no denying the serious economic situation being experienced by the fisheries sector, which has mainly been damaged over the last two years by the rising prices of fuel.
Precisely when we need to tackle this situation, however, the lack of commitment and support contained in the Commission’s Communication is regrettable, since it only provides for measures offering a long-term solution and, even then, they are the most painful solutions for the sector, such as restructuring of the fleet.
Given the current situation, however, we also need short-term solutions, and the Commission has ignored these completely. Not only is the minimal aid announced ridiculous compared to that offered to other production sectors, but also the Commission is still failing to fulfil its promise to publish the regulation authorising it and which we have been waiting for for more than two years. This is inexplicable given that, furthermore, this type of aid is exclusively national and does not therefore imply any additional cost to the Union’s budget.
As Mr Guerreiro has said, we have just returned from a visit to the Algarve and, a few months before that, we were in Greece. We are all aware of the fisheries situation in our own countries, and I therefore believe that this document offers the minimum support we politicians must provide for the fisheries sector at this time. I too would therefore urge that it be approved tomorrow in plenary.
– Madam President, Commissioner, I too should like to congratulate the rapporteur on the exceptional work in his report.
As you know, the fishing industry makes an important contribution to the prosperity and to the economic and social fabric of coastal and island areas and to the maintenance of their cohesion. It also makes a contribution to the supply of fisheries products with a high organic value, to the employment of a large number of workers in related industries and to the maintenance of local cultural traditions.
I think that it would be a good idea to create a Community support programme for coastal and small-scale fisheries using traditional methods, especially in my country, Greece, where it is the basic source of income for thousands of families in island and remote areas. There should also be direct Community aid due to the increase in fuel costs.
To close, I agree with the rapporteur that the eco-labelling could significantly promote product differentiation and provide a fundamental incentive for a sustainable fishing trade.
– Madam President, ladies and gentlemen, the points made in Mr Guerreiro's report have the merit of being a positive response to the demands made in recent years by fishing operators, and therefore they should clearly be taken on board in the Commission’s decision.
The report comes out strongly in defence of employment levels in this sector, which comprises 90 000 vessels and employs some 190 000 workers in Europe. Previous fisheries directives led to considerable job losses, with the result that Europe now imports 40% of its needs. Over the last 10 years, 35% of jobs and 20% of vessels have been lost, in an industry concentrated above all in regions with a weak and particularly fragile economy.
One of the most important points in the report that I should like to highlight is its appeal to the Commission to guarantee and support the operation and adoption of measures to remedy the high instability of fuel prices, both by creating a guarantee fund for the sector with Community participation, and by implementing the Financial Instrument for Fisheries Guidance in order to reduce operating costs to a minimum.
The period for rescue aid must be extended to 12 months, and the ceiling raised from EUR 30 000 to EUR 100 000. The European Fisheries Fund must continue to grant aid for the renewal and modernisation of the fleet, in particular to allow the replacement of engines, so as to guarantee crew safety and environmental protection. The role of research in this area must not be forgotten either. Research needs to be performed and developed to enhance energy efficiency, reduce costs and ensure protection for fish stocks and fishing systems.
If we just bear those points in mind, we can help those parts of the weakest regions in the European economic system that have close links with fishing to protect their jobs and to continue supplying Europe’s consumers.
– Madam President, congratulations to the rapporteur on his report.
The fishing industry is in a bad way and is shrinking constantly. It is estimated that over the last 10 years the number of fishermen has fallen by 4 to 5% per annum, the number of vessels has fallen by 20% and the quantities landed have fallen by 28%; the only thing that has increased has been the cost of fishing. For example, fuel costs have risen by 100%, while fishermen's incomes have fallen by 25% since 2004.
Support measures need to be taken. I am delighted that the Commission has been the first to establish the need to take support measures. I am less than delighted that the measures provided for are inadequate. We need to make use of every possibility for granting aid from the Community budget for the remainder of the 2006 financial year. We need tax relief, because otherwise fishing undertakings will not be able to compete with undertakings from third countries, as they have triple the operating costs. We need to increase compensation and we need to increase the period of support to 12 months. We need – as we all acknowledge – to have measures to protect the seas, but we also need to support Community fishermen who, in the last analysis, are the only ones fishing under environmental protection rules.
In the long term, the replacement of engines without reducing their power must be supported. The sea conceals many dangers. We do not want our fishermen to drown; that is why they must have new, safe engines for their protection.
Coastal fishing must be supported due to its important social role. We need to take measures to combat pollution of the seas and measures to combat illegal fishing, so as to protect fish stocks.
Finally, the fishing industry must be saved, because fishermen are an important part of tradition, civilisation and European culture. In addition, may I remind you, they provide consumers with healthy food.
Madam President, in general terms, we take a positive view of this Commission Communication, since we believe that it responds to the sector’s demands in that it seeks solutions to ensure the viability and sustainability of the fisheries sector and to guarantee that it has a viable future. We also welcome the immense work of the rapporteur, Mr Guerreiro.
We would also say to the Commission that we believe it to be necessary to improve and extend some of the measures contained in that Communication, such as those relating to improving marketing and those relating to research into the development of more efficient energy use. We also need more ambition when it comes to promoting innovative actions to increase the presence of fishermen in the commercial chain and improve their living and working conditions, as well as their level of training. I am therefore in favour of the Commission’s proposal to carry out a review of the current COM. Improving the marketing of fish and fisheries products would increase their added value, Commissioner.
– Madam President, Commissioner, ladies and gentlemen, I welcome the Commission communication on improving the economic situation in the fishing industry, which, in itself, is indicative of the fact that something must be done to help the sector, with the emphasis on the weakest areas of the common fisheries policy (CFP).
The purpose of the CFP is to guarantee and preserve the balance between the economic and social development of fishing communities and the sustainable management of fishing resources. It should be noted that, with respect to both aspects of this common policy, the fishermen and their communities are often in a situation that is as vulnerable as, or more vulnerable than, the situation in which many of the threatened species find themselves. I am not suggesting that we need to jettison the sustainability of resources in favour of the sector’s economic viability, because that would lead to the collapse of environmental sustainability and of these fishermen’s future.
The Commission communication makes its diagnosis, yet fails to provide the solutions that the sector needs and that are largely mentioned in the report by Mr Guerreiro, whom I take this opportunity to congratulate. The consequence of the balance between the two strands of the CFP is that we must invest in promoting more selective methods, in small-scale fishing, in aquaculture, in scientific research and in socio-economic aid. This aid must compensate for the permanent loss of income arising from the disappearance of jobs, and for the reduction in income resulting from recovery plans and from far-reaching changes in cost-effectiveness due to external circumstances. That is precisely the case of the current difficulties arising from the rise in fuel prices. The Commission must do more in this area. Similarly, some Member States should make better use of existing opportunities. Thought must also be given to the process of setting the price of fish. It is unacceptable that fishermen should simply take what they are given as regards price-setting, when the price to the consumer is sometimes double that of the first-sale price.
Thought must be given, moreover, to support for producer organisations, albeit within existing legislative frameworks, in order to ensure greater fairness and to protect those who sustain the sector.
– Madam President, Commissioner, we all agree on the economic and social importance of the fisheries sector in the EU and on the Commission’s diagnosis that the situation is critical. Similarly, no one doubts Mr Borg’s sensitivity to the problem or his desire to minimise the impact within the limits of currently available resources. The responses put forward by the Commission, however, fall well short of what was needed and the sector considers them disappointing. This is particularly true of small-scale coastal fishing, which is the most socially vulnerable part of the industry. If there had been any doubts, they would have been completely dispelled by the missions undertaken this year by the Committee on Fisheries in Greece, Italy, France and, in recent days, Portugal.
The Commission communication and the report before us – and I take this opportunity to congratulate the rapporteur – are right to warn of an unsustainable situation that must not be allowed to go on. We cannot have a common policy that imposes Community-level restrictions and then leaves it to the Member States to cherry-pick the problems they solve depending on the funds they have available.
The Community must respond quickly to the problems of fuel prices, which several previous speakers have mentioned, the stagnation of the price of fish, and the renewal of the fleet without increasing capacity. I therefore hope that Parliament adopts the report and that the Commission ensures that it is put into practice.
Madam President, fishing is an important part of the Union’s economy, yet it has been in crisis for many years. There is an imbalance between excessively large catches and the resources available. Greater exploitation of the fishing grounds has contributed to the problem of overfishing, which is now common and occurs in most waters. The increased cost of fuel leads to higher operating costs. We should remember that many economically weak regions are dependent on the fisheries sector. On the one hand, we have environmentalists and the views expressed by many scientists, drawing our attention to the disastrous situation of the resources in our seas and oceans, and on the other hand we have to think about the fisheries, the fishermen and their families. We need to find a golden mean, so that we can have our cake and eat it.
Both short and long-term measures are called for if we are to overcome the difficulties afflicting this sector. These measures include fishing quotas, restrictions on fishing time, a wide range of subsidies and other forms of assistance. Difficult changes and adjustments must therefore be devised. Intervention by the European Union is required if we are to tread the straight and narrow path of sustainable development. Scientists, civil servants and fishermen must all unite in order to overcome the difficulties in this sector. It was unfortunate that at its December Summit the European Council cut funding for the European Fisheries Fund from around EUR 4.9 billion to EUR 3.8 billion for the period 2007-2013. The Union’s fishing industry really needs these financial resources.
Fisheries could be viewed as maritime versions of farms. They do more than simply supply consumers with healthy food and represent more than a source of income for people living in coastal areas. They are also part of a rich culture and heritage. Much like farming, fishing is dependent on nature. It is therefore necessary to understand the specific nature of fishing and consider the ecosystem as a whole. Only then will we be able to pull the fishing sector out of its state of crisis.
. Madam President, I wish to begin by thanking Members for the various points they have raised. I will try to respond to some of them.
Firstly, with regard to the need for a guarantee fund, the basic problem with guarantee funding is that it can amount to operating aid, which is not permissible under competition rules. We are looking further into this and welcome any proposals from Member States on how such funds may be operated in accordance with competition rules. The Commission could approve such schemes at national level if they guaranteed reimbursement of all public aid under commercial conditions.
As regards the long-term aim to help the industry adapt to high fuel prices, the Commission places a high priority on research and development for more fuel-efficient and more environmentally friendly fishing techniques. Significant funds are being provided to support such work under the Seventh Framework Programme for Research. Renewable energy, in particular biofuels, represents one such measure.
Research on the design of new, more selective or more fuel-efficient fishing gear is encouraged and can be funded under the framework programme, with initial acquisition of such equipment also financeable under the European Fisheries Fund.
The European Fisheries Fund, agreed to last June, provides for engine renewals and, in this regard, small-scale vessels are treated more favourably. In fact, regarding small-scale coastal fisheries, we have catered for specificities in the rescue and restructuring scheme and in the European Fisheries Fund. One example is the acquisition of new engines or engine renewal. We are studying what else can be done in order to help small-scale coastal fisheries.
Regarding the comment by Mr Allister and others that the Commission is taking advantage of the increase in fuel prices to reduce the fleet, let me repeat the facts as I know them. There have been years on end of over-fishing and this has caused falling catches. This means a vast over-capacity today: we have vessels with a capacity vastly exceeding what can sustainably be caught. Those are the facts. The vast majority of stocks are being fished in a completely unsustainable manner.
Acknowledging this will help us find solutions for the long-term benefit of future fishermen. If we continue to bury our heads in the sand, we will only prolong the agony before fisheries die a natural death through continued over-fishing.
We agree that special attention needs to be paid to marketing with a view to increasing the added value of fishery products for fishermen. We are actively looking at this and the renewal of the common organisation of the market should answer the sector’s concerns in this area, in particular by helping the sector to improve first-sale prices.
The ceiling of 30 000 proposed by the Commission is a balanced and reasonable compromise. The Commission has proposed raising the ceiling from the previous amount of 3000 to 30 000. The review of this threshold has been carried out in the light of the specific characteristics of fishing enterprises, independently of the sector’s current difficulties.
It was commented that the Commission was proposing too little too late. I acknowledge that the communication was issued later than desired, but one has to appreciate the complexity of the situation we are dealing with and the constraints of Community legislation, in particular regarding competition rules. This is why it was important to describe carefully the rules and conditions necessary for designing rescue and restructuring schemes.
Many fishing enterprises will benefit from the measures proposed if Member States take up the challenge and prepare the necessary framework swiftly. These measures are substantial: financial restructuring, renewal of engines and of fishing gear and aid to temporary cessation. According to the guidelines, state aid for the rescue and restructuring of SMEs in the area of fisheries can cover up to 75% of the total cost of a rescue and restructuring plan.
May I suggest that we work together and do our utmost to make the best use of these possibilities.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– We are all aware of the difficult situation in which the fishing industry finds itself, in view of the ongoing and, in some cases, serious depletion of fish stocks, the cuts imposed on fishing activities and the rising costs of certain production factors.
The industry plays a major role in our development economy, in the sustainable management of marine resources and in the achievement of full employment in coastal communities. In order to support and promote the sector, it is essential, in our view, to invest in modernising the fleet, training fishery workers and improving the living and working conditions of seafarers. We cannot just push for a restructuring of the sector without taking into account the damaging effects on full employment: the measures called for by the Commission are reasonable but insufficient. In short, I fully support the report’s specific and detailed proposals.
Mr Guerreiro’s report on improving the economic situation in the fishing industry worries me a lot. The way in which the Community’s fishing fleet conducts its activities will lead to the oceans becoming irrevocably depleted of fish, and all to protect an industry that is uncompetitive internationally.
Allow me to give an example. At the beginning of September, the Commission presented a proposal on fishing in the Baltic Sea. The ICES, or International Council for the Exploration of the Sea, again repeated the demand for a total ban on cod fishing in the eastern Baltic, but the Commission believes that it is enough for it to be reduced by 15%. This shows very clearly that the EU does not put the environment first but, rather, seeks the best for industry. The last remark requires qualification, however, because the fishing industry will die out once the seas are depleted of fish.
A global view of what is just should be adopted when the EU’s fisheries policy is discussed. The rapporteur says explicitly that the EU’s fishing fleet is forced to compete with third countries’ fleets. The latter have much lower costs, and their products are consequently cheaper. By introducing tax relief, which is definitely not something for the Community to do, Mr Guerreiro wishes to distort the international market and thus deprive poor people of their only means of income. That is frightening and, at the same time, very tragic. The EU is, however, showing its true face in this case: that of an uncompetitive economy that is prepared to do anything to protect its production, at the same time as excluding the world’s poor.
The next item is the report (A6-0265/2006) by Mr Albert Jan Maat on behalf of the Committee on Fisheries on the proposal for a Council regulation establishing a management plan for fisheries exploiting stocks of plaice and sole in the North Sea (COM(2005)0714 – C6-0034/2006 – 2006/0002(CNS)).
. Madam President, I wish to begin by thanking Mr Maat and the Committee on Fisheries for the preparation of this report concerning the Commission’s proposal for a long-term plan for the management of plaice and sole fisheries.
This is an important topic. Since the Commission first began discussing the long-term management of these stocks and fisheries in 2004, there has been a significant worsening of the state of these stocks. In particular, the size of the sole stock is now declining rapidly due to low numbers of incoming young fish. High fuel prices and lower catch rates have combined to create a very difficult situation for this sector and this fits very well into what I have been saying before.
The Commission’s proposal is intended to reverse this trend by leading to more efficient and more profitable fisheries and I am keen to see it adopted soon so that fisheries can begin to recover and to improve.
I thank you, therefore, for this report and I now turn to the specific amendments that you propose. I can support Amendments 2, 3, 4, 5, 18 and 21. However, I should mention that the Commission has already begun a debate, as requested in Amendment 4, with the regional advisory councils concerning the implementation of maximum sustainable yield management and has also already arranged for the impact assessment foreseen in Amendment 5. The final text should reflect the fact that these measures requested by Parliament have already taken place.
I can accept in principle that there could be a two-step approach in long-term plans, and that different measures would apply in situations where stocks are outside safe biological limits from those applicable in situations where stocks are within those limits. Therefore, I can accept the principles behind Amendments 1, 7, 9 and 10. However, it is important to improve the state of the stock and the finances of the industry. More consultations with the sector and the Member States concerned will be needed to refine the details, as will careful consideration of the results of the impact analysis.
I fully support provisions to revise long-term targets at periodic intervals of about five years in order to take account of changes in the environment and the ecosystems. However, I am not in a position to accept Parliament’s amendments intended to provide stability for the industry by setting TACs that are stable for three-year periods. Stability for the industry can better be provided by limiting changes to TACs between years. The North Sea RAC has revised its opinion on this topic and in its latest advice no longer advises such a measure. Therefore, I cannot accept Amendment 8, the second paragraph of Amendment 9, nor Amendments 10, 11 and 24.
Concerning Amendment 12, I can accept the widening of scope to include a wider definition of fishing effort for plaice and sole, though a more precise legal wording may be necessary. However, here again, I cannot support a proposal that effort limits be adapted only at three-yearly intervals.
Concerning Amendment 13, a legislative text for a long-term plan must define clearly how efforts should be adjusted in order to achieve the targets of the plan. Parliament’s text does not seem clear enough from a legal and technical point of view. Advice from scientific committees indicates that significant amounts of cod are caught and are discarded.
As the plaice and sole fisheries exert mortality on cod, it is necessary to keep this mortality under review and to adjust relevant efforts if necessary. This is why I am not in a position to accept Amendment 14, because it would create a non-equitable situation in comparison with other fisheries sectors that also have an impact on cod and are subject to cod-recovery measures.
Amendment 15 asks for a change in the log-book tolerance from 8% to 10%. However, the 8% figure was adopted in the Council as a common value in other long-term plans after a long discussion. I believe this figure should be retained for plaice and sole as for the other long-term plans.
The practical implementation of Amendments 16 or 17 would require that fisheries inspectors be able to distinguish between plaice or sole caught in the North Sea and fish of these species caught in other areas, a task which does not seem possible.
I can accept the principle and intentions behind Amendments 6, 19, 22 and 23, but I believe it should be implemented in a different way. The Commission is preparing an evaluation of technical measures and the regulation of fishing gears should be reviewed as soon as possible in that context.
If either plaice or sole enters into biologically very high-risk situations, the Council should be more cautious in setting fishing opportunities. This is consistent with the guiding principles of the common fisheries policy and will provide additional protection to stocks that are in their most vulnerable state. For this reason, I cannot accept Amendment 20.
In conclusion, I thank Parliament for its careful scrutiny of this document. Raising and addressing the issues I have just mentioned will, I am sure, improve the quality and efficiency of the regulation that is eventually agreed in order to achieve the objective of improving the profitability of the fishery and the state of the stocks of plaice and sole, as well as reducing discarding.
. Madam President, I am indebted to the Commissioner for starting this debate on a good note, for I notice that he is meeting Parliament half-way on a number of issues. Whilst I share his concern with regard to the development of the plaice and sole stocks in the North Sea, it is at the same time becoming clear that this is not related to the fishing effort, but may be attributable to climate changes that cannot always be fully explained. To make it absolutely clear, though, I do share his concern in this respect. I am pleased that he is nevertheless moving towards Parliament in a number of areas.
One important point of criticism that I made with regard to the Commission’s working method was that the proposal was tabled before the North Sea Regional Advisory Council had issued its recommendation. That does not strike me as going about things the right way. It appears to me essential that, if we want to retain a support base for fisheries, we should accord these Regional Advisory Councils a fully-fledged place in the debate and that we get them to make a contribution prior to the debate as well. I am saying this emphatically because those Regional Advisory Councils not only involve fisheries organisations, but also the Word Nature Fund and other nature organisations. That is precisely the sort of thing that injects stability and provides a support base for policy in a certain region.
With regard to the application of the objectives for Maximum Sustainable Yield (MSY), I am pleased that the Commission has just now issued the communication on that subject which was still missing prior to the management plan for sole and plaice, although it had, in fact, already presented the MSY objectives. My criticism is mainly to do with the fact that that did happen for sole and plaice, but not for a number of other management plans, for example the Gulf of Biscay.
It also strikes me as the right way of doing things if we in this House have a fundamental discussion about the application of the MSY objectives before these are introduced for a certain fish species. I welcome the fact that the Commissioner is taking a few steps in the right direction, but there may need to be more consultation in a number of other areas. I also hope that the Council will as yet move a little closer in the direction of Parliament to ensure that we in any event end up with a balanced approach.
The Commissioner has stated that the establishment of three-year quotas is a problem for him after all, because they do not allow any adjustments. I would question that, also because sole and plaice fisheries may well be the best controlled fisheries in Europe, and also on the basis of the way in which the fisheries organisations use these. I would draw your attention to, among others, the producer organisations in a number of ports that work closely together and where there is excellent cooperation between the Member States, the authorities, the inspectorates and the fisheries organisations themselves. It would, in fact, be appealing, also for the European Commission, in time, to switch to a three-year Total Allowable Catches (TAC) scheme after all.
I may be prejudging the discussion on the communication about the Commission’s MSY objectives, but the point that is essential in my view is that Regional Advisory Councils will be given a dominant role in Europe's decision-making, that they, every time the Commission tables a proposal, will be given a hearing beforehand, and that their opinion will be taken into consideration in the argumentation of the proposals.
After all, we will increasingly have discussions in Europe, also within fisheries, in which, seemingly, a large number of Member States take hardly any interest. Indeed, the number of Member States is no longer 6 or 15, but 25. And how could a Hungarian Fisheries Minister contribute to a discussion, say, about shrimps in the North Sea or a Dutch Fisheries Minister about fisheries around Cyprus?
There are, of course, general policy lines, but in order to keep a support base for fisheries, it is essential for these Regional Advisory Councils to be accorded an important role, also in future, also in the implementation of the plans. That is why this point receives a great deal of attention in my report too. It can provide a support base for the fisheries decisions.
Even more important, however, is the following. We are often in a fix with scientific recommendations for the establishment of quotas and subsequently – let us be honest about this – find out that the Council plays under one hat. That is why scientific recommendations are drafted conservatively to take the Council’s outcome into consideration. We must put a stop to this! We must ensure that the sector and scientific institutions cooperate much quicker and at a much earlier stage in order to weigh up the plans effectively.
I should once again like to express my thanks to the Commissioner for meeting us half-way on a number of issues. Parliament’s position will be apparent in tomorrow’s vote. I am firmly convinced that the Commissioner will place Parliament’s contribution at the heart of the Council’s discussion.
Madam President, I would like to thank Mr Maat for his report. I believe that when we look at fisheries, especially at catching plaice and sole – and basically they are mixed fisheries because other species are being caught, cod included – we have to be much more radical than we are at the moment. The Commissioner knows that full well and I have raised the issue of discards in general with him several times. Let us land all the fish that are caught, instead of having so many species quotas with the result that a lot of healthy fish are discarded. Of all the problems with the common fisheries policy, throwing healthy fish overboard is the one that the general public in Europe see as particularly ridiculous.
I also think we must be sure that powers are devolved to the North Sea Advisory Council and that the Commission takes notice of it. Mr Maat made the point that it is no good the Commission coming up with a proposal before it has taken note of what the North Sea Advisory Council has said. That gives people the impression that the Commission is not listening. I also think that with the age-old problem of stocks in general there is always a conflict between the scientific advice and what the fishermen believe the stocks to be. It is not always easy to come to a conclusion.
My final point is – and I stress the need to be more radical – that I think the way forward is to look at the total quotas of fish caught and see if we cannot change that into days at sea and fishing effort, so that we can land all the fish caught.
Ladies and gentlemen, first of all let me thank the rapporteur for his good and important work. In my country, Estonia, fishing is more than just an industry or a means of earning a living. Fishing is an integral part of our culture. In a country surrounded by water on three sides, it could not be otherwise. I know families that have been involved in fishing for many generations. For them, fishing is not a business project, but a way of life.
Industrial fishing has brought the lives of coastal fishermen to the brink of disaster. According to the World Wildlife Foundation, the flounder and sole mentioned today are among the most endangered fish species. Half of the flounders caught using beam trawling prove to be undersized and must be thrown back. Most of these fish perish. Such waste is incomprehensible to fishermen whose families have been in the business for generations. It is clear that the use of wasteful fishing methods should be ended sooner rather than later. I hope that the European Commission will be able to conduct the relevant research as soon as possible and present proposals for the rapid replacement of existing fishing methods with naturally sustainable methods. I am well aware that the nature of fisheries does not permit as quick a response as would be possible in information technology management, for instance.
I concur with the report’s recommendation to establish three-year fishing quotas instead of one-year quotas. This will ensure continuity in the fisheries. In ensuring continuity and sustainability, close cooperation with organisations that are familiar with local conditions will be very important. Of these, the rapporteur emphasises the North Sea Regional Advisory Council. The attempts to restore fishing stocks in the Baltic Sea, which feeds fishermen from five Member States, would be much more successful if they were supported by regional cooperation.
As regards the Baltic Sea, I would like to emphasise here today that the Baltic Sea region deserves a separate entry in the European Union budget, as has long been the case in the Mediterranean region.
. Madam President, given the state of our seas, the Commissioner’s first priority should be to save the fish. When safe biological limits are being exceeded, we all expect action and I commend the action that is being taken. I also commend the attempt to move towards a policy of achieving maximum sustainable yields. I do not see how anyone can be opposed to that. It is like apple pie and motherhood.
The difficulty is how we move from the present disaster to future perfection, without disrupting the lives and occupations of fishermen to an impossible degree. That is my doubt about this particular policy. The purpose of the Regional Advisory Councils is to try and ensure that fishermen are integrated into the process. So when their advice seems to be being ignored, it may be the wrong advice. Perhaps that is the Commission’s fault for not communicating the message. It is the opportunity for greater long-term prosperity. Fishermen, as we all know, need to be included in the process.
I agree with the Commissioner when he says that we must go for only one-year quotas. The danger is that if we set a quota at the wrong level, in three years’ time there may be no more fish to set the next quota for.
We think of sole and plaice as extremely good fish that are a great pleasure to eat, but future generations will not experience that pleasure if we do not now accept our responsibilities. I think that Mr Maat’s report is, for the most part, sound, but I would criticise precisely the same things as the Commissioner. Amendment 8 about having a three-year quota would have precisely those implications pointed out by Mr Davies. It could not be adapted in time and would be inappropriate. The same applies in the case of cod. There is a connection here, which means that Amendment 14 cannot be approved either. If the number of days at sea is to be limited for the reason stated, the restriction will have to apply to these vessels too, as there cannot be exceptions where this matter is concerned. When it comes to Amendment 15, involving a ten per cent, instead of eight per cent, margin of tolerance, I would point out that, with modern computer technology, there would be no complications in having an eight per cent margin. We could manage to calculate eight per cent instead of ten per cent. Increased flexibility would damage stocks. The same applies to Amendment 20. Increased flexibility for the Member States in determining when they need to take measures would not work. Attempts to obtain increased flexibility would actually lead to reduced flexibility, as, if fish stocks are depleted, there is no flexibility at all left. There would then be no fishing quotas, no days at sea and 100% unemployment among professional fishermen. That, presumably, is what no one wants to see.
Madam President, for centuries British fishermen looked after their fishing grounds – the waters up to 200 miles off the coast. They achieved a sustainable industry by care, not by chance. Then we joined the EC, and that all changed.
The wretched CFP, with its bureaucratic plans, crazy quotas and enforced discards has reduced stocks to their lowest level ever, closed fishing ports and reduced the UK fishing fleet to a quarter of its size. Many species are down to danger levels – plaice and sole today, something else tomorrow. And to think that the CFP was not even in the Treaty of Rome: it was invented overnight to let Edward Heath have something to give away in exchange for the right to sign!
Now, in answer to the desperate shortage of fish in the North Sea, all we hear about is too many boats chasing too few fish – I’ll say! They are mostly boats from Spain, which has a fleet as big as the rest of the EU put together. No wonder the Norwegians said no! They saw it coming, and with their fishing industry such a boost to their economy, they were right. Norwegian stocks remain in good order. Are there any lessons for the CFP there?
This report will do nothing. While the management plan acknowledges the North Sea Advisory Council, it ignores its findings. It is inconsistent in departing from similar decisions in areas like the Bay of Biscay, and it is based on a maximum sustainable yield before that is even defined.
This report is well named, for ‘exploitation’ is exactly what has happened to the once abundant North Sea fisheries. Tell me: who benefits from the destruction of the richest waters of Western Europe?
Madam President, I wish to begin by congratulating the rapporteur for taking on the Commission and for taking it to task in relation to its glaring omissions and its oversights.
On the one hand we have the Commission’s explanatory memorandum openly acknowledging that the North Sea Regional Advisory Council is a principal forum for advice in relation to the management plan for the preservation and regeneration of plaice and sole stocks in the North Sea. Then, on the other hand, in its document the Commission makes no further reference to the NSRAC’s opinion.
I should be very grateful if the Commissioner could tell me who is or was responsible for drafting the Commission’s management plan. How can the Commission justify omitting the body or agency it openly recognises as an authority on North Sea fisheries and then studiously ignore the NSRAC? As has been stated and restated time and time again, forums such as the NSRAC were established in order to canvass and to utilise the wide body of expertise and opinion among people on the ground, people on the coalface, people who know the industry and to counteract the perception that Brussels or Strasbourg make policies which are often seen as ‘about you, without you’. Is it any wonder that people turn off Brussels or Strasbourg?
The NSRAC has provided a bridgehead for bringing fishing interests, biologists and environmentalists together, getting them to agree collectively on ways of conserving stocks of plaice and sole. The proposals, if adopted, would increase the level of plaice stocks to above the precautionary levels of three to five years.
I have to say that the rapporteur has other reservations about the Commission’s approach, with which I agree, but time restraints do not permit me to elaborate on them, except to make a brief reference to the issue of MSY – maximum sustainable yields. The Commission’s proposal to launch a debate on MSY in advance of agreement by the Council and Parliament simply is not on. It is simply not acceptable, Mr Commissioner.
Madam President, I should like to thank the honourable Members for their contributions.
Let me start by trying to clear the air with regard to the North Sea Regional Advisory Council. The Commission has held a series of consultation meetings and exchanges of views since June 2004. I do not believe that any other fisheries issue has been the subject of such extensive dialogue with the RACs. After the North Sea RAC decided to reserve its position until the Commission had made a specific proposal concerning long-term management targets and reference points, the Commission stated that it would put forward a proposal and even inform the RAC of its technical content at a meeting in November 2005. A discussion has since proceeded in good order on the basis of the Commission’s proposal. I am pleased that the North Sea RAC has recognised that many elements of the Commission’s proposal are valuable and appropriate.
Regarding maximum sustainable yields, a number of stocks were brought into long-term management plans some years ago, which included low-target fishing mortalities, such as mackerel, herring and, more recently, haddock. These plans have proved valuable and helpful to the industries concerned. I believe similar benefits can be extended to the flatfish sector. Discussions concerning the maximum sustainable yield should also take place, but that is a wider-scale issue. The immediate concern is to provide the flatfish fishery with a sound economic basis.
With regard to the point raised concerning TACs for three years, I must again underline that a three-year TAC would not help to recover the stock, simply because adjustments cannot be made in good time. How can one make adjustments mid-course if there is an urgent reason to reduce the TAC? The North Sea RAC has revised its position and it no longer advises such a measure. I can accept the argument that a three-year TAC will give greater security to fishermen, but not the argument that a three-year TAC would mean greater sustainability.
With regard to discards, we are actively considering what can be done to solve this problem. It is one of the top priorities for the remainder of my mandate. I cannot agree more with Mr Davies that fishermen need to be integrated into the process. We are doing our utmost to meet with and consult all fishing representatives.
That brings the debate to a close.
The vote will take place tomorrow at 12 noon.
– The next item is the report (A6-0263/2006) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on the application of Council Regulation (EC) No 1185/2003 on the removal of fins of sharks on board vessels (2006/2054(INI)).
– Madam President, without taking up any of my speaking time – since this has nothing to do with the issue we are dealing with, but is more a point of order – I would like to put a request to the Presidency of this Parliament arising from an incident in which I have just been involved.
Barely a quarter of an hour ago, I left the Chamber for a moment and went into the aisle behind us here and found myself happily looking at the waters in the canal, when I found myself quite literally swept aside by an entourage, which I then discovered was surrounding the President of Lebanon. So far, it was nothing we have not seen a million times in this House. The thing that shocked me, President Borrell, was the attitude of the two people, parliamentary staff, who were leading the entourage.
First they made gestures at me. Then they shouted at me: ‘Mettez-vous sur le côté! [move to the side]’, they told me, and I do not know whether you are aware, but the ‘’ behind us here is made up of boards with holes in which women’s high heels can get caught, and it is therefore very easy to fall over. I tried to avoid going ‘’. I pointed out to them – I must put it like this – that I was a Member of Parliament, but I can assure you that it did not do me much good. They practically swept me aside until I was where they wanted me to be: ‘To the side immediately!’.
Madam President, since we are talking about staff of this House, and given the unfortunate timetable for these night sittings, I would ask you whether it is possible to find other ways to treat Members or, perhaps, other routes by which visitors can leave.
Having said that, Madam President, I shall move on to the matter in hand. I shall move on to fish belonging to the taxon Elasmobranchii, which are generally highly vulnerable to exploitation given their life-cycle characteristics.
The practice known as finning, involving the removal of fins and disposal of the body, is prohibited on board Community vessels, both in maritime waters under the sovereignty or jurisdiction of Member States and in international waters and those of third countries. Nevertheless, given that these species are often caught as by-catch, on 26 June 2003, the European Union adopted a Regulation on the removal of fins of sharks.
The Regulation allows sharks to be handled on board the vessel, with fins separated from bodies, provided that that is designed to achieve greater efficiency in the use of the entire shark, with the fins and the rest of the animal stored on board separately. In order to ensure that is not practised, the quantity of fins must correspond to that of bodies and, to that end, a ratio or proportion compared to the total live weight is established, and in 2003 that ratio was set at five per cent of fin compared to live weight. This five per cent was decided upon on the basis of United States legislation designed for a different reality and for species of shark that are coastal and have different presentations.
The scientific reports of the ICES and the ICCAT indicate that that ratio is not applicable to the pelagic species caught by the Community fleet, whose fins are far larger than those of coastal sharks.
I would like to point out that the current 5% in the regulation in force and the 6.5% that I am proposing for a single species – in this case the Prionacea glauca – are in line with the most recent scientific reports. In any event – and I address this to the Commissioner – the main objective of the Community legislation must be to reinforce the prohibition of but – and I say this to him too – in order to ensure that the rules are effective and accepted by all of the parties, they must reflect the specific characteristics of fleets, the morphology of the different species and calculation methods that include cutting techniques and presentation methods used.
Furthermore, Commissioner, this is a very specific and identifiable fishery and, therefore, the recognition of these issues would enable us to prevent situations in which the European Union’s longline fleet is prejudiced. That fleet is currently obliged to throw away a proportion of the fins in order to comply with the rules, since more than 80% of the catches are of a species that I have already mentioned, Prionacea glauca, whose ratio, as we have said, is 6.5%.
I would say to the Commission that not using realistic conversion factors poses a risk to the European Union since it leads to errors in the estimates of catches, estimates that are obtained indirectly from the international market in fins in Asian countries, where they appear as being of European origin. At the same time – I address this also to the Commissioner – the updating of this percentage, I would repeat, on the basis of the data and the scientific reports, would enable the Community immediately to lead the review that, in accordance with the recommendation of the Community’s own Scientific Committee, is going to take place within the ICCAT and that will probably be followed by other RFOs.
I would stress that the increase requested in no way implies an increase in the catch of sharks nor a relaxing of the measures intended to prevent the practice of .
Thank you very much, Mrs Miguélez. I take good note of your complaint. I shall pass it on to the head of Parliament’s security service so that he may take the appropriate action.
. Mr President, I would like to thank Mrs Miguélez Ramos and the Fisheries Committee for the opinion on the Commission report on the operation of the so-called Shark Finning Regulation. I am pleased to note that the rapporteur praises the clarity and conciseness of the Commission’s report and shares the view that this regulation is achieving its objective. Let me assure you that the Commission is committed to monitoring the application of this regulation to ensure its proper implementation, including of Member States’ obligations regarding control and reporting.
The Commission will also continue to promote the prohibition of shark finning in international forums. In addition, the Commission will continue in its endeavours towards the adoption of measures based on scientific information and other considerations within Regional Fisheries Management Organisations.
I would also recall that the prohibition of shark finning practices is not the only way to ensure a sustainable fishery for these species. A more comprehensive set of management measures is required. We have already taken some measures in this respect. I refer, in particular, to special efforts to improve scientific knowledge and data collection, to establish catch or effort limits for certain species, including deep-sea species, to prohibit drift nets that may catch some large pelagic sharks and to control and limit fishing capacity.
As rightly pointed out in Parliament’s motion for a resolution, the Commission has identified numerous actions to halt the loss of biodiversity by 2010 and beyond, including Community plans of action for sharks and sea birds.
My department is currently looking into the request for the presentation of a Community plan of action by mid-2007. While it is too early to have a clear overview of the detailed work programme for 2007, it is clear that a formal, complete and detailed plan of action requires a comprehensive assessment of the situation and of the possible measures, together with an early consultation of all interested parties, which will take time and resources. The desired timeframe seems rather too ambitious, and setting too short a timeframe for preparation and consultation could even be counterproductive. I would prefer to be less prescriptive in terms of deadlines. However, I can assure honourable Members that my department will undertake to complete the plan of action at the earliest possible date.
Returning to the report’s core concerns, I have taken good note of the proposed calls for the Commission to present amendments to the Shark Finning Regulation, especially with a view to reviewing the 5% fin weight versus live body weight ratio on the basis of a species-dependent approach, and to revise the possibilities for separate landings of fins and carcasses, as well as to report again on the operation of this regulation within two years.
When deciding on this regulation, the Council did not consider it appropriate to adopt a species-specific approach regarding the fin to body weight ratio. I think the reasons mentioned in the debate then are still valid now. A single 5% fin to live body weight ratio applicable to the whole shark-catch of a vessel is a realistic, feasible, controllable, simple and proportionate method of preventing shark finning practices from spreading. The Commission’s report also confirms this.
I am not, therefore, of the opinion that amendments to the regulation should be proposed at this stage. Firstly, because the regulation was only recently adopted and is working well overall. Secondly, because the Commission believes it would be unwieldy to start revising the fin to body weight ratio or introducing some species-specific approach to the Shark Finning Regulation without new measures to ensure sustainable shark fishing.
The much broader exercise of preparing a Community plan of action for sharks will necessarily include a reassessment of developments under the Shark Finning Regulation and its possible need for review, especially on the basis of the national annual reports, which are available for all those interested. It is at this point, therefore, that we will be able to consider once more the situation with respect to body-fin ratio and make any recommendations accordingly.
Parliament’s necessary full involvement in a proposal for a plan of action will also provide another opportunity for Parliament to be informed about and to play a role in developments on shark finning matters. The Commission will continue to monitor the situation. You can rest assured that I am always ready to act and to present all supporting evidence if new information becomes available indicating significant changes in the situation. I am committed to advances in the area of shark conservation and other aspects of marine biodiversity, and will inform you in due time of the progress made.
– Mr President, Commissioner, ladies and gentlemen, I too wish to thank Mrs Miguélez Ramos. First and foremost, it should be clarified and highlighted that the practice of finning has been regulated by the EU since 2003, meaning that sharks cannot be caught solely for their fins.
In other words, this type of fishing is centred on a species, just as any other, which means that sustainability is just as important for this species as for any other. The issue of encouraging more catches does not therefore form part of the objective of this report but falls instead under the scope of quotas or perhaps recovery plans on the basis of the usual scientific reports.
What is under discussion here is the fact that the Commission communication has acknowledged the positive effect of the 2003 regulation and compliance with it. A more contentious issue in this debate, however, is the weight of fins as a percentage of the total weight of the shark. According to ICCAT reports, the total use of the fins by the Community fleet differs, for example, from the US fleet’s partial use. We must therefore look into the possibility of changing the percentage, on the basis of these reports, which have proposed an increase from 5% to 6.5%. This is the crux of the matter.
To ignore this issue would be to confuse the total use of fish with the preservation of a fishing resource. We must indeed preserve the resource, but that must be done by other means. The nub of this debate is that, by ensuring that rates of use reflect reality and scientific reports, we will be able to plug all gaps. The compromise reached between the three main political groups implies that Parliament realises that this is the way to proceed, in line with the existing studies carried out by recognised bodies, to which the EU belongs, and in accordance with the law, thereby contributing to genuinely sustainable and regulated fishing.
Mr President, I am delighted that the UK Government was one of the key supporters of Council Regulation (EC) No 1185/2003 concerning the disgusting practice of removing shark fins on board vessels. The regulation is designed to prevent shark finning, where shark carcasses are thrown overboard after high-value shark fins have been removed. You could call this ‘slit and chuck’. Without their fins, the sharks suffocate to death.
The practice of shark finning is known to endanger the survival of several shark species. Only today American researchers using fish auction records from Hong Kong have calculated that the trade in shark fins kills 26 million to 73 million sharks a year. Against this background, I am appalled and disappointed that this report threatens an increase in shark finning.
Paragraph 5 of the report requests an increase of the 5% fin- to live-weight ratio to 6.5%, particularly for blue sharks. Paragraph 3 of the report incorrectly implies that ICES and ICCAT support an increase in fin- to live-weight ratio for the blue shark. A paper was submitted to ICES in 2005, but ICES has not considered this paper or issued an opinion. The same goes for ICCAT, where scientists have reviewed fin to carcass ratios but have not recommended an increase of the ratio.
Amendment 1 is placed first on the voting list, and I recommend support for it. I fear that the European Parliament may not give its support to any of these amendments, a retrograde step, and I ask colleagues to say no to ‘slit and chuck’.
Mr President, we can argue whether a 5% ratio of fin weight to body weight is appropriate or whether a larger proportion is needed. I have no doubt that an increase would be wrong, but no doubt the Spanish and Portuguese fishing interests would argue the other way. I hope Parliament will be able to support my proposal for a study based on best scientific evidence before any decision is made. I hope it will do that not simply because it represents a compromise in those positions but because it is the most appropriate way forward.
So far as I am concerned, the whole shark fin regulation has always been too weak. It was far too weak when we introduced it. Enforcement is problematic to say the least and, as in so many aspects of fishing, varies from one Member State to another. It certainly needs to be reviewed at regular intervals. The idea that we should just have one review and that is the end of it, as originally intended, is simply nonsense. I hope the Commissioner will support the idea of more regular reviews, just as I support him in opposing the idea that quotas should be set for long periods of time.
The real issue here is so much bigger. We face the prospect of the extinction of many shark species – slow-breathing creatures that have lived on this planet for many millennia longer than our own species. The risk is that with this particular regulation we are simply playing at the edges.
We are killing too many sharks. We have to stop that. We need the Commission to come forward with a shark management action plan. We have heard from the Commissioner why it will take time to do that, but I seem to remember joining with other Members of Parliament in calling for this some three years ago. I hope that the Commissioner will be able to finish this debate by telling us exactly how much work has already been done over the past three years in preparing the groundwork for publication of the shark management action plan. My impression is that absolutely nothing has been done. I hope the Commissioner can correct that impression.
Mr President, I hope that the Commission will maintain its firm position in the face of the attempts to reduce the requirements for the cutting off of the fins of sharks. With this proposal, sharks may be even more threatened than they are already.
According to the scientific studies, it is not at all clear how far the ratio should be increased; there is even one study by the International Union for the Conservation of Nature that restricts the ratio to 2%. We must seek out all of the scientific information available, because this amendment is intended to change the rules in order to increase the percentage of weight of fins compared to the bodies of sharks, and in that way more and more catches would be thrown back into the sea.
Sharks are being wiped out in the oceans in order to satisfy the Asian whim of making soup from their fins, and that is not a good thing. It is difficult to monitor what happens at sea, and there is sufficient evidence to suggest that many Member States are not controlling compliance with Community legislation.
To besiege an animal even further, when two thirds of its species in Europe are already on the International Union for Conservation of Nature’s Red List, is not a good idea.
Mr President, the UK, Germany and Belgium fought very hard to implement a ban on shark finning in 2003. They received wide support in the Council. Spain and Portugal now appear to be the only Member States pushing for an amendment to the regulation in respect of the 5% ratio of fins to live weight of shark catch. They say that the current regulation is unrealistic, particularly for the blue shark, which is the main target of their fishery and which they claim is in great abundance in EU waters. I think the strong international market for shark fins, mostly as we have just heard for the Asian shark fin soup market, coupled with the relatively low value of shark meat, has motivated Spain and Portugal to support this drastic amendment.
It remains a fact that the 5% ratio of fins to live weight contained in EU legislation is the weakest in the world, as Mr Davies told us. The proposal in this report for a 6.5% ratio would quite simply allow more sharks to be killed. It would send all the wrong negative signals to the international community. The higher the ratio, the more likely it is that the illegal practice of finning will recur. That is why I have tabled an amendment which proposes that the figure be lowered to 2% of live weight. That would ensure the protection of sharks in EU waters, increase that protection and fall in line with international standards.
The IUCN, the World Conservation Union, has confirmed that the blue shark is endangered and will be placed on its red list as a vulnerable species when that list is updated later this year. In such circumstances, it would be madness to permit more of these sharks to be killed. Indeed, we should be seeking to impose a strict regime of TACs and quotas on blue sharks to offer the species additional protection.
Mr President, firstly I wish to thank Mrs Miguélez Ramos for all the work she has done in preparing this own-initiative report. The corresponding Commission report is clear in reiterating that finning is prohibited within the Community, and in its conclusion that the percentage equivalence ratio of shark fin to body weight does not need to be altered. The rapporteur disagrees with this percentage ratio figure, and she is of the opinion that it should be increased from the level of 5% to 6.5%. This is the main issue of disagreement with the Commission report, and with some of us.
Mrs Miguélez Ramos argues that some scientific evidence favours her 6.5% ratio position, but let me say respectfully that other scientific evidence supplied by at least equally reputable sources supports the view that the 5% figure is in fact more than adequate. The latter scientific evidence further supports the view that if the ratio is indeed increased, this will result in the enhancement of the very practice we want to stop, i.e. finning. Such a practice, coupled with the general failure of implementation of the relevant Community regulation, will, in my view, lead with mathematical accuracy and in the not-too-distant future, to the endangerment of the very existence of certain shark species. In this respect, please note that an increase from 5% to 6.5% may seem small at first glance, but in reality it is not. It in fact represents an increase of 30%. In other words, potentially 30% of the shark catches could end up in finning.
Much as we wish to help increase the profits of our fishermen, it is our primary concern and duty to prevent the extinction of any shark species. I therefore urge you to support Mr Davies’ amendment tabled on behalf of the ALDE Group and aimed at maintaining the ratio at 5%, as proposed by the Commission and as supported by the Commissioner in his speech here tonight.
Mr President, I am surprised by Commissioner Borg’s statement that legislation that is recent cannot be modified. I believe that legislation that is not good must be updated.
That is precisely what the 2005 Report of the ICCAT says about ratios for sharks. According to that report, the ratio applied to Prionacea glauca is wrong. Furthermore, the scientists of the ICCAT argue that it should be corrected. There are two reasons for this: the first is that data on landings based on an incorrect coefficient may lead them to make the wrong estimates; and, secondly, that the inconsistency in the ratio hinders the work of controlling the fleet, since, because it is impossible to comply with the rule, the control makes no sense.
Commissioner, this is demonstrated in the report that you have sent to this Parliament.
Commissioner, Mr President, I wish to ask that we update and correct the legislation once and for all, because otherwise we are creating a serious lack of confidence in the sector as a result of having rules with which, as I say, it is impossible to comply.
I would also like one of the people who have spoken here, claiming that there are scientific reports, to tell me of at least one, supported by the international scientific community, that contradicts what the ICCAT said at the last plenary meeting of the Regional Fisheries Organisation that regulates all of these very species.
I would ask that we act rationally, that we do things properly, that the coefficients be reviewed and that we choose those that can be fulfilled by the fleet. I must also say that the problem of over-fishing will not be resolved by means of ratios. It will be resolved by means of quotas for sharks.
Mr President, I also welcome the Commissioner's statement at the beginning that he wants at least to remain at the 5% level of finning for the present. I believe – along with Mr Stevenson, and we have tabled an amendment to this effect – that instead of leaving it at 5% we need to reduce it to 2%. To take it up to 6.5% would only encourage the catching and finning of more and more sharks. Over 70 million sharks are taken each year and we really need to reduce the number. To increase it to 6.5% would be crazy.
We in Europe very much want a sustainable fisheries policy. We also want high welfare standards. If you increase the percentage of shark fins that can be landed, the chances of increasing the number of sharks caught and of finning are greater. We need to set an example to the world. In most parts of the world the percentage of fins that can be landed by fishing is lower. I therefore urge the Commissioner to go further and reduce the percentage of fins that can be landed.
However much more valuable shark fins are than the rest of the body, it is absolutely right that the whole of the body should be landed and used. It is crazy to carry on as we do when nearly 50% of the 130 species of shark are now endangered. We must take action.
Madam President, I should like to thank honourable Members for their contributions. The only problem that has been raised substantively relates to the whole issue concerning 5% versus 6.5%. In this regard, I should say that the ratio between fin weight and body weight varies significantly depending on the shark species concerned. Scientific information was already available at the time the regulation was adopted, especially as regards the blue shark. The Council, however, did not consider that a species-dependent approach was appropriate, and the maximum 5% fin- versus live body-weight ratio set in the regulation was certainly not presented as being based on scientific considerations alone.
The 5% fin- to body-weight requirement represents the only current restriction on a number of shark species caught in fisheries, notably the blue shark. This should not be reviewed, at least until other management measures are in place to reduce their fishing mortality. I have no problem with further research, but this has to be done before any amendments are proposed. Again, I have no problem with regular reviews. I have made reference to an overall consideration of a Community plan of action for sharks, when we will have ample time to discuss this and other issues concerning conservation of sharks.
On the point raised by Mr Davies concerning the plan of action, the EU has not yet formalised a plan of action for sharks. Nevertheless, many of the actions that would constitute such a plan of action are already incorporated into Community legislation or other initiatives under the CFP. The EU has taken considerable management action with regard to sharks, for example the improvement of data collection for large pelagic shark species, the establishment of catch limits for certain shark species, skates and rays in the North Sea, deepwater sharks in the north-east Atlantic, prohibiting trawl fisheries within littoral areas in the Mediterranean, banning the use of driftnets that may catch large pelagic sharks, prohibiting shark finning and establishing specific conditions under which only the removal of fins of sharks may be authorised – which is what we are discussing today – and the control and limitation of fishing capacity.
It is important to note that many of these measures apply to EC vessels, irrespective of whether or not they operate in EC waters. Such measures should also be promoted in the international context, especially in other FMOs where we support measures to ensure appropriate management in respect of high-sea fisheries.
The Commission’s departments are currently reflecting on whether a formal plan of action for sharks should be developed in the very near future and I am favourably inclined to doing so. However, considering the importance of the work to be done, the necessary collection of information, reflection and consultation and assessment of possible measures, it would not be realistic to set the finalisation date of any comprehensive Commission proposal for a plan of action for sharks within the time limit indicated in Amendment 8.
Thank you very much. The debate is closed.
The vote will take place tomorrow at 12.00 noon.
The next item is the report by Friedrich-Wilhelm Graefe zu Baringdorf, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council Regulation amending Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto in agricultural products and foodstuffs (COM(2005)0671 C6-0033/2006 2005/0279(CNS)) (A6-0253/2006).
Mr President, thank you for the opportunity, even if it is fairly late, to speak about our proposals for new import provisions for organic products. And thank you, Mr Graefe zu Baringdorf, for the valuable report.
With more than 150 000 holdings on 4.4 million hectares, an estimated turnover of almost EUR 11 billion in 2002 and a clear tendency to further growth, this is a very important sector. Considering the very wide range of products on the market and the number of processed products that contain one or more imported ingredients, it is clear that imports are vital for the development of the organic sector within the European Union.
We need to be sure that consumers are confident that the products that they buy as being organic really are so, whether they are imported or produced within the European Union and that there is no unfair competition for European organic producers. At the same time, we need to make firm arrangements for our trading partners so that organic production can continue to increase.
Since 1992, imported products have been able to enter the European Union either from third countries that are recognised by the Community as providing equivalent official guarantees – there are now seven countries on that list and about the same number of applicant countries – or through Member State authorisations for the entry of specific consignments. The latter system derogates from the common rules, which expire at the end of 2006. With this proposal, we want to fill the gap between that date and 1 January 2009, the date of entry into force of the overall proposal we have submitted, which contains exactly the same provisions on imports as we have on the table tonight. There is no difference between what we are proposing now and what will be included in the main proposal entering into force on 1 January 2009. We propose to keep the third country list as it is, but to replace Member State authorisations with a permanent Community system. Finally, our proposal provides for direct access for fully compliant products in order to respect our international trade obligations.
I have noted that the report calls for extra guarantees on this last possibility of direct access. I do not think that our positions on this issue are very far apart. We want to go as far as we can in requesting guarantees from third country operators that are willing to take that route, but without putting ourselves in a position where we could be challenged by the WTO system.
Therefore, I can partially accept Amendments 1 and 2. To a great extent, I can agree in principle to your other amendments, but I would prefer to keep this proposal as concise and simple as possible, setting out all the main rules needed, but not more than that. Further details should, in my view, go into the future implementing rules.
I have also noted with pleasure the great willingness to support the development of the local control bodies in third countries. This is a policy element that I support, but it does not belong in this regulation.
Commissioner, I would ask for your understanding. I am very sorry, but we must work within time limits that are already entirely stretched.
The rapporteur has five minutes. I am going to ask him just to use four.
– Mr President, since we are still here at this hour – you have to be, we have to be, and the Commission is here too – we should not spend a quarter of an hour arguing. It really does not matter whether the clock is striking midnight or quarter past; I intend to make full use of my five minutes.
We, Commissioner, are pretty much in agreement where our assessment of the situation is concerned; the organic market is going through a boom, with a shift from the producers who formerly marketed their products directly, from shops specialising in them and in health foods to chain stores who now want to cash in and exploit the boom in the organic market. If they get into the business, they will demand a cut of 10% or 20%, a quite considerable sum that the European producers cannot afford.
Your attitude to the existing regulation is inconsistent. At one point, you say that you want to change what it says about transactions with third countries, which amounts to a revision of it. You want a whole new regulation to deal with what is at the heart of this one, and that is what we have found questionable, since your way of dealing with most – almost every third article – of the draft regulation involves you saying that the details will be sorted out through the comitology procedure, that is to say, in the implementing provisions. We find that too imprecise. What we, in this House, asked you to do was to make improvements; that is why we have put forward only a working paper rather than a report.
As far as imports are concerned – that is to say, the relationship with the third countries – we see it as necessary that the products be obtained in the quantities that the chains need; the problem is that their production in those countries is not in line with EU standards, and so the rules applicable to this urgently need to be tightened up. We support that, even though, where the core regulation is concerned, we have misgivings as to whether you are perhaps not being too accommodating to the demands made by the chains, who are no longer interested in the names of the producers or the names of traditional organic farming associations, but want to get people buying anonymous food so that they can market it under their names. Here, then, there are divergent tendencies; we may well have our misgivings in one case, but in this one we are on your side in that we would like to see the EU’s standards maintained in third countries.
Although reference has been made to the notified third countries, it is still the case that 70% of imports reach us by way of what are termed import permits, which involves scrutiny, not of the production process, but, basically only of the accompanying documents that certify that something is ‘organic’. We all know that paper is patient; so we also need to see to it that the European Union’s standards apply in these countries.
According to you, we have gone rather further in our amendments, but that is not so, Commissioner; the fact is that we are in agreement with you. We are seeking greater precision in certain areas, and would like the European Parliament to have a hand in this notification process in the same way as the individual countries are to be involved in it; we would like to see this documented in a report from the Commission detailing how far you have got with the compilation of the data and how far the notification has progressed. We would also like to see a database set up to contain the data thus collected on the third countries, so that the risks can be monitored by means of checks – which, since we know the sort of people we are dealing with here, will have to be targeted – the object being to ensure that no cheating is going on.
We would like this report to take into account the criticisms we have made, and hope that you will not hold back from this House any of the data you have compiled. We would not want to see a repeat of what happened with the study on qualified market access, where all that was left at the end was market access full stop and qualification got lost somewhere along the road.
All that we are looking for now – since you have mentioned the WTO – is an example of something that will take us towards trade, too, being ‘qualified’.
. Madam President, I should like to join in the rapporteur’s protest. A Commissioner who is always present and regularly attends the committee meetings is being silenced this evening after five minutes! We had to wait for her fellow-Commissioner, Mr Frattini, for 10 minutes during this afternoon’s vote, and he was given 15 minutes’ speaking time. This Commissioner is always present, whatever time slot she is given. The fact that we hold debates on agricultural policy at 11.30 at night is nothing to do with her, but with your agenda.
I join in that protest and I will also report this to the chairman of the Committee on Agriculture and Rural Development tomorrow.
I will presently turn to the subject in hand, but I would first like to repeat my strong condemnation of the silencing of a Commissioner for Agriculture and Rural Development who did not ask for this time slot, but who is nevertheless here and seriously engaging with us in debate. The time at which she is here is not of her choosing but is the choice of your Bureau.
The Commissioner said that she understands Parliament’s wishes. The essence of the subject we are discussing today is that import products must meet the requirements of production in the European Union. That is essential and that has been clearly stated in the report. My group, the Group of the European People’s Party (Christian Democrats) and European Democrats, is pleased with the outcome in the Agricultural Committee and what has been discussed there is reflected in amendments.
I should like to add a remark of a political nature. In the forthcoming world trade agreements, it is essential that import products meet the same requirements as European products. That applies not only to organic agriculture but also to agriculture as a whole. I hope that we in this House will give sufficient backing to the Agriculture Commissioner on that point, also giving our support in the discussion at Commission level involving her fellow-Commissioner Mr Mandelson. I should like to thank the rapporteur for his report, and I shall advise my group to vote in favour of the report as amended in the Agricultural Committee.
Thank you very much. I would ask all of the Members to appreciate that the interpreters are due to finish work at twelve. We can hold on a few minutes longer, but not much more. I do not want to run the risk of our not having interpreting tomorrow and you should not run that risk either, and I would therefore ask you simply to remain within the time allotted to you.
Mr Graefe zu Baringdorf said that he was going to speak for the five minutes allotted to him and that is what he has done. He has spoken for precisely the five minutes allotted to him. You therefore have no reason to protest.
Mr President, I shall restrict myself to the allotted time.
At the end of 2005, the Commission presented two legislative proposals: a proposal for a Regulation on organic production, which will replace the current one from 2009, and the proposal that we are debating now on the import scheme.
With regard to imports, improving the Community system was desirable and urgent, particularly in order to simplify definitively the system of authorisation of imports from third countries in which there is no or was no general equivalence in terms of organic production and in order to facilitate access to the market for organic products, which currently have a weak administrative structure.
My group believes that the modification proposed has those laudable objectives. Nevertheless, I would like to draw attention to the fact that we cannot and must not allow it to reduce the guarantees to the consumer of the imported organic product – as the Commissioner herself has said quite rightly – or to create unfair competition for European operators. I believe that those are the risks that we may run.
Inspection procedures that take account of these risks and that are based on clear rules have become crucial, and it is therefore essential to regulate the recognition and accreditation of certifying bodies at European level. In this regard, I would like to congratulate the rapporteur on the work that has been done within the Committee on Agriculture and Rural Development.
Having said that, however, I would like to say briefly that we are only talking about one part of the legislation on organic products. The report on the regulation is in deadlock because, amongst other things, the rapporteur alleges that she has not received all of the documentation from the European Commission.
I would like to take this opportunity to urge the Commission to do everything it can to put an end to this situation and to allow the work on the report to continue and to complete the parliamentary procedure so that we can establish clear, simple and effective rules for this market and clear up the uncertainty currently faced by organic producers.
. Mr President, I wish to offer my sincere congratulations to the rapporteur for his excellent report on the Commission’s proposal to amend the current regulation relating to third-country farming and importation into the EU of organic products.
It is clear for everyone to see that there is a worldwide growing demand for organic produce, and the EU Member States are no exception. The importation of organic products from third countries can thus be a very lucrative enterprise, but the current practices involving such importation are, sadly, not sufficient to necessarily guarantee the quality of a product. We therefore very much welcome this much-awaited Commission proposal. At the same time, we recognise that the proposal has a number of weak points and gaps, which the rapporteur has detected and seeks to correct through a number of amendments, all of which we find both rational and fair. The Committee on Agriculture and Rural Development has complemented his effort by also putting forward a series of valuable amendments.
We have no strong objections to any of the amendments, but we wish to draw attention to the fact that the main problem relating to safeguarding the strict adherence to the regulations shortly to be made into EU legislation is that of implementation. This in fact is the weak link in bringing together many EU legislatures with application effectiveness. And we fear that, despite the undoubted improvements to be effected by the numerous amendments, this legislation will still be crippled by inefficiencies in actually and properly implementing it.
Hoping that time proves me wrong, I once again congratulate the rapporteur on a job well done.
Mr President, today’s debate on the draft concerning the labelling of organic agricultural products is in line with the general global trend of an increased demand for healthy food. We are currently having to deal with surplus food production in the countries of the European Union. We are also witnessing a noticeable growth in the number of cases of illnesses caused by the consumption of food saturated with chemicals. Consumers are therefore choosing to buy food that is more expensive but safer. It is not possible to produce such food in many countries because of the poor condition of significant areas of land. Neither is it possible to produce such food on large farms. This situation represents an opportunity for countries where the soil is relatively undamaged and which have small or medium-sized farms. It also represents an opportunity to at least partly resolve the problem of unemployment in rural areas.
Of course, we also have concerns regarding the introduction of unhealthy food into the European Union. Deception is very common in international trade. We may shortly be overwhelmed by so-called healthy food, originating from China for example. The appearance on the European market of theoretically healthy food produced from genetically modifed plants poses an additional risk. In order to deal with both cases, we should introduce provisions placing an outright ban on the importing of organic produce from outside the Union unless there is complete certainty about the quality standards under which it was produced.
– Mr President, Commissioner, ladies and gentlemen, even in his absence, I would like to thank the rapporteur for his report, which really is a very good one.
For many farmers, organic farming represents an alternative mode of production. The advent of genetic engineering is prompting a constant increase in demand for organic products from monitored and certified farms. Organic foods account for some 5% in terms of quantity of the turnover of the retail trade in food, with consumers opting for organic products not only because of their richer flavour, but also out of a sense of responsibility for the environment and for animals and in order to make a real contribution towards keeping the countryside intact and diverse.
If strategy is to be based on quantity, then countries like Austria – from which I come – can never succeed in tough competition with the big agricultural countries; we must instead go all out for quality – the highest possible quality – products from a high-quality environment.
A high proportion of Austrian agriculture is organic – organic farms accounting for 11.2% of the total – and we are very pleased about that. The total organic food turnover in Austria amounts to some EUR 450 million per annum. Confidence in organic products can be maintained only if stringent checks are carried out in all areas, in other words on all products, whether originating from the EU or from third countries. Only then is there any guarantee that consumers will be willing to pay the higher prices demanded for these products.
Mr President, organic food production is becoming increasingly important in my constituency in Ireland. Over the years, Irish farmers have taken great pride in high quality food produced naturally. Going organic has been a logical development for many of them.
I am involved in several amendments. One seeks to limit organic seeds to less than 0.1% GMO contamination, adding another safeguard to the original regulation which only specifies that the parent plant, not the seed, should have been produced organically.
The amendment to Article 16 reinforces the definition of organic agricultural products. The Commission’s proposal allows for a series of exceptions from organic production rules, such as the case of setting up organic farms or solving livestock management problems. This would lead to products that are not organic and not GM-free being on the market labelled as organic. Instead we need to amend this article to control abuses, only allowing for exceptions in specifically stated and unusual conditions, such as an outbreak of avian flu.
If we are going to ask consumers to choose organic, we are going to have to ensure that what they buy is actually organic.
– Mr President, my congratulations to the rapporteur. We pay a high price nowadays, because much of our diet consists of unhealthy products, many of which are contaminated with various agrochemicals. We need to adopt a Mediterranean diet, using products without a lot of fats and pesticides. Organic products are starting to guarantee a better diet, which is why they have been growing over recent years and quite right too.
The European Union, in a bid to protect consumers, has laid down proper production rules and strict controls and, in my opinion, quite rightly so. However, I still have doubts about organic products imported from third countries, as to whether they are produced to the standards which apply in the European Union. The certificates which accompany organic products from third countries must refer each time to the specific consignment. Undertakings in third countries producing organic products for export to the European Union should be inspected once a year. The European Union wants organic products, but for reasons of consumer protection and equal competition with our farmers, all these controls are needed, because otherwise we shall not have results. We shall simply help the supermarket chains to get richer at the expense of consumer health and at the expense of European farmers.
Mr President, I should like to thank Mr Graefe zu Baringdorf for a very good report and the Commissioner for being here at such a late hour. I should like to ask you, Mr President, to give the Commissioner enough time to sum up properly at the end of the debate. As she is good enough to come here at this time, we should finish our debate properly.
Concerning organic farming and organic products, I want to stress that people are increasingly buying organic produce, which is to be welcomed. However, they naturally expect those products to be organic, not to be produced with chemicals or chemical fertilisers. One of the problems with organic food is the difficulty of testing it to see how it has been produced. It is very important, therefore, to monitor production in the countries from which we import organic produce. One problem I foresee with organic production generally, not only in Europe but also outside, is that one of these days a TV documentary will be shown following this food production process from beginning to end that finds that the food is perhaps not as organic as it is believed to be. That will turn people off the whole process. It is important, therefore, that people are absolutely certain when they buy a product imported from outside the European Union that those high standards of organic production have been met.
This report and the Commission’s work are therefore very important, not only for imported organic food but also with regard to ensuring a completely level playing field across Europe in terms of the definition of organic products. That way, consumers can buy them with great confidence and we in the farming community can produce them with great confidence.
I should like to thank the Commissioner again and shall leave her a few seconds to sum up.
I should like to raise five issues relating to organic farming. The first issue is the labelling of organic products, which means the use of a Community logo for organic products or a national or regional logo, together with information on the place of origin and similar data.
The second matter relates to the conditions in which the organic product is produced, the standards applied and the monitoring carried out. It is essential to have a list of substances whose use is permitted in organic agriculture, such as plant protection substances, fertilisers, substances used to improve soil quality, enhancers and substances used in processing. Organic food production takes place in a safe and clean environment that is free from antibiotics, growth hormones and genetically modified organisms. The certification control system should be subject to compulsory accreditation and continuous monitoring.
Thirdly, there is the issue of the value of organic food and its promotion. Consumers need to be made aware of the advantages of organic products in order to increase demand. Better marketing and awareness-raising measures are required to increase the consumption of organic products.
Fourthly, organic farming meets consumers’ needs and expectations regarding food quality. Organic farming provides an opportunity for farmers to increase their income. It is also an opportunity to strengthen regional and local development, notably in less developed areas.
Finally, support for organic farming by means of subsidies for organic farming and support for the creation of a system of appropriate distribution and promotion. This is the weakest link in the relationship between producers and consumers.
Mr President, I would like to thank the Commissioner, and the rapporteur for his report. Mr Parish has made the point that consumers place great faith in the word ‘organic’ and in organic produce, and we need to ensure that those who want to buy organic are actually getting what they believe is a very pure product. But the truth is – and I am indebted to the Food Safety Authority of Ireland for this gem of information, which I think we in this Chamber probably all know about – there is no recognised scientific test to differentiate organic and conventional produce. It means that we need to make sure that from the seed onwards there are checks and balances in the system. We probably have it right on paper, but it is in terms of implementation where this may fall down.
People are paying higher prices for organic produce. On the Irish market less than 1% of food is organic. We import 70% of our organic needs and again I have to refer to the Food Safety Authority of Ireland, because there are over 70 countries listed. Some of them I would not have thought would be in the organic league I have to say, but they are on the list and I think that because they are on the list we need to reassure consumers, certainly in Ireland and across the EU, that if they buy organic produce from those countries, they meet the same standards of organic produce from within the European Union.
I think a paper trail is great and the EU is very good on that. My biggest concern relates to who is monitoring the control bodies and who is checking the auditors. This is a concern I have across all of our legislation and it is perhaps something that the Commissioner might address in the short time she has available to her. But yes, the organic sector is growing. It is a small sector, but I share Mr Parish’s concern that any crack in confidence will destroy it. It will destroy the market for producers, it will ruin consumer confidence and it is something we should seek to avoid. My fear is that some organic produce being imported into the EU is anything but organic.
. Mr President, I should like to thank Members for all their comments, although some of them seem to be related more to the general regulation on organic products. I hope that next time we have a discussion on this issue we will have a bit more time so that I can go into more detail.
Regarding Amendment 13, a meaningful report cannot be drawn up before the first list of control bodies has been functioning for longer; in any case, not before the date of entry into application of the full regulation on 1 January 2009.
The idea of training of local certifiers is a good one, and we will have to find ways of planning this training. Training support and technical assistance is also foreseen in the official food and feed control regulation.
The idea raised by the rapporteur of a databank seems to be difficult to implement, but I would be willing to look further into it.
The requirement for the control bodies to be accredited in the context of the list of third countries in paragraph 4 is not applicable, as there is governmental supervision in these cases. For the control bodies that are listed in paragraph 5, I agree in principle to the request for formal accreditation, but adequate governmental supervision should also be acceptable as an alternative in that situation. We should also be able to show some flexibility to local bodies in developing countries and in countries at an early stage of development, from whom it is not always feasible to have international accreditation.
I agree with the idea of the supervision of control bodies – I think that it is crucial and essential. But we would prefer a more general wording on supervision. More detailed rules can be set out in the implementing rules; but, as mentioned in my introduction, I would prefer to have a very simple and concise proposal.
To conclude, Amendments 1, 3, 4, 5, 6, 7, 9, 12, 13, 15 and 16 are partially acceptable or acceptable in principle. The other amendments cannot be accepted.
Thank you for the debate. I think – maybe not in the letter, but at least in spirit – we are heading in the same direction.
Thank you very much, Commissioner. Please forgive me. Please appreciate our time limitations. Despite everybody’s efforts, we have finished almost a quarter of an hour later than planned. I would like to thank the interpreters for their understanding, allowing us to finish the debate with all of the limitations that I regret having had to impose on them.
The debate is closed.
The vote will take place tomorrow at 12.00 noon.